Exhibit 10.1

 

SIXTH AMENDED AND RESTATED
CREDIT AGREEMENT

 

DATED AS OF APRIL 2, 2018,

 

AMONG

 

USA COMPRESSION PARTNERS, LP,
AS THE BORROWER

 

THE GUARANTORS PARTY HERETO FROM TIME TO TIME,

 

THE LENDERS PARTY HERETO FROM TIME TO TIME,

 

AND

 

JPMORGAN CHASE BANK, N.A.,
AS AGENT AND LC ISSUER

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., BARCLAYS BANK PLC,

REGIONS CAPITAL MARKETS, A DIVISION OF REGIONS BANK,

RBC CAPITAL MARKETS and WELLS FARGO BANK, N.A.,

AS JOINT LEAD ARRANGERS AND JOINT BOOK RUNNERS

 

BARCLAYS BANK PLC, REGIONS BANK,

RBC CAPITAL MARKETS and WELLS FARGO BANK, N.A.,
AS SYNDICATION AGENTS

 

AND

 

MUFG UNION BANK, N.A., SUNTRUST BANK and THE BANK OF NOVA SCOTIA

AS SENIOR MANAGING AGENTS

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

Page

ARTICLE I

DEFINITIONS; INTERPRETATION

 

1.1

Definitions

1

1.2

Terms Generally

34

1.3

Accounting Terms; GAAP

34

1.4

UCC Terms

35

1.5

Cashless Rollovers

35

 

 

 

ARTICLE II

THE FACILITY

 

2.1

The Facility

35

2.2

Ratable Loans; Risk Participation

45

2.3

Payment of the Obligations

45

2.4

Minimum Amount of Each Advance

45

2.5

Funding Account

45

2.6

Reliance Upon Authority; No Liability

45

2.7

Conversion and Continuation of Outstanding Advances

46

2.8

Telephonic Notices

46

2.9

Notification of Advances, Interest Rates and Repayments

46

2.10

Fees

46

2.11

Interest Rates

47

2.12

Eurodollar Advances Post Default; Default Rates

47

2.13

Interest Payment Dates; Interest and Fee Basis

47

2.14

Voluntary Prepayments

48

2.15

Mandatory Prepayments

48

2.16

Borrower’s Reduction of Commitment

49

2.17

Termination of the Facility

49

2.18

Method of Payment

49

2.19

Apportionment, Application, and Reversal of Payments

50

2.20

Settlement

51

2.21

Indemnity for Returned Payments

51

2.22

Noteless Agreement; Evidence of Indebtedness

52

2.23

Lending Installations

52

2.24

Non-Receipt of Funds by the Agent; Defaulting Lenders

52

2.25

Limitation of Interest

55

2.26

Extension Offers

56

2.27

Alternate Rate of Interest

58

 

 

 

ARTICLE III

YIELD PROTECTION; TAXES

 

3.1

Yield Protection

60

3.2

Changes in Capital Adequacy or Liquidity Regulations

60

3.3

Availability of Types of Advances

61

3.4

Funding Indemnification

61

3.5

Taxes

61

3.6

Lender Statements; Survival of Indemnity

63

 

i

--------------------------------------------------------------------------------


 

3.7

Replacement of Lender

64

 

 

 

ARTICLE IV

CONDITIONS PRECEDENT

 

4.1

Closing Date

64

4.2

Each Credit Extension

67

 

 

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES

 

5.1

Existence and Standing

67

5.2

Authorization and Validity

68

5.3

No Conflict; Government Consent

68

5.4

Security Interest in Collateral

68

5.5

Financial Statements

69

5.6

Material Adverse Change

69

5.7

Taxes

69

5.8

Litigation and Contingent Obligations

69

5.9

Capitalization and Subsidiaries

69

5.10

ERISA

70

5.11

Accuracy of Information

70

5.12

Names; Prior Transactions

70

5.13

Regulation U

70

5.14

Material Agreements

70

5.15

Compliance With Laws; No Default

71

5.16

Ownership of Properties

71

5.17

Environmental Matters

71

5.18

Investment Company Act

71

5.19

Bank Accounts

71

5.20

Indebtedness

71

5.21

Affiliate Transactions

71

5.22

Real Property; Leases

71

5.23

Intellectual Property

72

5.24

Insurance

72

5.25

Solvency

72

5.26

Common Enterprise

72

5.27

Reportable Transaction

73

5.28

Labor Disputes

73

5.29

Sanctions Laws and Regulations

73

5.30

Rate Management Obligations and Banking Services Obligations

73

5.31

EEA Financial Institutions

73

 

 

 

ARTICLE VI

COVENANTS

 

6.1

Financial and Collateral Reporting

73

6.2

Use of Proceeds

76

6.3

Notices

77

6.4

Conduct of Business

77

6.5

Taxes

78

6.6

Insurance

78

6.7

Compliance with Laws

79

6.8

Inspection

79

 

ii

--------------------------------------------------------------------------------


 

6.9

Appraisals

80

6.10

Collateral Access Agreements and Real Estate Purchases

80

6.11

Deposit Account Control Agreements and Lock Boxes

80

6.12

Additional Guarantors and Collateral; Further Assurances; Unrestricted
Subsidiaries

82

6.13

Restricted Payments

83

6.14

Indebtedness

85

6.15

Line of Business

87

6.16

Merger

87

6.17

Sale of Assets

87

6.18

Investments and Acquisitions

89

6.19

Liens

90

6.20

Change of Name or Location; Change of Fiscal Year

92

6.21

Affiliate Transactions

92

6.22

Amendments to Agreements

92

6.23

Prepayment of Indebtedness; Subordinated Indebtedness

93

6.24

[Reserved]

93

6.25

Financial Covenants

94

6.26

Depository Banks

95

6.27

Sale of Accounts

95

6.28

Master Service Agreement and Related Contracts

95

6.29

Sanctions Laws and Regulations

95

 

 

 

ARTICLE VII

DEFAULTS

 

ARTICLE VIII

REMEDIES; WAIVERS AND AMENDMENTS

 

8.1

Remedies

98

8.2

Waivers by Loan Parties

99

8.3

Amendments

99

8.4

Preservation of Rights

101

 

 

 

ARTICLE IX

GENERAL PROVISIONS

 

9.1

Survival of Representations

101

9.2

Governmental Regulation

101

9.3

Entire Agreement

101

9.4

Several Obligations; Benefits of this Agreement

101

9.5

Expenses; Indemnification

102

9.6

Numbers of Documents

103

9.7

Severability of Provisions

103

9.8

Nonliability of Lenders

104

9.9

Confidentiality

104

9.10

Disclosure

105

9.11

Patriot Act Notice

105

9.12

Flood Insurance Provisions

105

9.13

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

106

 

 

 

ARTICLE X

THE AGENT

 

10.1

Appointment; Nature of Relationship

106

10.2

Powers

107

 

iii

--------------------------------------------------------------------------------


 

10.3

General Immunity

107

10.4

No Responsibility for Credit Extensions, Recitals, etc.

107

10.5

Action on Instructions of the Lenders

107

10.6

Employment of Agents and Counsel

107

10.7

Reliance on Documents; Counsel

107

10.8

Agent’s Reimbursement and Indemnification

108

10.9

Notice of Default

108

10.10

Rights as a Lender

108

10.11

Lender Credit Decision

108

10.12

Successor Agent

109

10.13

Delegation to Affiliates

109

10.14

Execution of Loan Documents

109

10.15

Collateral Matters

110

10.16

Arrangers, Syndication Agent, Senior Managing Agent, etc.

111

10.17

Flood Laws

112

10.18

Certain ERISA Matters

112

 

 

 

ARTICLE XI

SETOFF; RATABLE PAYMENTS

 

11.1

Setoff

114

11.2

Ratable Payments

114

 

 

 

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 

12.1

Successors and Assigns

114

12.2

Participations

115

12.3

Assignments

116

12.4

Dissemination of Information

117

12.5

Tax Treatment

118

12.6

Assignment by LC Issuer

118

12.7

Assignment by Swingline Lender

118

 

 

 

ARTICLE XIII

NOTICES

 

13.1

Notices; Effectiveness; Electronic Communication

118

13.2

Change of Address, Etc.

119

 

 

 

ARTICLE XIV

COUNTERPARTS

 

ARTICLE XV

GUARANTY

 

15.1

Guaranty

120

15.2

Guaranty of Payment

120

15.3

No Discharge or Diminishment of Guaranty

120

15.4

Defenses Waived

121

15.5

Rights of Subrogation

122

15.6

Reinstatement; Stay of Acceleration

122

15.7

Information

122

15.8

Termination

122

15.9

Taxes

122

15.10

Severability

122

 

iv

--------------------------------------------------------------------------------


 

15.11

Contribution

123

15.12

Lending Installations

123

15.13

Liability Cumulative

123

15.14

Keepwell

123

 

 

 

ARTICLE XVI

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

16.1

CHOICE OF LAW

124

16.2

CONSENT TO JURISDICTION

124

16.3

WAIVER OF JURY TRIAL

124

16.4

CONSENT TO SERVICE OF PROCESS

124

 

 

 

ARTICLE XVII

MISCELLANEOUS

 

17.1

AMENDMENT AND RESTATEMENT

124

 

EXHIBITS

 

EXHIBIT A.

FORM OF EURODOLLAR BORROWING NOTICE

EXHIBIT B.

FORM OF CONVERSION/CONTINUATION NOTICE

EXHIBIT C.

FORM OF REVOLVING NOTE

EXHIBIT D.

FORM OF COMPLIANCE CERTIFICATE

EXHIBIT E.

FORM OF JOINDER AGREEMENT

EXHIBIT F.

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

EXHIBIT G.

FORM OF BORROWING BASE CERTIFICATE

EXHIBIT H.

FORM OF TOTAL COMMITMENT INCREASE CERTIFICATE

EXHIBIT I.

FORM OF ADDITIONAL LENDER CERTIFICATE

 

 

SCHEDULES

 

 

SCHEDULE A

COMMITMENT SCHEDULE

SCHEDULE B

PRICING SCHEDULE

SCHEDULE 5.8

LITIGATION AND CONTINGENT OBLIGATIONS

SCHEDULE 5.9

CAPITALIZATION AND SUBSIDIARIES

SCHEDULE 5.12

NAMES; PRIOR TRANSACTIONS

SCHEDULE 5.14

MATERIAL AGREEMENTS

SCHEDULE 5.16

OWNERSHIP OF PROPERTIES

SCHEDULE 5.20

INDEBTEDNESS

SCHEDULE 5.21

AFFILIATE TRANSACTIONS

SCHEDULE 5.22

REAL PROPERTY; LEASES

SCHEDULE 5.23

INTELLECTUAL PROPERTY

SCHEDULE 5.24

INSURANCE

SCHEDULE 5.28

LABOR MATTERS

SCHEDULE 5.30

RATE MANAGEMENT OBLIGATIONS AND BANKING SERVICES OBLIGATIONS

SCHEDULE 6.11

COLLECTION ACCOUNTS AND LOCK BOX SERVICES

SCHEDULE 6.18

OTHER INVESTMENTS

SCHEDULE 6.19

LIENS

SCHEDULE 6.21

AFFILIATED TRANSACTIONS

 

v

--------------------------------------------------------------------------------


 

SIXTH AMENDED AND RESTATED CREDIT AGREEMENT

 

This SIXTH AMENDED AND RESTATED CREDIT AGREEMENT (as may be amended, restated,
supplemented, or otherwise modified from time to time, this “Agreement”), dated
as of April 2, 2018 (the “Closing Date”), is among USA COMPRESSION PARTNERS, LP,
a Delaware limited partnership, as the Borrower (the “Borrower”), the Guarantors
(as defined below) party hereto from time to time, the Lenders (as defined
below) party hereto from time to time and JPMORGAN CHASE BANK, N.A., as an LC
Issuer and as the Agent (as each term is defined below).

 

RECITALS

 

WHEREAS, the Borrower, the Guarantors, the Agent, and certain of the Lenders are
parties to that certain Fifth Amended and Restated Credit Agreement, dated as of
December 13, 2013, as amended through the date hereof (the “Original Credit
Agreement”);

 

WHEREAS, the Obligations (as defined in the Original Credit Agreement,
hereinafter, the “Existing Obligations”) of the Borrower and the other Loan
Parties under the Original Credit Agreement and the Collateral Documents (as
defined in the Original Credit Agreement, such Collateral Documents hereinafter
the “Existing Collateral Documents”) are secured by certain collateral
(hereinafter called the “Existing Collateral”) and are guaranteed or supported
or otherwise benefited by the Existing Collateral Documents.

 

WHEREAS, the Borrower has now requested that the Lenders further amend, restate,
modify, extend, renew and restructure the loans made pursuant to the Original
Credit Agreement;

 

WHEREAS, the parties hereto intend that (a) the Existing Obligations which
remain unpaid and outstanding as of the Closing Date (which shall include the
Loans outstanding on the Closing Date under the Original Credit Agreement) shall
continue to exist under this Agreement on the terms set forth herein, (b) the
loans under the Original Credit Agreement, outstanding as of the Closing Date
shall be Loans under and as defined in this Agreement on the terms set forth
herein, (c) any letters of credit outstanding under the Original Credit
Agreement, outstanding as of the Closing Date shall be Letters of Credit under
this Agreement on the terms set forth herein, and (d) the Existing Collateral
shall continue to secure, guarantee, support and otherwise benefit the Existing
Obligations as well as the other Secured Obligations of the Borrower and the
other Loan Parties under this Agreement, in each case, on and subject to the
terms and conditions of this Agreement; and

 

NOW THEREFORE, in consideration of these premises and the terms and conditions
set forth in this Agreement, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto do  hereby amend and
completely restate the Original Credit Agreement, effective as of the Closing
Date, and do hereby agree as follows:

 

ARTICLE I
DEFINITIONS; INTERPRETATION

 

1.1          Definitions.  As used in this Agreement:

 

“A&E Transaction Description” is defined in the definition of “Acquisition and
Equity Transactions”.

 

1

--------------------------------------------------------------------------------


 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Account Debtor” means any Person obligated on an Account.

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which any Loan Party (a) acquires
all or substantially all of the assets of any Person or division or line of
business of a Person, whether through purchase of assets, merger or otherwise or
(b) directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the Capital Stock of a Person which has ordinary voting power for the
election of directors or other similar management personnel of a Person (other
than Capital Stock having such power only by reason of the happening of a
contingency) or a majority of the outstanding Capital Stock of a Person.

 

“Acquisition and Equity Transactions” means the transactions described on
Exhibit A (the “A&E Transaction Description”) to that certain Fourth Amendment
to the Fifth Amended and Restated Credit Agreement, dated as of January 29,
2018, among the Borrower, the Guarantors, the Agent, and the Lenders party
thereto.

 

“Act” is defined in Section 9.11.

 

“Activation Event” means such time as (i) Availability is less than $70,000,000
or (ii) a Default shall have occurred.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of one percent (1.0%)) equal to (a) the
LIBO Rate for such Interest Period, multiplied by (b) the Statutory Reserve
Rate.

 

“Advance” means a borrowing hereunder, (a) made by some or all of the Lenders on
the same Borrowing Date or (b) converted or continued by the Lenders on the same
date of conversion or continuation, consisting, in either case, of the aggregate
amount of the several Loans of the same Type and, in the case of Eurodollar
Loans, for the same Interest Period. The term Advance shall include Swingline
Loans and Protective Advances unless otherwise expressly provided.

 

“Affected Lender” is defined in Section 3.7.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns twenty
percent (20.0%) or more of any class of the voting Capital Stock (other than
common limited partnership units) of the controlled Person or possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
Capital Stock, by contract or otherwise.

 

“Agent” means JPMorgan Chase Bank, N.A., in its capacity as contractual
representative of the Lenders pursuant to Article X, and not in its individual
capacity as a Lender, and any successor Agent appointed pursuant to Article X.

 

“Aggregate Commitment” means the aggregate of the Commitments of all the
Lenders, as reduced from time to time pursuant to the terms hereof, which
Aggregate Commitment shall on the Closing Date be

 

2

--------------------------------------------------------------------------------


 

in the amount of $1,600,000,000, which may be subsequently increased pursuant to
the terms and conditions set forth herein, by an amount up to $400,000,000 as a
result of the occurrence of a Commitment Adjustment Event.

 

“Aggregate Credit Exposure” means, at any time, the aggregate of the Credit
Exposure of all the Lenders.

 

“Agreement” has the meaning provided for such term in the introductory paragraph
hereto.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day, plus one-half of one percent (0.5%), and (c) the
Adjusted LIBO Rate for a one-month Interest Period on such day (or if such day
is not a Business Day, the immediately preceding Business Day), plus one percent
(1%) (without any rounding); provided that the Adjusted LIBOR Rate for any day
shall be based on the LIBO Rate at approximately 11:00 a.m. London time on such
day, subject to the interest rate floors set forth therein. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is
being used as an alternate rate of interest pursuant to Section 2.27 or
Section 3.3, then the Alternate Base Rate shall be the greater of clause (a) and
(b) above and shall be determined without reference to clause (c) above.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction concerning or relating to bribery or corruption, but only to the
extent applicable to the Loan Parties and their Subsidiaries from time to time.

 

“Applicable Fee Rate” means 0.375% per annum.

 

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.

 

“Appraised Value Report” means any report on the Borrower’s Compression Units
prepared by the Approved Appraiser on a basis satisfactory to the Agent (which
basis, in the absence of a Default or Unmatured Default that is continuing,
shall for all purposes be the Net Orderly Liquidation Value thereof), whether
delivered pursuant to Section 6.1(e) or Section 6.9.

 

“Approved Appraiser” means Great American Group or such other reputable firm of
independent professional appraisers as may be selected from time to time by the
Borrower and approved and engaged by the Agent or the Required Lenders, which
approval shall not be unreasonably withheld.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means JPMorgan Chase Bank, N.A., Barclays Bank PLC, Wells Fargo
Bank, N.A., Regions Capital Markets, a Division of Regions Bank, and RBC Capital
Markets (a brand name for the capital markets businesses of Royal Bank of Canada
and its affiliates) in their capacities as Joint Lead Arrangers and Joint Book
Runners.

 

“Article” means an article of this Agreement unless another document is
specifically referenced.

 

3

--------------------------------------------------------------------------------


 

“Assignment Agreement” is defined in Section 12.3(a).

 

“Authorized Individual” means any Authorized Officer, the controller of the
Managing General Partner or the Borrower, or any other employee of the Managing
General Partner or the Borrower designated in a writing delivered to the Agent
and signed by at least two (2) Authorized Officers, acting singly.

 

“Authorized Officer” means the Chairman or the President and Chief Executive
Officer, or Chief Financial Officer of the Managing General Partner, or any
other officer designated in a writing delivered to the Agent by the Borrower.

 

“Availability” means, at any time, an amount equal to the lesser of (a) the
Commitment and (b) the Borrowing Base, in each case, minus the Aggregate Credit
Exposure.

 

“Availability Period” means the period from and including the Closing Date to
but excluding the Facility Termination Date; provided that the Availability
Period may be extended pursuant to an Extension Amendment in accordance with
Section 2.26.

 

“Available Cash” has the meaning specified in the Partnership Agreement.

 

“Available Commitment” means, at any time, the Commitment then in effect, minus
the Aggregate Credit Exposure at such time.

 

“Average Balance” means an average daily closing balance (calculated as of the
last day of each calendar month).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Banking Services” means each and any of the following bank services provided to
any Loan Party by JPMorgan Chase Bank, N.A. or any of its Affiliates or any
Lender: (a) credit cards for commercial customers (including “commercial credit
cards” and purchasing cards), (b) stored value cards and (c) treasury management
services (including controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

 

“Banking Services Obligations” means any and all obligations of the Loan Parties
and their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

 

“Banking Services Reserves” means all Reserves which the Agent from time to time
establishes in its Permitted Discretion for Banking Services then provided or
outstanding.

 

“Bankruptcy Code” means Title 11 of the U.S. Code (11 U.S.C. § 101 et seq.) as
amended, reformed, or otherwise modified from time to time, and any rule or
regulation issued thereunder.

 

4

--------------------------------------------------------------------------------


 

“Benefit Plan” is defined in Section 10.18.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Board of Directors” has the meaning assigned to such term in the definition of
“Change in Control”.

 

“Borrower” is defined in the introductory paragraph to this Agreement.

 

“Borrower Materials” is defined in Section 6.8(c).

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (including the borrowing of an Extended
Loan) (b) a Swingline Loan, and (c) a Protective Advance.

 

“Borrowing Base” means, at any time, the sum of (a) up to eighty-five percent
(85%) of the Loan Parties’ Eligible Accounts at such time, plus (b) up to fifty
percent (50%) of Loan Parties’ Eligible Inventory (excluding Eligible
Compression Units, Eligible Finished Goods Inventory and Eligible Heavy
Component Inventory), valued at the lower of cost or market value, determined on
a first-in-first-out basis, at such time, plus (c) up to the Compression Units
Advance Rate Percentage of the book value of Loan Parties’ Eligible Compression
Units, plus (d) up to eighty percent (80%) of Loan Parties’ Eligible Finished
Goods Inventory and Eligible Heavy Component Inventory valued at cost (excluding
tooling and set-up costs, sales taxes and other soft costs), determined on a
first-in-first-out basis, at such time, minus (e) Reserves. The Agent may, in
its Permitted Discretion, upon the occurrence and during the continuance of a
Default, reduce the advance rates set forth above or reduce one or more of the
other elements used in computing the Borrowing Base.

 

“Borrowing Base Certificate” means a certificate, signed by an Authorized
Officer of the Borrower, in the form of Exhibit H or another form which is
acceptable to the Agent in its sole discretion.

 

“Borrowing Date” means a date on which an Advance or a Loan is made hereunder.

 

“Borrowing Notice” is defined in Section 2.1.1(b).

 

“Budget” means an annual budget of the Borrower setting forth in reasonable
detail, the projected plan and forecast (including projected consolidated
balance sheet, income statement and funds flow statement) of the Borrower for
each quarter of the following Fiscal Year.

 

“Business Day” means (a) with respect to any borrowing, payment or rate
selection of Eurodollar Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in New York City for the conduct of substantially
all of their commercial lending activities, interbank wire transfers can be made
on the Fedwire system and dealings in U.S. dollars are carried on in the London
interbank market and (b) for all other purposes, a day (other than a Saturday or
Sunday) on which banks generally are open in New York City for the conduct of
substantially all of their commercial lending activities and interbank wire
transfers can be made on the Fedwire system.

 

“Capital Stock” means any and all corporate stock, units, shares, partnership
interests, membership interests, equity interests, rights, securities, or other
equivalent evidences of ownership (howsoever designated) issued by any Person.

 

5

--------------------------------------------------------------------------------


 

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

 

“Capitalized Lease Obligations” of a Person means the aggregate amount of the
obligations of such Person under Capitalized Leases which would be shown as a
liability on a balance sheet of such Person prepared in accordance with GAAP.

 

“Cash Equivalent Investments” means (a) short-term obligations of, or fully
guaranteed by, the U.S., (b) commercial paper rated A-1 or better by S&P or P-1
or better by Moody’s, (c) demand deposit accounts maintained in the ordinary
course of business with any domestic office of any commercial bank organized
under the laws of the U.S. or any State thereof that has a combined capital and
surplus and undivided profits of not less than $500,000,000, and
(d) certificates of deposit issued by and time deposits with any domestic office
of any commercial bank organized under the laws of the U.S. or any State thereof
that has a combined capital and surplus and undivided profits of not less than
$500,000,000; provided that, in each case, the same provides for payment of both
principal and interest (and not principal alone or interest alone) and is not
subject to any contingency regarding the payment of principal or interest.

 

“CFC” means a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code.

 

“Change in Control” means (i) a person or group other than a Permitted Investor,
directly or indirectly, becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934) of more than
35% of the aggregate voting power (through ownership of Capital Stock, contract
or otherwise) to elect the members of the board of directors of the Managing
General Partner (or any other governing bodies or Persons performing similar
functions as the board of directors of the Managing General Partner as of the
Closing Date, as a result of any transaction, restructuring, contractual
arrangement or otherwise (any such governing bodies or Persons, the “Board of
Directors”)); (ii) in the event that the members of the Board of Directors
become subject to election at set intervals, occupation at any time of a
majority of the seats (other than vacant seats) on the Board of Directors by
Persons who were not (A) directors of the Managing General Partner on the date
the members become so subject to election or (B) nominated or appointed by the
Board of Directors; or (iii) any sale, lease, transfer, conveyance or other
disposition by the Borrower, in one or a series of related transactions, of all
or substantially all of the assets of the Borrower and its Restricted
Subsidiaries, taken as a whole; or (iv) the merger of the Borrower into another
entity and a Permitted Investor does not own more than 50% of the voting
interests of the surviving entity (or, if the surviving entity is a partnership,
does not own (A) more than 50% of the voting interests of the general partner of
the surviving entity and (B) sufficient voting equity to elect a majority of the
general partner of the resulting entity’s directors, trustees or other persons
serving in a similar capacity for such general partner); or (v) the removal of
the Managing General Partner by the limited partners of the Borrower, except for
cases in which any successor Managing General Partner is a Permitted Investor;
or (vi) the occurrence of a Series A Change of Control (as defined in the
Partnership Agreement) or any functionally equivalent term.

 

“Change in Law” means the occurrence, after the date of the Closing Date, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith, and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory

 

6

--------------------------------------------------------------------------------


 

authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Existing
Loans, Extended Loans (of the same Extension Series), Swingline Loans or
Protective Advances.

 

“Closing Date” is defined in the introductory paragraph to this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time, and any rule or regulation issued
thereunder.

 

“Collateral” means any and all Property (other than Excluded Assets) covered by
the Collateral Documents and any and all other Property (other than Excluded
Assets) of any Loan Party, now existing or hereafter acquired, that may at any
time be or become subject to a security interest or Lien in favor of the Agent,
on behalf of itself and the Lenders, to secure the Secured Obligations.

 

“Collateral Access Agreement” means any landlord waiver or other agreement, in
form and substance reasonably satisfactory to the Agent, between the Agent and
any third party (including any bailee, consignee, customs broker, or other
similar Person) in possession of any Collateral or any landlord of any Loan
Party for any real Property where any Collateral is located, as such landlord
waiver or other agreement may be amended, restated, or otherwise modified from
time to time.

 

“Collateral Deposit Account” means the account maintained by a Loan Party into
which all cash, checks, or other similar payments relating to or constituting
payments made in respect of Accounts will be deposited.

 

“Collateral Documents” means, collectively, the Security Agreement and any other
documents intended to create, perfect or evidence Liens upon the Collateral as
security for payment of the Secured Obligations.

 

“Collateral Shortfall Amount” is defined in Section 2.1.2(l).

 

“Collection Account” is defined in Section 6.11(b).

 

“Commitment” means, for each Lender, the obligation of such Lender to make Loans
to, and participate in Facility LCs issued upon the application of, the Borrower
in an aggregate amount not exceeding the amount set forth in the Commitment
Schedule attached hereto or as set forth in any Assignment Agreement that has
become effective pursuant to Section 12.3(c), as such amount may be increased,
subject to the terms and conditions set forth herein, as a result of a
Commitment Adjustment Event or otherwise modified from time to time pursuant to
the terms hereof. Unless the context shall otherwise require, the term
“Commitment” shall include any Extended Commitment of such Lender.

 

“Commitment Adjustment Event” is defined in Section 2.1.1(a)(ii).

 

“Commitment Schedule” means Schedule A attached hereto.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” is defined in Section 6.1(d).

 

7

--------------------------------------------------------------------------------


 

“Compression Acquisition” means the acquisition, as part of the Acquisition and
Equity Transactions, by the Borrower of the equity interests of the Compression
Entities; provided that (i) the Compression Acquisition shall not be deemed a
Permitted Acquisition and (ii) with respect to any assets acquired by any Loan
Party pursuant to the Compression Acquisition constituting Eligible Accounts or
Eligible Inventory, the Lenders and the Agent acknowledge that such assets shall
be included into the Borrowing Base as Eligible Accounts or Eligible Inventory,
as applicable, (A) on and after the Closing Date until and including the date
that is 90 days after the Closing Date and (B) after the date that is 90 days
after the Closing Date to the extent that the Agent has received an appraisal or
a field examination of the books and records relating to the Compression
Entities (it is understood and agreed that such appraisal and/or field
examination with respect to the Compression Acquisition shall not constitute a
field examination, audit or appraisal pursuant to Section 6.8(a)(i)).

 

“Compression Entities” means CDM Resource Management LLC, a Delaware limited
liability company, and CDM Environmental & Technical Services LLC, a Delaware
limited liability company.

 

“Compression Units” means Inventory of a Loan Party consisting of completed
Compressor Packages held by such Loan Party, either (i) for rental to the Loan
Parties’ customers in the ordinary course of business, as evidenced by such
Compressor Packages either then being or previously having been rented or leased
by a customer or under an executory contract to rent or lease by a customer or
(ii) for use by the Loan Parties in providing compression services to their
customers in the ordinary course of business, as evidenced by such Compressor
Packages either then being or previously having been used by the Loan Parties in
providing compression services under a service contract with a customer or
designated by a Loan Party for use under an executory contract for services with
a customer. For the avoidance of doubt, the term “Compression Units” does not
include any Inventory of a Loan Party held by such Loan Party for lease or rent
to its Affiliate unless after giving effect to such lease or rent to such
Affiliate such Inventory meets the requirement set forth in either subsection
(i) or (ii) above.

 

“Compression Units Advance Rate Percentage” means, as of any date of
determination, the lesser of (i) a fraction (stated as a percentage), the
numerator of which is equal to eighty percent (80%) of the aggregate Net Orderly
Liquidation Value of the Loan Parties’ Compression Units (determined by
reference to the Current Valuation Report), and the denominator of which is
equal to the aggregate net book value of the Loan Parties’ Compression Units as
reflected in the Loan Parties’ quarterly financial statements as of the
Valuation Date of the Current Valuation Report or (ii) one hundred percent
(100%). The Compression Units Advance Rate Percentage shall be calculated by
Agent within five (5) Business Days after the Agent has received both a Current
Valuation Report and the Loan Parties’ quarterly financial statements as of the
Valuation Date of such Current Valuation Report in accordance with this
Agreement. In the event that either such Current Valuation Report or such
financial statements are not delivered when due, the Compression Units Advance
Rate Percentage shall be determined by Agent in its Permitted Discretion.

 

“Compressor Packages” means natural gas compression equipment generally
consisting of an engineered package of major serial numbered components
including an engine, compressor, compressor cylinders, natural gas and engine
jacket cooler, control devices and ancillary piping mounted on a metal skid.

 

“Conduit Account” means any Deposit Account for which all or substantially all
of the deposits consist of amounts received from the Borrower or any Subsidiary
and which funds are then directed out of such Deposit Account to any other
Deposit Account of a Loan Party that is subject to a Deposit Account Control
Agreement.

 

“Consent Agreement” means that certain letter agreement dated as of June 30,
2014, by and among the Loan Parties party thereto, the Agent and the Lenders
party thereto.

 

8

--------------------------------------------------------------------------------


 

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including any comfort letter, operating agreement, take-or-pay
contract or the obligations of any such Person as general partner of a
partnership with respect to the liabilities of the partnership.

 

“Contribution Agreement” means the Contribution Agreement, dated as of
January 15, 2018, among ETC Compression, LLC and the Borrower, together with all
exhibits, annexes, disclosure letters and schedules thereto.

 

“Contribution Agreement Representations” shall mean such of the representations
made by the Compression Entities and their affiliates in the Contribution
Agreement as are material to the interests of the Lenders, but only to the
extent that the breach of any such representations results in the Borrower or
any of its affiliates having the right to terminate its obligations under the
Contribution Agreement (after giving effect to any applicable notice and cure
period) or otherwise decline to consummate the Compression Acquisition.

 

“Conversion/Continuation Notice” is defined in Section 2.7.

 

“Credit Exposure” means, as to any Lender at any time, the sum of (a) the
aggregate principal amount of its Revolving Loans outstanding at such time, plus
(b) an amount equal to its Pro Rata Share of the LC Obligations at such time,
plus (c) an amount equal to its Pro Rata Share of the aggregate principal amount
of Swingline Loans and Protective Advances outstanding at such time.

 

“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.

 

“Credit Extension Date” means the Borrowing Date for an Advance or the issuance
date for a Facility LC.

 

“Current Valuation Report” means, as of any date, the most recent Appraised
Value Report delivered to the Agent in accordance with this Agreement.

 

“Customer List” means a list of the Borrower’s customers, specifying each
customer’s name, mailing address and phone number.

 

“Default” means an event described in Article VII.

 

“Defaulting Lender” means any Lender, as determined by the Agent, that has
(a) failed to fund any portion of its Loans or participations in Letters of
Credit or Swingline Loans within three (3) Business Days of the date required to
be funded by it hereunder unless such Lender notifies the Agent and the Borrower
in writing that such failure is the result of such Lender’s good faith
determination that one or more conditions precedent to funding (which conditions
precedent, together with the applicable default, if any, shall be specifically
identified in such writing) has not been satisfied, (b) notified the Borrower,
the Agent, the LC Issuer, the Swingline Lender or any Lender in writing that it
does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or under other
agreements in which it commits to extend credit unless such Lender notifies the
Agent and the Borrower in writing that such failure is the result of such
Lender’s good faith determination that one or more conditions precedent to
funding (which conditions precedent, together with the applicable default, if
any, shall be specifically

 

9

--------------------------------------------------------------------------------


 

identified in such writing) has not been satisfied, (c) failed, within three
(3) Business Days after request by the Agent, to confirm that it will comply
with the terms of this Agreement relating to its obligations to fund (and is
financially able to meet such obligations) prospective Loans and participations
in then outstanding Letters of Credit and Swingline Loans (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Agent and the Borrower),
(d) otherwise failed to pay over to the Agent or any other Lender any other
amount required to be paid by it hereunder within three (3) Business Days of the
date when due, unless the subject of a good faith dispute, (e)(i) become or is
insolvent or has a parent company that has become or is insolvent or (ii) become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender, or (f) become the subject of a Bail-In Action or has a direct or
indirect parent company that has become the subject of a Bail-In Action.

 

“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to the Agent, among any Loan Party, a banking
institution, and the Agent with respect to collection and control of all
deposits and balances held in a Deposit Account maintained by any Loan Party
with such banking institution.

 

“Designated Contribution Amount” means the aggregate amount of net cash proceeds
from capital contributions made by a holder of Capital Stock of the Borrower or
any parent company of the Borrower to the Borrower as common equity or in
another form reasonably acceptable to the Agent.

 

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable) or
upon the happening of any event, matures or is mandatorily redeemable for any
consideration other than other Capital Stock (which would not constitute
Disqualified Stock), pursuant to a sinking fund obligation or otherwise (except
as a result of a change of control, event of loss or asset sale, in each case
that is no more favorable to the holders thereof than the provisions of this
Agreement), or is convertible or exchangeable for Indebtedness or redeemable for
any consideration other than other Capital Stock (which would not constitute
Disqualified Stock) at the option of the holder thereof (except as a result of a
change of control, event of loss or asset sale, in each case that is no more
favorable to the holders thereof than the provisions of this Agreement), in
whole or in part (but if in part only with respect to such amount that meets the
criteria set forth in this definition), on or prior to the date that is one year
after the earlier of (a) the Facility Termination Date and (b) the date on which
there are no Loans, LC Obligations or other Secured Obligations outstanding and
the Aggregate Commitment is terminated; provided that if such Capital Stock is
issued pursuant to a plan for the benefit of future, current or former
employees, directors, officers, managers or consultants of the Borrower or the
Restricted Subsidiaries or by any such plan to such employees, such Capital
Stock shall not constitute Disqualified Stock solely because it may be required
to be repurchased by the Borrower or its Restricted Subsidiaries in order to
satisfy applicable statutory or regulatory obligations.

 

“Dollars” shall mean U.S. Dollars.

 

10

--------------------------------------------------------------------------------


 

“Domestic Subsidiary” means any Subsidiary which is organized under the laws of
the U.S. or any state of the U.S. or the District of Columbia.

 

“DRIP” means the Distribution Reinvestment Plan and/or such other dividend
reinvestment plan of the Borrower that permits participants to acquire Capital
Stock or other equity-linked securities of the Borrower using cash on hand or
the proceeds of dividends paid by the Borrower.

 

“EBITDA” means, for any period, Net Income plus, to the extent deducted from
revenues in determining Net Income, (a) Interest Expense, (b) expense for taxes
paid or accrued, (c) depreciation, (d) amortization, (e) extraordinary losses
(as determined in accordance with GAAP) incurred other than in the ordinary
course of business, (f) fees, expenses and charges relating to any Permitted
Acquisition or the negotiation, arrangement, placement, documentation,
execution, delivery and administration of the Loan Documents, (g) fees, expenses
and charges in connection with the Acquisition and Equity Transactions in an
aggregate amount not to exceed $75,000,000, (h) reasonable fees and expenses
under the Partnership Agreement in an aggregate amount not to exceed $5,000,000
in any Fiscal Year, (i) non-cash goodwill, compression equipment and intangible
asset impairment charges, (j) non-recurring cash charges in an aggregate amount
not to exceed $10,000,000 in any Fiscal Year, (k) share-based compensation in
connection with the LTIP to certain executives and other key employees and in
connection with the Class B Units of USA Compression Holdings, and
(l) non-recurring, non-cash charges (provided that any cash actually paid with
respect to such non-cash charges shall be deducted from EBITDA when paid),
minus, to the extent included in Net Income, extraordinary gains (as determined
in accordance with GAAP) realized other than in the ordinary course of business,
all calculated for the Borrower and its Restricted Subsidiaries consolidated in
accordance with GAAP. EBITDA shall be calculated for each period on a pro forma
basis to give effect to the Acquisition and Equity Transactions and any
Permitted Acquisition consummated at any time on or after the first day of the
period thereof as if each such Acquisition and Equity Transaction or Permitted
Acquisition had been effected on the first day of such period. Such pro forma
calculations shall be determined in good faith by an Authorized Officer of the
Borrower.

 

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
Securities and Exchange Commission.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Accounts” means, at any time, the Accounts of the Loan Parties which
the Agent determines in its Permitted Discretion are eligible as the basis for
Credit Extensions hereunder. Without limiting the Agent’s discretion provided
herein, Eligible Accounts shall not include any Account:

 

(a)           which is not subject to a first priority perfected security
interest in favor of the Agent;

 

11

--------------------------------------------------------------------------------


 

(b)           which is subject to any Lien other than (i) a Lien in favor of the
Agent and (ii) a Permitted Lien which does not have priority over the Lien in
favor of the Agent;

 

(c)           with respect to which more than ninety (90) days have elapsed
since the date of the original invoice therefor or which is more than sixty (60)
days past the due date for payment;

 

(d)           which is owing by an Account Debtor for which more than fifty
percent (50%) of the Accounts owing from such Account Debtor and its Affiliates
to the Loan Parties are ineligible hereunder;

 

(e)           which is owing by an Account Debtor to the extent the aggregate
amount of Accounts owing from such Account Debtor and its Affiliates to the
Borrower exceeds twenty-five percent (25%) of the aggregate Eligible Accounts;

 

(f)            with respect to which any covenant, representation, or warranty
contained in this Agreement or in the Security Agreement has been breached or is
not true in all material respects;

 

(g)           which (i) does not arise from the sale, lease or rental of goods
or performance of services in the ordinary course of business, (ii) is not
evidenced by an invoice or other documentation satisfactory to the Agent which
has been sent to the Account Debtor, (iii) represents a progress billing,
(iv) is contingent upon any Loan Party’s completion of any further performance,
or (v) represents a sale on a bill-and-hold, guaranteed sale, sale-and-return,
sale on approval, consignment, cash-on-delivery or any other repurchase or
return basis; provided that this subsection (g) shall not apply to any Accounts
comprising, in the aggregate from time to time, not more than $25,000,000 of the
Borrowing Base (or such other amount as determined by the Agent in its Permitted
Discretion), which would otherwise constitute Eligible Accounts but for the fact
that such Accounts were billed in advance in the ordinary course of business;

 

(h)           for which the goods giving rise to such Account have not been
shipped to the Account Debtor or for which the services giving rise to such
Account have not been performed by a Loan Party;

 

(i)            with respect to which any check or other instrument of payment
has been returned uncollected for any reason;

 

(j)            which is owed by an Account Debtor which has (i) applied for,
suffered, or consented to the appointment of any receiver, custodian, trustee,
or liquidator of its assets, (ii) has had possession of all or a material part
of its property taken by any receiver, custodian, trustee or liquidator,
(iii) filed, or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding-up, or voluntary or involuntary case under any state or federal
bankruptcy laws, (iv) has admitted in writing its inability, or is generally
unable to, pay its debts as they become due, (v) become insolvent, or
(vi) ceased operation of its business;

 

(k)           which is owed by any Account Debtor which has sold all or a
substantially all of its assets;

 

(l)            which is owed by an Account Debtor which (i) does not maintain
its chief executive office in the U.S. or Canada (other than the Province of
Newfoundland) or (ii) is not organized under applicable law of the U.S., any
state of the U.S. or the District of Columbia, Canada, or any province of Canada
(other than the Province of Newfoundland) unless, in either

 

12

--------------------------------------------------------------------------------


 

case, such Account is backed either by a Letter of Credit acceptable to the
Agent which is in the possession of the Agent or the payment of which is insured
by an insurer organized under the laws of the U.S. and acceptable to Agent
pursuant to an insurance policy acceptable to the Agent that is assigned to the
Agent in a manner satisfactory to Agent;

 

(m)          which is owed in any currency other than U.S. dollars;

 

(n)           which is owed by (i) any Governmental Authority of any country
other than the U.S. unless such Account is backed by a Letter of Credit
acceptable to the Agent which is in the possession of the Agent, or (ii) any
Governmental Authority of the U.S., or any department, agency, public
corporation, or instrumentality thereof, unless the Federal Assignment of Claims
Act of 1940, as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.),
and any other steps necessary to perfect the Lien of the Agent in such Account
have been complied with to the Agent’s satisfaction;

 

(o)           which is owed by any Affiliate, employee, or director of any Loan
Party;

 

(p)           which, for any Account Debtor, exceeds a credit limit determined
by the Agent, to the extent of such excess;

 

(q)           which is owed by an Account Debtor or any Affiliate of such
Account Debtor to which any Loan Party is indebted, but only to the extent of
such indebtedness;

 

(r)            which is subject to any counterclaim, deduction, defense, setoff
or dispute;

 

(s)            which is evidenced by any promissory note, chattel paper, or
instrument (unless determined acceptable to Agent in its sole discretion);

 

(t)            which is owed by an Account Debtor (i) located in any
jurisdiction which requires filing of a “Notice of Business Activities Report”
or other similar report in order to permit the Loan Party to which it is owed to
seek judicial enforcement in such jurisdiction of payment of such Account,
unless such Loan Party has filed such report or is qualified to do business in
such jurisdiction or (ii) which is a Sanctioned Person;

 

(u)           with respect to which any Loan Party has made any agreement with
the Account Debtor for any reduction thereof, other than discounts and
adjustments given in the ordinary course of business; or

 

(v)           which the Agent determines may not be paid by reason of the
Account Debtor’s inability to pay or which the Agent otherwise determines is
unacceptable in its Permitted Discretion.

 

In the event that an Account which was previously an Eligible Account ceases to
be an Eligible Account hereunder, the Borrower shall notify the Agent thereof on
and at the time of submission to the Agent of the next Borrowing Base
Certificate.

 

“Eligible Compression Units” means, Eligible Inventory of a Loan Party
consisting of Compression Units.

 

“Eligible Finished Goods Inventory” means, Eligible Inventory of a Loan Party
consisting of Finished Goods Inventory.

 

13

--------------------------------------------------------------------------------


 

“Eligible Heavy Component Inventory” means, Eligible Inventory of a Loan Party
consisting of Heavy Component Inventory.

 

“Eligible Inventory” means, at any time, the Inventory of the Loan Parties which
the Agent determines in its Permitted Discretion is eligible as the basis for
Credit Extensions hereunder. Without limiting the Agent’s discretion provided
herein, Eligible Inventory shall not include any Inventory:

 

(w)          which is not subject to a first priority perfected Lien in favor of
the Agent;

 

(x)           which is subject to any Lien other than (i) a Lien in favor of the
Agent and (ii) a Permitted Lien which does not have priority over the Lien in
favor of the Agent;

 

(y)           which is, in the Agent’s opinion, slow moving, obsolete,
unmerchantable, defective, unfit for sale, lease, rental or its intended use,
not salable at prices approximating at least the cost of such Inventory in the
ordinary course of business or unacceptable due to age, type, category and/or
quantity;

 

(z)           with respect to which any covenant, representation, or warranty
contained in this Agreement or the Security Agreement has been breached or is
not true in all material respects;

 

(aa)         which does not conform to all standards imposed by any Governmental
Authority;

 

(bb)         which is not finished goods or which constitutes raw materials,
spare or replacement parts (other than Eligible Heavy Component Inventory),
subassemblies, packaging and shipping material, manufacturing supplies, display
items, bill-and-hold goods, returned or repossessed goods, defective goods,
goods held on consignment, or goods which are not of a type (i) held for sale,
lease or rental or (ii) to be used to provide compression services, in each
case, in the ordinary course of business;

 

(cc)         which is not located in the U.S. or Canada or is in transit with a
common carrier from vendors and suppliers;

 

(dd)         which is located in any location leased by a Loan Party unless
(i) the lessor has delivered to the Agent a Collateral Access Agreement or
(ii) a Reserve for rent, charges, and other amounts due or to become due with
respect to such facility has been established by the Agent in its Permitted
Discretion;

 

(ee)         which is located in any third party warehouse or is in the
possession of a bailee and is not evidenced by a Document, unless (i) such
warehouseman or bailee has delivered to the Agent a Collateral Access Agreement
and such other documentation as the Agent may require or (ii) an appropriate
Reserve has been established by the Agent in its Permitted Discretion;

 

(ff)          which is the subject of a consignment by any Loan Party as
consignor;

 

(gg)         which is perishable;

 

(hh)         which contains or bears any Intellectual Property licensed to a
Loan Party unless the Agent is satisfied that it may sell or otherwise dispose
of such Inventory without (i) infringing the rights of such licensor,
(ii) violating any contract with such licensor, or (iii) incurring any liability
with respect to payment of royalties other than royalties incurred pursuant to
sale of such Inventory under the current licensing agreement;

 

14

--------------------------------------------------------------------------------


 

(ii)           which is not reflected in a current perpetual report of property
of the Borrower;

 

(jj)           which is covered by a negotiable document of title, unless such
document and evidence of acceptable insurance covering such Inventory have been
delivered to the Agent with all necessary endorsements, free and clear of all
Liens, except those in favor of the Agent;

 

(kk)         which is not covered by casualty insurance reasonably acceptable to
the Agent; or

 

(ll)           which has been acquired from a Sanctioned Person; or

 

(mm)      which the Agent otherwise determines is unacceptable in its Permitted
Discretion.

 

In the event that Inventory which was previously Eligible Inventory ceases to be
Eligible Inventory hereunder, the Borrower shall notify the Agent thereof on and
at the time of submission to the Agent of the next Borrowing Base Certificate.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to (a) the
protection of the environment, (b) the effect of the environment on human
health, (c) emissions, discharges or releases of pollutants, contaminants,
hazardous substances or wastes into surface water, ground water or land, (d) the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof or (e) occupational health
and safety.

 

“Equity Restructuring Agreement” means the Equity Restructuring Agreement, dated
as of January 15, 2018, among ETE, the Borrower and the Managing General
Partner, as the same may be amended, restated or otherwise modified.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “Reportable Event”, (b) the failure to satisfy the
“minimum funding standard” (as defined in Section 412 of the Code or Section 302
of ERISA), whether or not waived; (c) the filing pursuant to Section 412(c) of
the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by any
Loan Party or any of its ERISA Affiliates of any liability under Title IV of
ERISA with respect to the termination of any Plan; (e) the receipt by any Loan
Party or any ERISA Affiliate from the PBGC or a plan administrator of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (f) the incurrence by any Loan Party or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
of any Loan Party or any of its ERISA Affiliates from any Plan or Multiemployer
Plan; or (g) the receipt by any Loan Party or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from any Loan Party or any ERISA
Affiliate of any notice, concerning the imposition upon any Loan Party or any of
its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent (within the meaning of
Section

 

15

--------------------------------------------------------------------------------


 

4245 of ERISA) or in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA).

 

“ETE” is defined in the definition of “Permitted Investors”.

 

“ETP” is defined in the definition of “Permitted Investors”.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar”, when used in reference to any Loan or Borrowing (except as
otherwise provided in Section 2.12), refers to whether such Loan, or the Loans
comprising such Borrowing, are bearing interest at a rate determined by
reference to the Adjusted LIBO Rate.

 

“Excluded Asset” is defined in the Security Agreement.

 

“Excluded Deposit Accounts” means (i) each Deposit Account for which all of the
deposits consist of amounts utilized to fund payroll, employee benefit or tax
obligations of the Borrower and its Subsidiaries, (ii) escrow, trust or
fiduciary accounts, (iii) “zero balance” accounts, (iv) any Deposit Account,
provided that any amounts deposited to such account are subject to a sweep and
transfer to a Deposit Account maintained with the Agent no later than on the
next Business Day, (v) trust and suspense Deposit Accounts of the Borrower and
any Restricted Subsidiary solely holding amounts held for the benefit of third
parties, (v) Conduit Accounts, and (vii) any account with an Average Balance of
less than or equal to $1,000,000 (or such greater amount acceptable to the Agent
in its sole discretion for individual accounts due to unanticipated
circumstances); provided that, to the extent Deposit Accounts not subject to a
Deposit Account Control Agreement that are Excluded Deposit Accounts pursuant to
this clause (vii) (the “Excluded Threshold Accounts”) have an aggregate Average
Balance in excess of $3,000,000, the Loan Parties shall, within forty-five (45)
days after the applicable calendar month end (or such later date acceptable to
the Agent in its sole discretion), provide Deposit Account Control Agreements to
the Agent on such Excluded Threshold Accounts sufficient to cause the aggregate
Average Balance of the Excluded Threshold Accounts to be less than or equal to
$3,000,000 as of such calendar month end if such Deposit Account Control
Agreements had then been in effect.

 

“Excluded Rate Management Obligation” means, with respect to any Guarantor, any
Rate Management Obligation if, and to the extent that, all or a portion of the
Guaranty of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Rate Management Obligation (or any Guaranty thereof or
such security interest in respect thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
ECP at the time the Guaranty of such Guarantor or the grant of such security
interest becomes or would become effective with respect to such Rate Management
Obligation. If a Rate Management Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Rate Management Obligation that is attributable to swaps for which such
Guaranty or security interest is or becomes illegal.

 

“Excluded Subsidiary” means: (i) any Subsidiary that is not a direct or indirect
Wholly-Owned Subsidiary of a Loan Party; (ii) any Subsidiary of a Loan Party
that does not have total assets or annual revenues in excess of $15,000,000,
individually, or in the aggregate together with all other Subsidiaries excluded
via this clause (ii); (iii) any direct or indirect Foreign Subsidiary of any
Loan Party; (iv) any Domestic Subsidiary (x) that is a direct or indirect
Subsidiary of a Foreign Subsidiary that is a CFC or (y) substantially all of
whose assets (whether held directly or indirectly) consist of Capital Stock
and/or

 

16

--------------------------------------------------------------------------------


 

indebtedness of one or more Foreign Subsidiaries that are CFCs (any Subsidiary
described in clause (iv)(y), a “FSHCO”); and (v) any Unrestricted Subsidiaries.

 

“Excluded Taxes” means, with respect to the Agent, any Lender, the LC Issuer or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party hereunder, (a) Taxes imposed on (or measured by) its net
income (however denominated), franchise Taxes or branch profits Taxes, in each
case imposed by the United States of America, or by the jurisdiction under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located or any other jurisdiction as a result of such recipient engaging in a
trade or business in, or otherwise having a connection with, such jurisdiction
for tax purposes, (b) in the case of a Lender (other than an assignee pursuant
to a request by the Borrower under Section 3.7), any United States federal
withholding Tax that is imposed on amounts payable to such Lender at the time
such Lender acquires such interest in the Loan or Commitment (or designates a
new lending office) or is attributable to such Lender’s or the Agent’s failure
to comply with Section 3.5(f), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.5(a), (c) any United
States backup withholding Tax, and (d) any United States withholding Tax that is
imposed as a result of such recipient’s failure to comply with the requirements
of FATCA to establish an exemption from such withholding tax pursuant to FATCA.

 

“Excluded Threshold Accounts” is defined in the definition of Excluded Deposit
Accounts.

 

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

 

“Existing Class” shall have the meaning provided in Section 2.26.

 

“Existing Collateral” is defined in the recitals hereto.

 

“Existing Collateral Documents” is defined in the recitals hereto.

 

“Existing Commitment” shall have the meaning provided in Section 2.26.

 

“Existing Loans” shall have the meaning provided in Section 2.26.

 

“Existing Obligations” is defined in the recitals hereto.

 

“Extended Commitments” is defined in Section 2.26.

 

“Extending Lender” is defined in Section 2.26.

 

“Extended Loans” is defined in Section 2.26.

 

“Extension Amendment” is defined in Section 2.26.

 

“Extension Date” is defined in Section 2.26.

 

“Extension Election” is defined in Section 2.26.

 

“Extension Request” is defined in Section 2.26.

 

“Extension Series” shall mean all Extended Commitments that are established
pursuant to the same Extension Amendment (or any subsequent Extension Amendment
to the extent such Extension Amendment

 

17

--------------------------------------------------------------------------------


 

expressly provides that the Extended Commitments provided for therein are
intended to be a part of any previously established Extension Series) and that
provide for the same interest margins, extension fees, maturity and other terms.

 

“Facility” means the credit facility described in Section 2.1 hereof to be
provided to the Borrower on the terms and conditions set forth in this
Agreement.

 

“Facility LC” is defined in Section 2.1.2(a).

 

“Facility LC Application” is defined in Section 2.1.2(c).

 

“Facility LC Collateral Account” is defined in Section 2.1.2(j).

 

“Facility Termination Date” means, with respect to any Commitments other than
Extended Commitments, April 2, 2023 or any earlier date on which the Aggregate
Commitment (excluding Extended Commitments) is reduced to zero or otherwise
terminated pursuant to the terms hereof. With respect to Extended Commitments,
the “Facility Termination Date” means the maturity date related to the Extension
Series of such Extended Commitments.

 

“FATCA” means Section 1471 through 1474 of the Code as enacted as of the Closing
Date (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with), any current or future regulations
thereunder or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
(together with any laws, fiscal or regulatory rules, guidance notes or practices
adopted pursuant to any intergovernmental agreement entered into by the United
States in connection with the implementation of the foregoing).

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Agent from three Federal funds brokers of recognized standing
selected by it; provided that, if the Federal Funds Effective Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Fee Letter” means, collectively, each fee letter executed prior to the Closing
Date relating to this Agreement, among the Borrower and an Arranger, the Agent,
a Lender or an affiliate of any of the foregoing.

 

“Finished Goods Inventory” means Inventory of a Loan Party consisting of
completed Compressor Packages that are not Compression Units.

 

“Fiscal Month” means any of the monthly accounting periods of the Borrower.

 

“Fiscal Quarter” means any of the quarterly accounting periods of the Borrower,
ending on March 31, June 30, September 30 and December 31 of each year.

 

“Fiscal Year” means any of the annual accounting periods of the Borrower ending
on December 31 of each year.

 

18

--------------------------------------------------------------------------------


 

“Floating Rate” means, for any day, a rate per annum equal to (a) the Alternate
Base Rate for such day plus (b) the Applicable Margin, in each case changing
when and as the Alternate Base Rate changes.

 

“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.12, bears interest at the Floating Rate.

 

“Floating Rate Loan” means a Loan which, except as otherwise provided in
Section 2.12, bears interest at the Floating Rate.

 

“Flood Insurance Regulation” means (a) the National Flood Insurance Act of 1968
as now or hereafter in effect or any the National Flood Insurance Act of 1968 as
now or hereafter in effect or any successor statute thereto, (b) the Flood
Disaster Protection Act of 1973 as now or hereafter in  effect or any successor
statute thereto, (c) the National Flood Insurance Reform Act of 1994 (amending
42 USC 4001, et seq.), as the same may be amended or recodified from time to
time, (d) the Flood Insurance Reform Act of 2004 and (3) the Biggert Waters
Flood Reform Act of 2012, and any regulations promulgated thereunder.

 

“Flood Laws” has the meaning assigned to such term in Section 10.17.

 

“Foreign Lender” means any Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

“FSHCO” is defined in the definition of “Excluded Subsidiary”.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funded Debt” means, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness, and specifically including Capitalized Lease
Obligations, current maturities of long-term Indebtedness, revolving credit and
short-term Indebtedness extendible beyond one year at the option of the debtor,
and also including, in the case of any Loan Party, the funded Obligations.
Funded Debt shall be calculated for each period on a pro forma basis to give
effect to any Indebtedness incurred, assumed or permanently repaid or
extinguished at any time during or subsequent to such period, but on or prior to
the applicable date of determination in connection with the Acquisition and
Equity Transactions or any Permitted Acquisition. Such pro forma calculations
shall be determined in good faith by an Authorized Officer of the Borrower.

 

“Funding Account” is defined in Section 2.5.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time, applied in a manner consistent with that used in preparing the financial
statements referred to in Section 5.5.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“GP Contribution Transactions” means the GP Contribution and the payment of the
GP Contribution Consideration, as each such term is defined in the Equity
Restructuring Agreement.

 

19

--------------------------------------------------------------------------------


 

“Guaranteed Obligations” is defined in Section 15.1.

 

“Guarantor” means (i) USA Compression Partners, LLC, (ii) USAC Leasing, LLC,
(iii) USAC Leasing 2, LLC, (iv) USAC OpCo 2, LLC, (v) each Compression Entity
and (vi) each Subsidiary of the Borrower that guarantees the Obligations
pursuant to the Guaranty as required by Section 6.12.

 

“Guaranty” means Article XV of this Agreement.

 

“Heavy Component Inventory” means, Inventory of a Loan Party consisting of
engines, compressors, frames, cylinders, coolers, dehydration units, separators,
generator sets, treating units, storage tanks and other field equipment or
components used or usable in compression or other related midstream or station
services, including such items which are finished components comprising
work-in-process which when completed will constitute Finished Goods Inventory or
a Compression Unit but excluding spare or replacement parts, Compression Units
and Finished Goods Inventory.

 

“Highest Lawful Rate” means, on any day, the maximum non-usurious rate of
interest permitted for that day by applicable federal or New York law stated as
a rate per annum.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Indebtedness” of a Person means such Person’s (a) obligations for borrowed
money, (b) obligations representing the deferred purchase price of Property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (c) obligations,
whether or not assumed, secured by Liens or payable out of the proceeds or
production from Property now or hereafter owned or acquired by such Person,
(d) obligations which are evidenced by notes, acceptances, or other instruments,
(e) obligations of such Person to purchase securities or other Property arising
out of or in connection with the sale of the same or substantially similar
securities or Property or any other Off-Balance Sheet Obligations,
(f) Capitalized Lease Obligations, (g) Contingent Obligations for which the
underlying transaction constitutes Indebtedness under this definition, (h) the
maximum available stated amount of all letters of credit or bankers’ acceptances
created for the account of such Person and, without duplication, all
reimbursement obligations with respect to letters of credit, (i) Rate Management
Obligations, (j) obligations of such Person under any Sale and Leaseback
Transaction, (k) obligations under any liquidated earn-out and (l) any other
obligation for borrowed money or other financial accommodation which in
accordance with GAAP would be shown as a liability on the consolidated balance
sheet of such Person; provided that, for the avoidance of doubt, the Preferred
Equity and Warrants and the GP Contribution Transactions shall not be deemed to
constitute Indebtedness. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
holds a partnership interest) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
or any other Loan Party under any Loan Document.

 

“Ineligible Institution” means a (a) natural person, (b) a Defaulting Lender,
(c) a company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person or relative(s) thereof; provided that such
company, investment vehicle or trust shall not constitute an Ineligible
Institution if it (x) has not been established for the primary purpose of
acquiring any Loans or Commitments, (y) is managed by a professional advisor,
who is not such natural person or a relative thereof, having

 

20

--------------------------------------------------------------------------------


 

significant experience in the business of making or purchasing commercial loans,
and (z) has assets greater than $25,000,000 and a significant part of its
activities consist of making or purchasing commercial loans and similar
extensions of credit in the ordinary course of its business or (d) a Loan Party
or a Subsidiary or other Affiliate of a Loan Party.

 

“Intellectual Property” is defined in the Security Agreement.

 

“Interest Coverage Ratio” means, on any date, the ratio of (a) EBITDA for the
period of three (3) consecutive Fiscal Months ended on such date, multiplied by
four (4) to (b) Interest Expense (excluding for the avoidance of doubt,
distributions made on the Preferred Equity and Warrants) for the period of three
(3) consecutive Fiscal Months ended on such date, multiplied by four (4).

 

“Interest Expense” means, with reference to any period, the interest expense net
of cash interest income of the Borrower and its Restricted Subsidiaries
(consolidated in accordance with GAAP) for such period, (including the cash
equivalent of the interest expense associated with Capitalized Lease
Obligations, but excluding (a) any upfront fees paid in connection with any debt
facility or any bond issuance where the fees are paid from the proceeds of such
debt, (b) Indebtedness or lease issuance costs which have to be amortized,
(c) lease payments on any office equipment or real property, (d) any principal
components paid on all lease payments, (e) gains, losses or other charges as a
result of the early retirement of Indebtedness permitted hereunder and (f) any
other non-cash interest expense). Interest Expense shall be calculated for each
period on a pro forma basis to give effect to any debt incurred, assumed or
permanently repaid or extinguished during the relevant period in connection with
the Acquisition and Equity Transactions and any Permitted Acquisition
consummated at any time on or after the first day of the period thereof as if
each such incurrence, assumption, repayment or extinguishment had been effected
on the first day of such period. Such pro forma calculations shall be determined
in good faith by an Authorized Officer of the Borrower.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided that, (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Agent (which determination shall be conclusive and binding
absent manifest error) to be equal to the rate that results from interpolating
on a linear basis between: (a) the LIBO Screen Rate for the longest period (for
which the LIBO Screen Rate is available) that is shorter than the Impacted
Interest Period and (b) the LIBO Screen Rate for the shortest period (for which
the LIBO Screen Rate is available) that exceeds the Impacted Interest Period, in
each case, at such time; provided that if any Interpolated Rate shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

 

“Investment” of a Person means any (a) loan, advance, extension of credit (other
than accounts receivable arising in the ordinary course of business on terms
customary in the trade) or contribution of capital by such Person, (b) stocks,
bonds, mutual funds, partnership interests, notes, debentures, securities

 

21

--------------------------------------------------------------------------------


 

or other Capital Stock owned by such Person, (c) any deposit accounts and
certificate of deposit owned by such Person, and (d) structured notes,
derivative financial instruments and other similar instruments or contracts
owned by  such Person.

 

“Joinder Agreement” means a Joinder Agreement in substantially in the form of
Exhibit F attached hereto.

 

“JPMorgan Chase Bank, N.A.” means JPMorgan Chase Bank, N.A., a national banking
association, in its individual capacity, and its successors.

 

“LC Fee” is defined in Section 2.10(b).

 

“LC Issuer” means JPMorgan Chase Bank, N.A. (or any subsidiary or Affiliate of
JPMorgan Chase Bank, N.A. designated by JPMorgan Chase Bank, N.A.) in its
capacity as an issuer of Facility LCs hereunder.

 

“LC Obligations” means, at any time, the sum, without duplication, of (a) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (b) the aggregate unpaid amount at such time of all Reimbursement
Obligations.

 

“LC Payment Date” is defined in Section 2.1.2(d).

 

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns. Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender and the LC
Issuer.

 

“Lending Installation” means, with respect to a Lender, the LC Issuer, or the
Agent, the office, branch, subsidiary or Affiliate of such Lender, LC Issuer or
the Agent listed on the signature pages hereof or on a Schedule or otherwise
selected by such Lender, the LC Issuer or the Agent pursuant to Section 2.23.

 

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

 

“Leverage Ratio” means, on any date, the ratio of (a) Funded Debt of the
Borrower and its Restricted Subsidiaries (on a consolidated basis) on such date
to (b) EBITDA for the three (3) consecutive Fiscal Months ended on such date,
multiplied by four (4).

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period, the LIBO Screen Rate at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period; provided
that (a) if the LIBO Screen Rate shall not be ascertainable at such time for a
period equal in length to such Interest Period (an “Impacted Interest Period”)
then the LIBO Rate shall be the Interpolated Rate (provided, that if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement) and (b) if neither the LIBO Screen Rate nor the
Interpolated Rate shall be ascertainable at such time for an Impacted Interest
Period, then the LIBO Rate for such Impacted Interest Period shall be (subject
to Section 2.27 in the event that the Required Lenders shall conclude that
adequate and reasonable means do not exist for ascertaining the Interpolated
Rate) (1) a comparable successor or alternative interbank rate for deposits in
Dollars that is, at such time, broadly accepted by the syndicated loan market in
the United States in lieu of the “LIBO Rate” and is reasonably acceptable to the
Borrower and the Agent or (2) solely if no such broadly accepted comparable
successor interbank rate exists at such time, a successor or alternative index
rate as the Agent and the

 

22

--------------------------------------------------------------------------------


 

Borrower may determine with the consent of the Required Lenders. Notwithstanding
the above, to the extent that “LIBO Rate” or “Adjusted LIBO Rate” is used in
connection with an ABR Borrowing, such rate shall be determined as modified by
the definition of Alternate Base Rate.

 

“LIBO Screen Rate”  means, for any day and time, with respect to any Eurodollar
Borrowing for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars for a period equal in length
to such Interest Period as displayed on such day and time on pages LIBOR01 or
LIBOR02 of the Reuters screen that displays such rate or, in the event such rate
does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Agent in its reasonable discretion; provided that if the LIBO Screen Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement.

 

“Licenses” is defined in the Security Agreement.

 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
having the effect of a security interest (including the interest of a vendor or
lessor under any conditional sale, Capitalized Lease or other title retention
agreement).

 

“Loan Documents” means this Agreement, any Notes, the Facility LC Applications,
the Collateral Documents, the Guaranty, the Fee Letter and all other agreements,
instruments, documents and certificates identified in Section 4.1 executed and
delivered to, or in favor of, the Agent or any Lenders in connection with this
Agreement. Any reference in this Agreement or any other Loan Document to a Loan
Document shall include all appendices, exhibits or schedules thereto, and all
amendments, restatements, supplements or other modifications thereto, and shall
refer to this Agreement or such Loan Document as the same may be in effect at
any and all times such reference becomes operative.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“Loans” means, with respect to a Lender, such Lender’s loans made pursuant to
Article II (or any conversion or continuation thereof), including Swingline
Loans and Protective Advances, and shall include each Extended Loan made in
extension thereof in accordance with Section 2.26.

 

“Lock Box Agreement” is defined in Section 6.11(a).

 

“Lock Boxes” is defined in Section 6.11(a).

 

“LTIP” means the 2013 Long Term Incentive Plan of the Borrower and/or such other
equity incentive compensation plan(s) as have been or may be adopted by any Loan
Party.

 

“Managing General Partner” means USA Compression GP, LLC, a Delaware limited
liability company, or any other Person that is admitted to the Borrower as
general partner of the Borrower, in its capacity as general partner of the
Borrower.

 

“Master Lease Agreement” means that certain Gas Compressor Equipment Master
Lease Agreement between USA Compression Partners and USAC Leasing, dated as of
October 10, 2008, as the same may be amended, modified or supplemented from time
to time.

 

23

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means a material adverse effect on (a) the business,
Property, condition (financial or otherwise) or results of operations of the
Borrower and its Restricted Subsidiaries taken as a whole, (b) the ability of
any Loan Party to perform its obligations under the Loan Documents to which it
is a party, (c) the Collateral, or the Agent’s Liens (on behalf of itself and
the Lenders) on the Collateral or the priority of such Liens, (d) the validity
or enforceability of any of the Loan Documents or the rights or remedies of the
Agent, the LC Issuer or the Lenders thereunder, or (e) the rights of, or
benefits available to, the Lenders under this Agreement and the other Loan
Documents.

 

“Material Indebtedness” means Indebtedness in an outstanding principal amount
(or with respect to Rate Management Obligations, termination values) of
$50,000,000 or more in the aggregate (or the equivalent thereof in any currency
other than U.S. dollars).

 

“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).

 

“Minor Collateral” means Collateral (other than assets acquired in the
Compression Acquisition) the value of which does not exceed 5% of the Borrowing
Base.

 

“Modify” and “Modification” are defined in Section 2.1.2(a).

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” means, if in connection with an asset disposition or receipt
of insurance/casualty proceeds, cash proceeds thereof net of (i) commissions and
other reasonable and customary costs, fees and expenses properly attributable to
such event and payable by the Loan Parties in connection therewith (in each
case, paid to non-Affiliates), (ii) transfer taxes, and (iii) amounts payable to
holders of senior Liens on such asset (to the extent such Liens constitute
Permitted Liens hereunder), if any.

 

“Net Income” means, for any period, the consolidated net income (or loss) for
such period of the Borrower and its Restricted Subsidiaries consolidated in
accordance with GAAP; provided that there shall be excluded, to the extent
otherwise included in the determination of net income, (a) the income (or loss)
of any Person accrued prior to the date it becomes a Restricted Subsidiary or is
merged into or consolidated with the Borrower or any of its Restricted
Subsidiaries, (b) the income (or loss) of any Person (other than a Restricted
Subsidiary) in which the Borrower or any of its Restricted Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or Restricted Subsidiary in the form of dividends or
similar distributions and (c) additions to undistributed earnings of any
Restricted Subsidiary to the extent that the declaration or payment of dividends
or similar distributions by such Subsidiary in respect of such additions is at
the time of the determination of net income, and to the extent thereof,
prohibited by the terms of any contractual obligation (other than under any Loan
Document) or applicable law with respect to such Subsidiary.

 

“Net Orderly Liquidation Value” means the estimated amount expressed in U.S.
dollars which the Compression Units that are the subject of the Approved
Appraiser’s report would typically realize, net of the occupancy and liquidation
costs through one sale process, which may consist of one or more privately
negotiated sales, properly advertised and professionally managed, by a seller
obligated to sell the subject equipment over a period of between six and nine
months from the effective date of such Approved Appraiser’s report. For the
purposes of determining such Net Orderly Liquidation Value, the Approved

 

24

--------------------------------------------------------------------------------


 

Appraiser will include in the determination thereof the rental or lease income
stream and/or the service fees related to such Compression Units for a six
(6) month liquidation period.

 

“Note” is defined in Section 2.22(d).

 

“Obligations” means all unpaid principal of and accrued and unpaid interest
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding regardless of whether allowed or
allowable in such proceeding) on the Loans, all LC Obligations, all accrued and
unpaid fees and all expenses, reimbursements, indemnities and other obligations
of the Loan Parties to the Lenders or to any Lender, the Agent, the LC Issuer or
any indemnified party arising under the Loan Documents.

 

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any Sale and
Leaseback Transaction which is not a Capitalized Lease, (c) any indebtedness,
liability or obligation under any so-called “synthetic lease” transaction
entered into by such Person, or (d) any indebtedness, liability or obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheets of such Person, but excluding from this clause (d) operating
leases.

 

“Original Credit Agreement” is defined in the recitals hereto.

 

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement, except any such Taxes, charges or similar levies
that are imposed with respect to an assignment (other than an assignment made
pursuant to Section 3.7) as a result of the Agent or Lender engaging in a trade
or business in, or otherwise having a connection with, such jurisdiction for tax
purposes other than the connection arising out of the Loan Documents or the
transactions therein.

 

“Participant Register” is defined in Section 12.2(a).

 

“Participants” is defined in Section 12.2(a).

 

“Partnership Agreement” means that certain Second Amended and Restated Agreement
of Limited Partnership of the Borrower dated as of the Closing Date, as the same
may be amended, modified or supplemented from time to time in accordance with
the terms hereof.

 

“Payment Account Debtor” means any Account Debtor and any Person obligated on
Chattel Paper or on General Intangible.

 

“Payment Date” means (a) with respect to interest payments due on any Floating
Rate Loan (other than a Swingline Loan), the first day of each calendar month
and the Facility Termination Date, (b) with respect to interest payments due on
any Eurodollar Loan, (i) the last day of the applicable Interest Period and
(ii) in the case of any Interest Period in excess of three (3) months, the day
which is three (3) months after the first day of such Interest Period, and
(iii) the Facility Termination Date, (c) with respect to any payment of LC Fees
or Unused Commitment Fees, the first day of each calendar month and the Facility
Termination Date, and (d) with respect to any Swingline Loan, the day that such
Loan is required to be repaid and the Facility Termination Date.

 

25

--------------------------------------------------------------------------------


 

“Payment in Full” means (a) the Aggregate Commitment has expired or been
terminated, (b) the principal of and interest on each Loan and all fees payable
hereunder and all other amounts payable under the Loan Documents shall have been
indefeasibly paid in full (other than contingent indemnification obligations),
(c) all Letters of Credit shall have expired or terminated (or are cash
collateralized or otherwise secured to the satisfaction of the LC Issuer) and
all Reimbursement Obligations shall have been reimbursed and (d) all amounts due
under Rate Management Transactions that constitute Secured Obligations shall
have been indefeasibly paid in full in cash (or amounts due under such Rate
Management Transactions are cash collateralized or otherwise secured to the
satisfaction of the Rate Management Swap Party) (it is understood that the Agent
shall be (i) permitted to rely on a certificate of an Authorized Officer of the
Borrower to establish the foregoing in clause (d) and (ii) entitled to deem that
the foregoing clause (d) has occurred with respect to any Rate Management Swap
Party if it does not respond to a written request from the Agent or the Borrower
to confirm that the foregoing clause (d) has occurred within two (2) Business
Days of such request).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquisition” means any Acquisition (other than the Compression
Acquisition) in connection with which each of the following conditions is met:

 

(a)                                 the Borrower shall deliver to the Agent as
soon as possible and in any event no later than seven (7) days prior to the
consummation of each such Acquisition, the most recent draft (or, if available,
executed copy) of the purchase agreement pursuant to which such Acquisition is
to be consummated and an executed copy of the Purchase Agreement on the closing
date of the Acquisition to the extent not previously delivered;

 

(b)                                 prior to or substantially concurrently with
the effectiveness of such Acquisition, the Borrower shall deliver to the Agent
releases, UCC financing statements and UCC terminations, duly executed by the
parties thereto, and accompanied by UCC searches demonstrating that, upon the
effectiveness of such Acquisition and the recording and filing of any necessary
documentation, the Agent will have, to the extent required under the Loan
Documents, a first priority Lien (except for Permitted Liens) on all or
substantially all of the assets to be acquired that are required under the Loan
Documents to constitute Collateral;

 

(c)                                  a Loan Party shall be the acquiring or
surviving entity;

 

(d)                                 no Default or Unmatured Default exists and
is continuing, and the Acquisition will not cause a Default or Unmatured
Default;

 

(e)                                  prior to and immediately after giving
effect thereto: (i) the Loan Parties shall be in compliance, on a pro forma
basis, with the financial covenants set forth in Section 6.25 and the Borrower
shall have delivered to the Agent a Compliance Certificate from the chief
financial officer or controller of the Borrower to such effect, together with
all relevant financial information with respect to such acquired assets,
including the aggregate consideration for such Acquisition and
(ii) Availability, on a pro forma basis, shall be equal to or greater than
$100,000,000 as of the most recently ended applicable period;

 

(f)                                   such acquired Person, division or line of
business of a Person is, or is engaged in, any business or business activity
conducted by the Loan Parties on the Closing Date and any business or business
activity incidental, complementary or otherwise reasonably related thereto

 

26

--------------------------------------------------------------------------------


 

including any midstream business, or any business activity that is reasonably
similar thereto or a reasonable extension, development or expansion thereof or
ancillary thereto;

 

(g)                                  such acquired assets, division or line of
business located in and such acquired Person is organized under the laws of any
jurisdiction of the United States or Canada;

 

(h)                                 such Acquisition is consummated, in all
material respects, in accordance with all applicable law; and

 

(i)                                     to the extent applicable, the Loan
Parties shall have complied with the provisions of Section 6.10, Section 6.11
and Section 6.12.

 

Notwithstanding the foregoing, with respect to any assets acquired by the
Borrower pursuant to a Permitted Acquisition that would satisfy the criteria for
Eligible Accounts and/or Eligible Inventory, the Borrower acknowledges that
until such time as the Agent has received an appraisal or a field examination of
the books and records relating to any Person or assets acquired in such
Permitted Acquisition as required by the Agent, such assets cannot be included
as Eligible Accounts or Eligible Inventory, as applicable.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

 

“Permitted Investors” means each of (a) Energy Transfer Equity, L.P. (“ETE”) and
its controlling owners, (b) Energy Transfer Partners, L.P. (“ETP”) and its
controlling owners, and (c) any direct or indirect Wholly-Owned Subsidiary of
ETE or ETP or their respective Wholly-Owned Subsidiaries.

 

“Permitted Liens” is defined in Section 6.19.

 

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

 

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Borrower or any ERISA Affiliate may have any liability.

 

“Platform” is defined in Section 6.8(c).

 

“Preferred Equity and Warrants” means (i) the warrants and (ii) the perpetual
preferred units (the “Preferred Units”), in each case, issued by the Borrower
pursuant to the Series A Preferred Unit and Warrant Purchase Agreement, dated as
of January 25, 2018, among the Purchasers party thereto and the Borrower (as
amended, restated or otherwise modified in accordance with Section 6.22),
together with any PIK units issued in connection therewith.

 

“Preferred Units” is defined in the definition of Preferred Equity and Warrants.

 

“Pricing Schedule” means Schedule B attached hereto.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate at its offices at 270
Park Avenue in New York City; each

 

27

--------------------------------------------------------------------------------


 

change in the Prime Rate shall be effective from and including the date such
change is publicly announced as being effective.

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

“Pro Rata Share” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Obligations, Swingline Loans or Protective Advances or with
respect to all Credit Extensions in the aggregate prior to the Facility
Termination Date, a portion equal to a fraction the numerator of which is such
Lender’s Commitment and the denominator of which is the Aggregate Commitment of
all Lenders; provided that in the case of Section 2.24 when a Defaulting Lender
shall exist, any such Defaulting Lender’s Commitment shall be disregarded in the
calculation and (b) with respect to Protective Advances or with respect to all
Credit Extensions in the aggregate after the Facility Termination Date, a
portion equal to a fraction the numerator of which is such Lender’s Credit
Exposure and the denominator of which is the Aggregate Credit Exposure of all
Lenders; provided that in the case of Section 2.24 when a Defaulting Lender
shall exist, any such Defaulting Lender’s Commitment shall be disregarded in the
calculation.

 

“Protective Advances” is defined in Section 2.1.5.

 

“PTE” is defined in Section 10.18.

 

“Public Lender” is defined in Section 6.8(c).

 

“Purchasers” is defined in Section 12.3(a).

 

“Qualified ECP Guarantor” means, in respect of any Rate Management Obligation
owing to one or more Lenders or their respective Affiliates, each Loan Party
that has total assets exceeding $10,000,000 at the time the relevant Guaranty or
grant of the relevant security interest becomes or would become effective with
respect to such Rate Management Obligation or such other person as constitutes
an “eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Rate
Management Transactions, and (b) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions,
including any obligation to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act or any rules or regulations promulgated thereunder.

 

“Rate Management Swap Party” means any Loan Party’s counterparty that is a
Lender or Affiliate of a Lender (at the time it enters into a Rate Management
Transaction) under a Rate Management Transaction entered into with any Loan
Party.

 

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by any Loan Party which is a
rate swap, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of these

 

28

--------------------------------------------------------------------------------


 

transactions) or any combination thereof, whether linked to one or more interest
rates, foreign currencies, commodity prices, equity prices or other financial
measures.

 

“Register” is defined in Section 12.3(d).

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

 

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Loan Parties then outstanding under Section 2.1.2 to reimburse the LC
Issuer for amounts paid by the LC Issuer in respect of any one or more drawings
under Facility LCs.

 

“Relevant Parties” is defined in Section 10.18.

 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within thirty
(30) days of the occurrence of such event; provided, however, that a failure to
meet the minimum funding standard of Section 412 of the Code and of Section 302
of ERISA shall be a Reportable Event regardless of the issuance of any such
waiver of the notice requirement in accordance with either Section 4043(a) of
ERISA or Section 412(c) of the Code.

 

“Reports” means reports prepared by JPMorgan Chase Bank, N.A. or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Loan Parties’ assets from information furnished by or on behalf of the Loan
Parties, after JPMorgan Chase Bank, N.A. has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
JPMorgan Chase Bank, N.A. and such appraisals (but not the field examinations or
audits) shall be delivered to the Borrower.

 

“Required Lenders” means Lenders in the aggregate having more than fifty percent
(50%) of the Aggregate Commitment or, if the Aggregate Commitment has been
terminated, Lenders in the aggregate holding more than fifty percent (50%) of
the Aggregate Credit Exposure.

 

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on Eurocurrency liabilities.

 

“Reserves” means any and all reserves which the Agent deems necessary, in its
Permitted Discretion, to maintain (including reserves for accrued and unpaid
interest on the Secured Obligations, Banking Services Reserves, reserves for
rent at locations leased by any Loan Party and for consignee’s, warehousemen’s
and bailee’s charges, reserves for dilution of Accounts, reserves for Inventory
shrinkage, reserves for customs charges and shipping charges related to any
Inventory in transit, reserves for Rate Management Transactions, reserves for
contingent liabilities of any Loan Party, reserves for uninsured

 

29

--------------------------------------------------------------------------------


 

losses of any Loan Party and reserves for taxes, fees, assessments, and other
governmental charges) with respect to the Collateral or any Loan Party.

 

“Restricted Indebtedness” is defined in Section 6.23(a).

 

“Restricted Subsidiary” means any Subsidiary of the Borrower that is not an
Unrestricted Subsidiary.

 

“Revolving Loans” means the revolving loans extended by the Lenders to the
Borrower pursuant to Section 2.1.1.

 

“S&P” means Standard and Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

 

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any European
Union member state, or the United Kingdom of Great Britain and Northern Ireland,
(b) any Person operating, organized or resident in a Sanctioned Country or
(c) any Person controlled by any such Person.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom of Great Britain and Northern
Ireland.

 

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

 

“Second Amendment Closing Date” means January 6, 2015.

 

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

 

“Section 2.26 Additional Amendment” is defined in Section 2.26.

 

“Secured Obligations” means, collectively (i) the Obligations, (ii) all Banking
Services Obligations, and (iii) all Rate Management Obligations of any Loan
Party owing to one or more Rate Management Swap Parties; provided that the
Lender party thereto (other than JPMorgan Chase Bank, N.A.) shall have delivered
written notice to the Agent that such a Rate Management Transaction has been
entered into and that it constitutes a Secured Obligation entitled to the
benefits of the Collateral Documents; provided, further, that the definition of
“Secured Obligations” shall not create any guaranty by any Guarantor of (or
grant of security interest by any Guarantor to support, as applicable) any
Excluded Rate Management Obligations of such Guarantor for purposes of
determining any obligations of any Guarantor.

 

30

--------------------------------------------------------------------------------


 

“Secured Party” means (a) the Agent, (b) the Lenders, (c) the LC Issuer,
(d) each provider of Banking Services Obligations, to the extent the Banking
Services Obligations in respect thereof constitute Secured Obligations, (e) each
counterparty to any Rate Management Transaction, to the extent the obligations
thereunder constitute Secured Obligations, (f) the beneficiaries of each
indemnification obligation undertaken by any Loan Party under any Loan Document,
and (g) the successors and assigns of each of the foregoing.

 

“Security Agreement” means that certain Third Amended and Restated Security
Agreement, dated as of the Closing Date, between the Loan Parties and the Agent.

 

“Senior Managing Agent” means each of The Bank of Nova Scotia, MUFG Union Bank,
N.A. and SunTrust Bank, in each case in their capacity as a Senior Managing
Agent.

 

“Senior Notes” means the senior notes issued by USA Compression Partners, LP and
USA Compression Finance Corp. due 2026 in the principal amount of $725,000,000
bearing a coupon rate of 6.875%.

 

“Settlement” is defined in Section 2.1.3(e).

 

“Settlement Date” is defined in Section 2.1.3(e).

 

“Significant Domestic Subsidiary” means (i) each Domestic Subsidiary of the
Borrower that is not an Excluded Subsidiary and (ii) each Subsidiary of the
Borrower that guarantees the Senior Notes or any other third party Material
Indebtedness of any Loan Party.

 

“Specified Acquisition” means (i) the Compression Acquisition and (ii) any
Permitted Acquisition for a purchase price of not less than $15,000,000.

 

“Specified Equity Contribution” is defined in Section 6.25.3.

 

“Specified Existing Commitment” means any Existing Commitments belonging to a
Specified Existing Commitment Class.

 

“Specified Existing Commitment Class” is defined in Section 2.26.

 

“Stated Rate” is defined in Section 2.25.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one (1) and the denominator of which is the
number one (1), minus the aggregate of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by the Board to which the Agent is subject with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

 

“Subject Compressor Packages” means those certain Compressor Packages described
on Exhibit B to the Consent Agreement.

 

31

--------------------------------------------------------------------------------


 

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Agent.

 

“Subsidiary” of a Person means, any corporation, partnership, limited liability
company, association, joint venture or similar business organization more than
fifty percent (50%) of the outstanding Capital Stock having ordinary voting
power of which shall at the time be owned or controlled by such Person. Unless
otherwise expressly provided, all references herein to a “Subsidiary” means a
Subsidiary of the Borrower.

 

“Substantial Portion” means Property which represents more than ten percent
(10%) of the consolidated assets of the Borrower and its Restricted Subsidiaries
or property which is responsible for more than ten percent (10%) of the
consolidated net sales or of the consolidated net income of the Borrower and its
Restricted Subsidiaries, in each case, as would be shown in the consolidated
financial statements of the Borrower and its Restricted Subsidiaries as at the
beginning of the twelve-month period ending with the month in which such
determination is made (or if financial statements have not been delivered
hereunder for that month which begins the twelve-month period, then the
financial statements delivered hereunder for the quarter ending immediately
prior to that month).

 

“Superior Parties” means, collectively, Superior Pipeline Company, L.L.C., an
Oklahoma limited liability company and Superior Pipeline Texas, L.L.C., an
Oklahoma limited liability company.

 

“Superior Purchase Option Agreement” means that certain FMV Bargain Purchase
Option Grant Agreement among USA Compression Partners and the Superior Parties,
dated as of June 30, 2014, as in effect on such date.

 

“Supporting Letter of Credit” is defined in Section 2.1.2(l).

 

“Swingline Exposure” means, at any time, the sum of the aggregate undrawn amount
of all outstanding Swingline Loans at such time. The Swingline Exposure of any
Lender at any time shall be its Pro Rata Share of the total Swingline Exposure
at such time.

 

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder and its successors in such capacity.

 

“Swingline Loan” means a Loan made pursuant to Section 2.1.3.

 

“Syndication Agent” means each of Barclays Bank PLC, Wells Fargo Bank, N.A.,
Regions Bank, and RBC Capital Markets (a brand name for the capital markets
businesses of Royal Bank of Canada and its affiliates), in each case in their
capacity as a Syndication Agent.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings (including backup withholdings) imposed by
any Governmental Authority, and any and all liabilities with respect to the
foregoing.

 

“Tax Distributions” means, for any calendar year or portion thereof of the
Borrower during which the Borrower is a pass-through entity for United States
federal income tax purposes (including, for the avoidance of doubt, a
disregarded entity not treated as separate from its owner), payments and
distributions that are distributed from the Borrower to the holders of its
Capital Stock to make payments of U.S. federal, state, foreign and local income
taxes (including estimates therefore) as a result of the Borrower’s and its
Subsidiaries’ operations during such calendar year or portion thereof based on
an assumed tax rate that is the greater of the highest stated marginal U.S.
federal, state and local income tax rate that is applicable to

 

32

--------------------------------------------------------------------------------


 

individuals or U.S. corporations (based on the income and operations generated
by the Borrower and its Subsidiaries) and which takes into account the greater
of the highest marginal income tax rate applicable to individuals or U.S.
corporations for ordinary income or capital gain depending on the character of
the Borrower and its Subsidiaries’ income and gain and without taking into
account the deductibility of state and local income taxes when computing federal
taxable income.

 

“Transferee” is defined in Section 12.4.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

 

“Unrestricted Subsidiary” means any Subsidiary which the Borrower has designated
in writing to the Agent to be an Unrestricted Subsidiary in accordance with
Section 6.12.

 

“Unused Commitment Fee” is defined in Section 2.10(a).

 

“U.S.” means the United States of America.

 

“U.S. Person” means any “United States person” as defined in Section 7701(a)(30)
of the Code.

 

“USA Compression Holdings” means USA Compression Holdings, LLC, a Delaware
limited liability company.

 

“USA Compression Partners” means USA Compression Partners, LLC, a Delaware
limited liability company.

 

“USAC Leasing” means USAC Leasing, LLC, a Delaware limited liability company.

 

“USAC Leasing 2” means USAC Leasing 2, LLC, a Texas limited liability company.

 

“USAC OpCo 2” means USAC OpCo 2, LLC, a Texas limited liability company.

 

“Valuation Date” means, with respect to any Appraised Value Report, the
effective date of such Appraised Value Report.

 

“Wholly-Owned Subsidiary” of a Person means, any Subsidiary all of the
outstanding Capital Stock of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person.

 

“Withdrawal Liability” means the liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such term
is defined in Part I of Subtitle E of Title IV of ERISA.

 

33

--------------------------------------------------------------------------------


 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2                               Terms Generally. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “law” shall be construed as referring to all statutes,
rules, regulations, codes and other laws (including official published rulings
of a Governmental Authority having the force of law) and all judgments, orders
and decrees of all Governmental Authorities. The word “will” shall be construed
to have the same meaning and effect as the word “shall”. Unless the context
requires otherwise (a) except as otherwise provided herein, any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other  document as from
time to time amended, restated, amended and restated, supplemented, otherwise
modified or replaced (subject to any restrictions on such amendments,
restatements, amendments and restatements, supplements, modifications or
replacements set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignments set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) with
respect to the determination of any time period, the word “from” means “from and
including”, the word “to” means “to but excluding” and the word “through” means
“through and including”, (f) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (g) any reference in any
definition to the phrase “at any time” or “for any period” shall refer to the
same time or period for all calculations or determinations within such
definition, (h) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights
and (i) any reference herein to “knowledge of the Borrower” or to “the
Borrower’s knowledge” shall be construed to mean the actual knowledge of an
Authorized Officer of the Borrower.

 

1.3                               Accounting Terms; GAAP. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, if after the date hereof there occurs any change in GAAP or in the
application thereof on the operation of any provision hereof and the Borrower
notifies the Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of such change in GAAP or in the application
thereof (or if the Agent notifies the Borrower that the Required Lenders request
an amendment to any provision hereof for such purpose), regardless of whether
any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith. Notwithstanding anything to the contrary contained in
this Section 1.3 or the definitions of GAAP or of Capitalized Lease Obligations,
in no event will any lease that would have been categorized as an operating
lease as determined in accordance with GAAP prior to giving effect to the
Financial Accounting Standards Board Accounting Standard Update 2016-02, Leases
(Topic 842), issued in February 2016, or any other changes in GAAP subsequent to
the Closing Date be considered a Capitalized Lease for purposes of the
definition thereof or this Agreement.

 

34

--------------------------------------------------------------------------------


 

1.4                               UCC Terms. Unless otherwise defined herein,
the following terms, as well as all uncapitalized terms which are defined in the
UCC (whether or not capitalized or uncapitalized in the same manner therein) on
the date hereof are used herein as so defined: Accounts, Certificated Security,
Chattel Paper, Commercial Tort Claims, Commodity Accounts, Deposit Accounts,
Documents, Electronic Chattel Paper, Equipment, Fixtures, General Intangibles,
Goods, Instruments, Inventory, Letter of Credit Rights, Payment Intangibles,
Proceeds, Securities Accounts, Supporting Obligations and Tangible Chattel
Paper.

 

1.5                               Cashless Rollovers. Notwithstanding anything
to the contrary contained in this Agreement or in any other Loan Document, to
the extent that any Lender extends the maturity date of, or replaces, renews or
refinances, any of its then-existing Revolving Loans with incremental loans or
Extended Loans, in each case, to the extent such extension, replacement, renewal
or refinancing is effected by means of a “cashless roll” by such Lender, such
extension, replacement, renewal or refinancing shall be deemed to comply with
any requirement hereunder or any other Loan Document that such payment be made
“in Dollars”, “in immediately available funds”, “in Cash” or any other similar
requirement.

 

ARTICLE II
THE FACILITY

 

2.1                               The Facility.  As of the Closing Date, the
aggregate outstanding principal balance of all Advances made to the Borrower
pursuant to the Original Credit Agreement was $809,506,064.05, and such amount
is unconditionally owed by the Borrower to Lenders, without offset, defense or
counterclaim of any kind, nature or description whatsoever. Each Lender
severally agrees, on the terms and conditions set forth in this Agreement, to
(a) make Loans to the Borrower as set forth below and (b) participate in
Facility LCs issued upon the request of the Borrower; provided that after giving
effect to the making of each such Loan and the issuance of each such Facility
LC, such Lender’s Credit Exposure shall not exceed its Commitment; provided,
further, that the Aggregate Credit Exposure shall not exceed the Aggregate
Commitment. Any Extended Loans made in accordance with Section 2.26 and an
Extension Amendment shall be subject to this Article II and shall constitute
Loans for all purposes hereunder. The LC Issuer will issue Facility LCs
hereunder on the terms and conditions set forth in Section 2.1.2. The Facility
shall be composed of Revolving Loans, Swingline Loans, Protective Advances, and
Facility LCs as set forth below:

 

2.1.1                     Revolving Loans.

 

(a)                                 Amount.  (i) From and including the Closing
Date and prior to the Facility Termination Date, each Lender severally (and not
jointly) agrees, on the terms and conditions set forth in this Agreement, to
make revolving loans (the “Revolving Loans”) and participate in Facility LCs
issued as set forth in Section 2.1.2, to the Borrower, in amounts not to exceed
such Lender’s Pro Rata Share. Each Borrowing of Extended Loans under this
Agreement shall be made by the Lenders of the relevant Extension Series thereof
pro rata on the basis of their then-applicable Extended Commitments for the
applicable Extension Series. If any advance of a Revolving Loan or participation
in a Facility LC would exceed Availability, the Lenders will refuse to make or
may otherwise restrict the making of Revolving Loans or the issuance of Facility
LCs as the Required Lenders determine until such excess has been eliminated,
subject to the Agent’s authority, in its sole discretion, to make Protective
Advances pursuant to the terms of Section 2.1.5. The Revolving Loans may consist
of Floating Rate Advances or Eurodollar Advances, or a combination thereof,
selected by the Borrower in accordance with Sections 2.1.1(b) and 2.7. Subject
to the terms of this Agreement, the Borrower may borrow, repay and reborrow
Revolving Loans at any time prior to the Facility Termination Date. The
Commitments to extend credit under this Section 2.1.1(a) shall expire on the
Facility Termination Date.

 

35

--------------------------------------------------------------------------------


 

(ii)                                  Increase in Aggregate Commitment. After
the Closing Date, in the event that a Lender desires to increase its Commitment,
or a bank or other entity that is not a Lender desires to become a Lender and
provide an additional Commitment hereunder, and so long as no Default or
Unmatured Default shall have occurred and be continuing or would result
immediately after giving effect to such increase and with the prior written
consent of the Agent, the Borrower shall have the right from time to time prior
to the Facility Termination Date upon not less than thirty (30) days’ prior
written notice to the Agent to increase the Aggregate Commitment by an aggregate
amount of up to $400,000,000 (subject to the terms and conditions set forth
herein, “Commitment Adjustment Event”); provided that in no event shall the
Aggregate Commitment be increased to an amount greater than $2,000,000,000;
provided, further, that:

 

(A)                               if the Borrower and a Lender elect to increase
such Lender’s Commitment, the Borrower and such Lender shall execute and deliver
to the Agent a certificate substantially in the form of Exhibit I attached
hereto (a “Commitment Increase Certificate”), and the Borrower shall deliver a
new Note payable to such Lender in the principal amount equal to its Commitment
after giving effect to such increase, and otherwise duly completed;

 

(B)                               if the Borrower elects to increase the
Aggregate Commitment by causing a bank or financial institution that at such
time is not a Lender to become a Lender (an “Additional Lender”), the Borrower
and such Additional Lender shall execute and deliver to the Agent, a certificate
substantially in the form of Exhibit J hereto) (an “Additional Lender
Certificate”), together with an Administrative Questionnaire as referred to in
Exhibit G, and the Borrower shall deliver a Note payable to such Additional
Lender in a principal amount equal to its Commitment, and otherwise duly
completed; provided that any such Additional Lender shall be approved by the
Agent, Swingline Lender and LC Issuer (in each case, such approval not to be
unreasonably withheld, conditioned or delayed) prior to such bank or financial
institution becoming an Additional Lender hereunder;

 

(C)                               subject to acceptance and recording thereof
pursuant to this subsection (ii), from and after the effective date specified in
the Commitment Increase Certificate or the Additional Lender Certificate, as
applicable (or if any Eurodollar Advance is outstanding, then on the last day of
the Interest Period in respect of such Eurodollar Advance, unless the Borrower
has paid compensation required with respect to such Eurodollar Advance): (a) the
amount of the Aggregate Commitment, and the Commitment, shall be increased by
the amount set forth therein and (b) in the case of an Additional Lender
Certificate, any Additional Lender party thereto shall be a party to this
Agreement and the other Loan Documents and have the rights and obligations of a
Lender under this Agreement and the other Loan Documents. In addition, the
Lender party to the Commitment Increase Certificate or Additional Lender, as
applicable, shall purchase a pro rata portion of the outstanding Loans (and
participation interests in Letters of Credit) of each of the other lenders (and
such Lenders hereby agree to sell and to take all such further action to

 

36

--------------------------------------------------------------------------------


 

effectuate such sale) such that each Lender (including any Additional Lender, if
applicable) shall hold its respective percentage of the outstanding Loans (and
participation interests) after giving effect to the increase in the Aggregate
Commitment; and

 

(D)                               upon its receipt of a duly completed
Commitment Increase Certificate or an Additional Lender Certificate, as
applicable, executed by the Borrower and the Lender or the Additional Lender
party thereto, as applicable, and, with respect to an Additional Lender, the
Administrative Questionnaire referred to in Exhibit G, the Agent shall accept
such Commitment Increase Certificate or Additional Lender Certificate and record
the information contained therein in the Register maintained by the Agent
pursuant to Section 12.3(d). No increase in the Aggregate Commitment shall be
effective for purposes of this Agreement  unless it has been recorded in the
Register as provided in this Section 12.3(d).

 

(b)                                 Borrowing Procedures. The Borrower shall
select the Type of Advance and, in the case of each Eurodollar Advance, the
Interest Period applicable thereto, from time to time. The Borrower shall give
the Agent irrevocable notice (a “Borrowing Notice”) not later than 12:00 noon
(Chicago time) on the Borrowing Date of each Floating Rate Advance and three
(3) Business Days before the Borrowing Date for each Eurodollar Advance,
specifying (in the form of Exhibit A for Eurodollar Advances): (1) the Borrowing
Date, which shall be a Business Day, of such Advance; (2) the aggregate amount
of such Advance; (3) the Type of Advance selected; provided that if the Borrower
fails to specify the Type of Advance requested, such request shall be deemed a
request for a Floating Rate Advance; and (4) the duration of the Interest Period
if the Type of Advance requested is a Eurodollar Advance; provided that if the
Borrower fails to select the duration of the Interest Period for the requested
Eurodollar Advance, the Borrower shall be deemed to have requested that such
Eurodollar Advance be made with an Interest Period of one (1) month.

 

(c)                                  Pro Rata Advance. Promptly after receipt of
a Borrowing Notice or telephonic notice in lieu thereof as permitted by
Section 2.8, the Agent shall notify the Lenders by telecopy, telephone, or
e-mail of the requested Advance. Not later than 3:00 p.m. (Chicago time) on each
Borrowing Date, each Lender shall make available its Revolving Loan in funds
immediately available in Chicago to the Agent and the Agent will make the funds
so received from the Lenders available to the Borrower at the Borrower’s Funding
Account as set forth in Section 2.5.

 

2.1.2                     Facility LCs.

 

(a)                                 Issuance. The LC Issuer hereby agrees, on
the terms and conditions set forth in this Agreement, to issue standby and
commercial Letters of Credit (each, a “Facility LC”) and to renew, extend,
increase, decrease or otherwise modify each Facility LC (“Modify” and each such
action a “Modification”), from time to time from and including the Closing Date
and prior to the Facility Termination Date upon the request and for the account
of the Borrower; provided that the maximum face amount of the Facility LC to be
issued or Modified, does not exceed the lesser of (i) an amount equal to
$20,000,000 minus the sum of (1) the aggregate undrawn amount of all outstanding
Facility LCs at such time plus, without duplication, (2) the aggregate unpaid
Reimbursement

 

37

--------------------------------------------------------------------------------


 

Obligations with respect to all Facility LCs outstanding at such time and
(ii) Availability. No Facility LC shall have an expiry date later than the
earlier of (x) the fifth (5th) Business Day prior to the Facility Termination
Date, and (y) one (1) year after its issuance; provided that any Letter of
Credit with a one-year tenor may provide for the renewal thereof for additional
one-year periods (which shall in no event extend beyond the date referred to in
clause (x) above). Notwithstanding anything herein to the contrary, the LC
Issuer shall have no obligation hereunder to issue, and shall not issue, any
Facility LC (i) the proceeds of which would be made available to any Person
(A) to fund any activity or business of or with any Sanctioned Person, or in any
country or territory that, at the time of such funding, is the subject of any
Sanctions or (B) in any manner that would result in a violation of any Sanctions
by any party to this Agreement, (ii) if any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the LC Issuer from issuing such Facility LC, or any applicable law
relating to the LC Issuer or any request or directive (whether or not having the
force of law) from any Governmental Authority with jurisdiction over the LC
Issuer shall prohibit, or request that the LC Issuer refrain from, the issuance
of letters of credit generally or such Facility LC in particular or shall impose
upon the LC Issuer with respect to such Facility LC any restriction, reserve or
capital requirement (for which the LC Issuer is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the LC Issuer
any unreimbursed loss, cost or expense which was not applicable on the Closing
Date and which the LC Issuer in good faith deems material to it, or (iii) if the
issuance of such Facility LC would violate one or more policies of the LC Issuer
applicable to letters of credit generally; provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements or
directives thereunder or issued in connection therewith or in the implementation
thereof, and (y) all requests, rules, guidelines, requirements or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed not to be in effect on the Closing Date for purposes of
clause (ii) above, regardless of the date enacted, adopted, issued or
implemented.

 

(b)                                 Participations. Upon the issuance or
Modification by the LC Issuer of a Facility LC in accordance with this
Section 2.1.2, the LC Issuer shall be deemed, without further action by any
party hereto, to have unconditionally and irrevocably sold to each Lender, and
each Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the LC Issuer, a participation in
such Facility LC (and each Modification thereof) and the related LC Obligations
in proportion to its Pro Rata Share.

 

(c)                                  Notice. Subject to Section 2.1.2(a), the
Borrower shall give the LC Issuer notice prior to 12:00 noon (Chicago time) at
least three (3) Business Days prior to the proposed date of issuance or
Modification of each Facility LC, specifying the beneficiary, the proposed date
of issuance (or Modification) and the expiry date of such Facility LC, and
describing the proposed terms of such Facility LC and the nature of the
transactions proposed to be supported thereby. Upon receipt of such notice, the
LC Issuer shall promptly notify the Agent, and the Agent shall promptly notify
each Lender, of the contents thereof and of the amount of such Lender’s
participation in such proposed Facility LC. The issuance or Modification by the
LC Issuer of any Facility LC shall, in addition to the conditions precedent set
forth in Article IV (the satisfaction of which the LC Issuer shall have no duty
to ascertain), be subject to the conditions precedent that such Facility LC
shall

 

 

38

--------------------------------------------------------------------------------


 

be satisfactory to the LC Issuer and that the Borrower shall have executed and
delivered such application agreement and/or such other instruments and
agreements relating to such Facility LC as the LC Issuer shall have reasonably
requested (each, a “Facility LC Application”). In the event of any conflict
between the terms of this Agreement and the terms of any Facility LC
Application, the terms of this Agreement shall control.

 

(d)                                 Administration; Reimbursement by Lenders.
Upon receipt from the beneficiary of any Facility LC of any demand for payment
under such Facility LC, the LC Issuer shall notify the Agent and the Agent shall
promptly notify the Borrower and each other Lender as to the amount to be paid
by the LC Issuer as a result of such demand and the proposed payment date (the
“LC Payment Date”). The responsibility of the LC Issuer to the Borrower and each
Lender shall be only to determine that the documents (including each demand for
payment) delivered under each Facility LC in connection with such presentment
shall be in conformity in all material respects with such Facility LC. The LC
Issuer shall endeavor to exercise the same care in the issuance and
administration of the Facility LCs as it does with respect to letters of credit
in which no participations are granted, it being understood that in the absence
of any gross negligence or willful misconduct by the LC Issuer, each Lender
shall be unconditionally and irrevocably liable without regard to the occurrence
of any Default or any condition precedent whatsoever, to reimburse the LC Issuer
on demand for (i) such Lender’s Pro Rata Share of the amount of each payment
made by the LC Issuer under each Facility LC to the extent such amount is not
reimbursed by the Borrower pursuant to Section 2.1.2(e) plus (ii) interest on
the foregoing amount to be reimbursed by such Lender, for each day from the date
of the LC Issuer’s demand for such reimbursement (or, if such demand is made
after 12:00 noon (Chicago time) on such date, from the next succeeding Business
Day) to the date on which such Lender pays the amount to be reimbursed by it, at
a rate of interest per annum equal to the Federal Funds Effective Rate for the
first three (3) days and, thereafter, at a rate of interest equal to the rate
applicable to Floating Rate Advances.

 

(e)                                  Reimbursement by Borrower. The Borrower
shall be irrevocably and unconditionally obligated to reimburse the LC Issuer on
or before the applicable LC Payment Date for any amounts to be paid by the LC
Issuer (i) immediately upon any drawing under any Facility LC by Borrower
automatically (and without any notice required to the Agent) requesting a
Revolving Loan so long as the conditions set forth in Section 4.2 are satisfied
or (ii) within one (1) Business Day of any drawing under any Facility LC, in
each case, without presentment, demand, protest or other formalities of any
kind; provided that neither the Borrower nor any Lender shall hereby be
precluded from asserting any claim for direct (but not special, indirect,
consequential or punitive) damages suffered by the Borrower or such Lender to
the extent, but only to the extent, caused by (i) the willful misconduct or
gross negligence of the LC Issuer in determining whether a request presented
under any Facility LC issued by it complied with the terms of such Facility LC
or (ii) the LC Issuer’s failure to pay under any Facility LC issued by it after
the presentation to it of a request strictly complying with the terms and
conditions of such Facility LC. All such amounts paid by the LC Issuer and
remaining unpaid by the Borrower shall bear interest, payable on demand, for
each day until paid at a rate per annum equal to (x) the rate applicable to
Floating Rate Advances for such day if such day falls on or before the
applicable LC Payment Date and (y) the sum of two percent (2.0%) plus the rate
applicable to Floating Rate Advances for such day if such day falls after such
LC Payment Date. The LC Issuer will pay to each Lender ratably in accordance
with its Pro Rata Share all amounts received by it from the Borrower for
application in payment, in whole or in part, of the Reimbursement Obligation in
respect of any Facility LC issued by the LC Issuer, but only

 

39

--------------------------------------------------------------------------------


 

to the extent such Lender has made payment to the LC Issuer in respect of such
Facility LC pursuant to Section 2.1.2(d). Subject to the terms and conditions of
this Agreement (including the submission of a Borrowing Notice in compliance
with Section 2.1.1(b) and the satisfaction of the applicable conditions
precedent set forth in Article IV), the Borrower may request an Advance
hereunder for the purpose of satisfying any Reimbursement Obligation.

 

(f)                                   Obligations Absolute. The Borrower’s
obligations under this Section 2.1.2 shall be absolute and unconditional under
any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment which the Borrower may have or have had against the LC
Issuer, any Lender or any beneficiary of a Facility LC. The Borrower further
agrees with the LC Issuer and the Lenders that the LC Issuer and the Lenders
shall not be responsible for, and the Borrower’s Reimbursement Obligation in
respect of any Facility LC shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even if
such documents should in fact prove to be in any or all respects invalid,
fraudulent or forged, or any dispute between or among the Borrower, any of its
Affiliates, the beneficiary of any Facility LC or any financing institution or
other party to whom any Facility LC may be transferred or any claims or defenses
whatsoever of the Borrower or of any of its Affiliates against the beneficiary
of any Facility LC or any such transferee. The LC Issuer shall not be liable for
any error, omission, interruption or delay in transmission, dispatch or delivery
of any message or advice, however transmitted, in connection with any Facility
LC. The Borrower agrees that any action taken or omitted by the LC Issuer or any
Lender under or in connection with each Facility LC and the related drafts and
documents, if done without gross negligence or willful misconduct, shall be
binding upon the Borrower and shall not put the LC Issuer or any Lender under
any liability to the Borrower. Nothing in this Section 2.1.2(f) is intended to
limit the right of the Borrower to make a claim against the LC Issuer for
damages as contemplated by the proviso to the first sentence of
Section 2.1.2(e).

 

(g)                                  Actions of LC Issuer. The LC Issuer shall
be entitled to rely, and shall be fully protected in relying, upon any Facility
LC, draft, writing, resolution, notice, consent, certificate, affidavit, letter,
cablegram, telegram, telecopy, telex or teletype message, statement, order or
other document believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons, and upon advice and statements of
legal counsel, independent accountants and other experts selected by the LC
Issuer. The LC Issuer shall be fully justified in failing or refusing to take
any action under this Agreement unless it shall first have received such advice
or concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.1.2, the LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Facility LC.

 

(h)                                 Indemnification. The Borrower hereby agrees
to indemnify and hold harmless each Lender, the LC Issuer and the Agent, and
their respective directors, officers, agents and employees from and against any
and all claims and damages, losses, liabilities, costs or expenses which such
Lender, the LC Issuer or the Agent may incur (or which may be claimed against
such Lender, the LC Issuer or the Agent by any Person whatsoever) by

 

40

--------------------------------------------------------------------------------


 

reason of or in connection with the issuance, execution and delivery or transfer
of or payment or failure to pay under any Facility LC or any actual or proposed
use of any Facility LC, including any claims, damages, losses, liabilities,
costs or expenses which the LC Issuer may incur by reason of or in connection
with (i) the failure of any other Lender to fulfill or comply with its
obligations to the LC Issuer hereunder (but nothing herein contained shall
affect any rights the Borrower may have against any Defaulting Lender) or
(ii) on account of the LC Issuer issuing any Facility LC which specifies that
the term “Beneficiary” included therein includes any successor by operation of
law of the named Beneficiary, but which Facility LC does not require that any
drawing by any such successor Beneficiary be accompanied by a copy of a legal
document, satisfactory to the LC Issuer, evidencing the appointment of such
successor Beneficiary; provided that the Borrower shall not be required to
indemnify any Lender, the LC Issuer or the Agent for any claims, damages,
losses, liabilities, costs or expenses to the extent, but only to the extent,
caused by (x) the willful misconduct or gross negligence of the LC Issuer in
determining whether a request presented under any Facility LC complied with the
terms of such Facility LC or (y) the LC Issuer’s failure to pay under any
Facility LC after the presentation to it of a request strictly complying with
the terms and conditions of such Facility LC. Nothing in this
Section 2.1.2(h) is intended to limit the obligations of the Borrower under any
other provision of this Agreement.

 

(i)                                     Lenders’ Indemnification. Each Lender
shall, ratably in accordance with its Pro Rata Share, indemnify the LC Issuer,
its Affiliates and their respective directors, officers, agents and employees
(to the extent not reimbursed by the Borrower) against any cost, expense
(including reasonable counsel fees and disbursements), claim, demand, action,
loss or liability (except such as result from such indemnitees’ gross negligence
or willful misconduct or the LC Issuer’s failure to pay under any Facility LC
after the presentation to it of a request strictly complying with the terms and
conditions of the Facility LC) that such indemnitees may suffer or incur in
connection with this Section 2.1.2 or any action taken or omitted by such
indemnitees hereunder.

 

(j)                                    Facility LC Collateral Account. The
Borrower agrees that it will, upon the request of the Agent or the Required
Lenders (which request shall be made with respect to a Facility LC constituting
a standby letter of credit only during the continuance of a Default) and until
the final expiration date of any Facility LC and thereafter as long as any
amount is payable to the LC Issuer or the Lenders in respect of any Facility LC,
maintain a special collateral account pursuant to arrangements satisfactory to
the Agent (the “Facility LC Collateral Account”) at the Agent’s office at the
address specified pursuant to Article XIII, in the name of the Borrower but
under the sole dominion and control of the Agent, for the benefit of the Lenders
and in which the Borrower shall have no interest other than as set forth in
Section 8.1. Nothing in this Section 2.1.2(j) shall either obligate the Agent to
require the Borrower to deposit any funds in the Facility LC Collateral Account
or limit the right of the Agent to release any funds held in the Facility LC
Collateral Account in each case other than as required by Section 8.1. The
Borrower hereby grants to the Agent, on behalf of and for the ratable benefit of
the Lenders and the LC Issuer, a security interest in all of the Borrower’s
right, title and interest in and to all funds which may from time to time be on
deposit in the Facility LC Collateral Account to secure the prompt and complete
payment and performance of the Secured Obligations. The Agent will invest any
funds on deposit from time to time in the Facility LC Collateral Account in
certificates of deposit of JPMorgan Chase Bank, N.A. having a maturity not
exceeding thirty (30) days.

 

41

--------------------------------------------------------------------------------


 

(k)                                 Rights as a Lender. In its capacity as a
Lender, the LC Issuer shall have the same rights and obligations as any other
Lender.

 

(l)                                     Termination of the Facility. If,
notwithstanding the provisions of this Section 2.1.2, any Facility LC is
outstanding upon the earlier of (x) the termination of this Agreement and
(y) the Facility Termination Date, then upon such termination the Borrower shall
deposit with the Agent, for the benefit of the Agent and the Lenders, with
respect to all LC Obligations, as the Agent in its discretion shall specify,
either (i) a standby letter of credit (a “Supporting Letter of Credit”), in form
and substance satisfactory to the Agent, issued by an issuer satisfactory to the
Agent, in a stated amount, equal to one-hundred three percent (103%) of the
difference of (x) the amount of LC Obligations at such time less (y) the amount
on deposit in the Facility LC Collateral Account at such time which is free and
clear of all rights and claims of third parties and has not been applied against
the Obligations (such difference, the “Collateral Shortfall Amount”), under
which Supporting Letter of Credit the Agent is entitled to draw amounts
necessary to reimburse the Agent, the LC Issuer and the Lenders for payments to
be made by the Agent, the LC Issuer and the Lenders under any such Facility LC
and any fees and expenses associated with such  Facility LC or (ii) cash, in
immediately available funds, in an amount equal to one-hundred three percent
(103%) of the Collateral Shortfall Amount to be held in the Facility LC
Collateral Account. Such Supporting Letter of Credit or deposit of cash shall be
held by the Agent, for the benefit of the Agent and the Lenders, as security
for, and to provide for the payment of, the aggregate undrawn amount of such
Facility LC remaining outstanding.

 

2.1.3                     Swingline Loans.

 

(a)                                 Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower, from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $20,000,000
or (ii) the sum of the total Credit Exposures exceeding the lesser of the total
Commitments and Availability; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan;
provided, further, that each Swingline Loan shall be in an amount that is an
integral multiple of $1,000,000 and not less than $1,000,000. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans. To request a Swingline
Loan, the Borrower shall notify the Agent of such request by telephone
(confirmed by facsimile), not later than 3:00 p.m. (Chicago time) on the day of
a proposed Swingline Loan. Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan. The Agent will promptly advise the Swingline Lender of
any such notice received from the Borrower.  The Swingline Lender shall make
each Swingline Loan available to the Borrower by means of a credit to the
Funding Account(s) (or, in the case of a Swingline Loan made to finance the
reimbursement of amounts paid by the LC Issuer upon any drawing under any
Facility LC as provided in Section 2.1.1(e), by remittance to the LC Issuer, and
in the case of repayment of another Loan or fees or expenses as provided by
Sections 2.1.5 or 2.18(b), by remittance to the Agent to be distributed to the
Lenders) by 4:00 p.m. (Chicago time) on the requested date of such Swingline
Loan. In addition, the Borrower hereby authorizes the Swingline Lender to, and
the Swingline Lender shall, subject to the terms and conditions set forth herein
(but without any further written notice required), not later than 1:00
p.m. (Chicago time) on each Business Day, make available to the Borrower by
means of a credit to the Funding Account(s), the proceeds of a Swingline Loan to
the extent

 

42

--------------------------------------------------------------------------------


 

necessary to pay items to be drawn on any Collateral Deposit Account that day
(as determined based on notice from the Agent).

 

(b)                                 The Swingline Lender may by written notice
given to the Agent not later than 11:00 a.m. (Chicago time) on any Business Day
require the Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding.  Such notice shall specify the
aggregate amount of Swingline Loans in which the Lenders will participate.
Promptly upon receipt of such notice, the Agent will give notice thereof to each
Lender, specifying in such notice such Lender’s Pro Rata Share of such Swingline
Loan or Loans. Each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Agent, for the account of the
Swingline Lender, such Lender’s Pro Rata Share of such Swingline Loan or Loans.
Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of an Unmatured Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever (except as otherwise
required by applicable law). Each Lender shall comply with its obligation under
this paragraph by wire transfer of immediately available funds, in the same
manner as provided in Section 2.1.1(c) with respect to Loans made by such Lender
(and Section 2.1.1(c) shall apply, mutatis mutandis, to the payment obligations
of the Lenders), and the Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Lenders. The Agent shall notify the Borrower
of any participations in any Swingline Loan acquired pursuant to this paragraph,
and thereafter payments in respect of such Swingline Loan shall be made to the
Agent and not to the Swingline Lender. Any amounts received by the Swingline
Lender from the Borrower (or other party on behalf of the Borrower) in respect
of a Swingline Loan after receipt by the Swingline Lender of the proceeds of a
sale of participations therein shall be promptly remitted to the Agent; any such
amounts received by the Agent shall be promptly remitted by the Agent to the
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the Agent, as
applicable, if and to the extent such payment is required to be refunded to the
Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

 

(c)                                  The Agent, the Swingline Lender and the
Lenders agree that in order to facilitate the administration of this Agreement
and the other Loan Documents, promptly after the Borrower requests a Floating
Rate Advance, the Swingline Lender may elect to have the terms of this
Section 2.1.3(c) apply to such Borrowing Notice by advancing, on behalf of the
Lenders and in the amount requested, same day funds to the Borrower, on the
applicable Borrowing Date to the Funding Account(s) (each such Loan made solely
by the Swingline Lender pursuant to this Section 2.1.3(c) is referred to in this
Agreement as a “Swingline Loan”), with settlement among them as to the Swingline
Loans to take place on a periodic basis as set forth in Section 2.1.3(e). Each
Swingline Loan shall be subject to all the terms and conditions applicable to
other Floating Rate Advances funded by the Lenders, except that all payments
thereon shall be payable to the Swingline Lender solely for its own account. All
Swingline Loans shall be Floating Rate Advances.

 

(d)                                 Upon the making of a Swingline Loan (whether
before or after the occurrence of an Unmatured Default and regardless of whether
a Settlement has been

 

43

--------------------------------------------------------------------------------


 

requested with respect to such Swingline Loan), each Lender shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Swingline Lender without recourse or warranty, an
undivided interest and participation in such Swingline Loan in proportion to its
Pro Rata Share of the Commitment. The Swingline Lender may, at any time, require
the Lenders to fund their participations. From and after the date, if any, on
which any Lender is required to fund its participation in any Swingline Loan
purchased hereunder, the Agent shall promptly distribute to such Lender, such
Lender’s Pro Rata Share of all payments of principal and interest and all
proceeds of Collateral received by the Agent in respect of such Loan.

 

(e)                                  The Agent, on behalf of the Swingline
Lender, shall request settlement (a “Settlement”) with the Lenders on at least a
weekly basis or on any date that the Agent elects, by notifying the Lenders of
such requested Settlement by facsimile, telephone, or e-mail no later than 12:00
noon (Chicago time) on the date of such requested Settlement (the “Settlement
Date”). Each Lender (other than the Swingline Lender, in the case of the
Swingline Loans) shall transfer the amount of such Lender’s Pro Rata Share of
the outstanding principal amount of the applicable Loan with respect to which
Settlement is requested to the Agent, to such account of the Agent as the Agent
may designate, not later than 2:00 p.m. (Chicago time) on such Settlement Date.
Settlements may occur during the existence of an Unmatured Default and whether
or not the applicable conditions precedent set forth in Section 4.02 have then
been satisfied. Such amounts transferred to the Agent shall be applied against
the amounts of the Swingline Lender’s Swingline Loans and, together with
Swingline Lender’s Pro Rata Share of such Swingline Loan, shall constitute
Revolving Loans of such Lenders, respectively. If any such amount is not
transferred to the Agent by any Lender on such Settlement Date, the Swingline
Lender shall be entitled to recover such amount on demand from such Lender
together with interest thereon as specified in Section 2.24.

 

2.1.4                     [Reserved.]

 

2.1.5                     Protective Advances. Subject to the limitations set
forth below, the Agent is authorized by the Borrower and the Lenders, from time
to time in the Agent’s sole discretion (but shall have absolutely no obligation
to) during the continuation of a Unmatured Default or Default, to make Advances
to the Borrower, on behalf of all Lenders, in an aggregate amount outstanding at
any time not to exceed ten percent (10%) of the Borrowing Base, which the Agent,
in its Permitted Discretion, deems necessary or desirable (i) to preserve or
protect the Collateral, or any portion thereof, (ii) to enhance the likelihood
of, or maximize the amount of, repayment of the Loans and other Obligations, or
(iii) to pay any other amount chargeable to or required to be paid by the
Borrower pursuant to the terms of this Agreement, including costs, fees, and
expenses as described in Section 9.5 (any of such Advances are herein referred
to as “Protective Advances”); provided that no Protective Advance shall cause
the Aggregate Credit Exposure to exceed the Aggregate Commitment. Protective
Advances may be made even if the conditions precedent set forth in Section 4.2
have not been satisfied. The Protective Advances shall be secured by the Liens
in favor of the Agent in and to the Collateral and shall constitute Obligations
hereunder. All Protective Advances shall be Floating Rate Advances, shall bear
interest at the default rate set forth in Section 2.12 and shall be payable on
the earlier of demand or the Facility Termination Date. The Required Lenders may
at any time revoke the Agent’s authorization to make Protective Advances.  Any
such revocation must be in writing and shall become effective prospectively upon
the Agent’s receipt thereof. At any time that there is sufficient Availability
and the conditions precedent set forth in Section 4.2 have been satisfied, the
Agent may request the Lenders to make a Revolving Loan to repay a Protective
Advance. At any other time the Agent may require the Lenders to fund

 

44

--------------------------------------------------------------------------------


 

their risk participations described in Section 2.2. The Agent shall notify the
Lenders of the making of any Protective Advance within two (2) Business Days
thereafter and will endeavor to give the Lenders notice in advance of making any
Protective Advance when practical.

 

2.2                               Ratable Loans; Risk Participation. Except as
otherwise provided below, each Advance made in connection with a Revolving Loan
shall consist of Loans made by each Lender in an amount equal to such Lender’s
Pro Rata Share. Each Advance made in connection with a Swingline Loan shall
consist of Loans made by the Lenders as provided in Section 2.1.3. Upon the
making of an Advance by the Agent in connection with a Protective Advance
(whether before or after the occurrence of a Default or an Unmatured Default and
regardless of whether the Agent has requested a Settlement with respect to such
Protective Advance), the Agent shall be deemed, without further action by any
party hereto, to have unconditionally and irrevocably sold to each Lender and
each Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the Agent, without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Pro Rata Share of the Aggregate Commitment. From and after the
date, if any, on which any Lender is required to fund its participation in any
Swingline Loan or Protective Advance purchased hereunder, the Agent shall
promptly distribute to such Lender, such Lender’s Pro Rata Share of all payments
of principal and interest and all proceeds of Collateral received by the Agent
in respect of such Loan.

 

2.3                               Payment of the Obligations. The Borrower shall
repay the outstanding principal balance of the Loans (other than Extended
Loans), together with all other Obligations (other than Obligations in respect
of Extended Loans), including all accrued and unpaid interest thereon, on the
related Facility Termination Date; provided, however, that the Borrower shall
repay the unpaid principal amount of each Swingline Loan to the Swingline Lender
(or Agent, as provided in Section 2.1.3(b)) on the earlier of the Facility
Termination Date and the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least two (2) Business Days
after such Swingline Loan is made; provided, further, that on each date that a
Revolving Loan is made, the Borrower shall repay all Swingline Loans then
outstanding. . The Borrower shall repay the outstanding principal balance of any
Extended Loans in respect of each Extension Series and all other Obligations in
respect thereof, on the relevant maturity date for such Extension Series of
Extended Commitments.

 

2.4                               Minimum Amount of Each Advance. Each
Eurodollar Advance shall be in the minimum amount of $1,000,000 and in multiples
of $100,000 if in excess thereof. Floating Rate Advances may be in any amount.

 

2.5                               Funding Account. The Borrower shall have
delivered to the Agent, on the Original Closing Date, a notice setting forth the
deposit account of a Loan Party (the “Funding Account”) to which the Agent is
authorized by the Borrower to transfer the proceeds of any Advances requested
pursuant to this Agreement. The Borrower may designate one or more replacement
Funding Accounts or additional Funding Accounts from time to time by written
notice executed by an Authorized Officer delivered to the Agent. Any designation
by the Borrower of the Funding Account must be reasonably acceptable to the
Agent.

 

2.6                               Reliance Upon Authority; No Liability. The
Agent is entitled to rely conclusively on any Authorized Individual’s request
for Advances hereunder, so long as the proceeds thereof are to be transferred to
the Funding Account. The Agent shall have no duty to verify the identity of any
individual representing himself or herself as an Authorized Individual
authorized by the Borrower to make such requests on its behalf. The Agent shall
not incur any liability to the Borrower as a result of acting upon any notice
referred to in Section 2.1 which the Agent reasonably believes to have been
given by an Authorized Individual. The crediting of Advances to the Funding
Account shall conclusively establish the obligation of the Borrower to repay
such Advances as provided herein.

 

45

--------------------------------------------------------------------------------


 

2.7                               Conversion and Continuation of Outstanding
Advances. Floating Rate Advances shall continue as Floating Rate Advances unless
and until such Floating Rate Advances are converted into Eurodollar Advances
pursuant to this Section 2.7 or are repaid in accordance with this Agreement.
Each Eurodollar Advance shall continue as a Eurodollar Advance until the end of
the applicable Interest Period therefor, at which time such Eurodollar Advance
shall be automatically converted into a Floating Rate Advance unless (x) such
Eurodollar Advance is or was repaid in accordance with this Agreement or (y) the
Borrower shall have given the Agent a Conversion/Continuation Notice (as defined
below) requesting that, at the end of such Interest Period, such Eurodollar
Advance continue as a Eurodollar Advance for the same or another Interest
Period. Subject to the terms of Section 2.4, the Borrower may elect from time to
time to convert all or any part of a Floating Rate Advance into a Eurodollar
Advance. The Borrower shall give the Agent irrevocable notice in the form of
Exhibit B (a “Conversion/Continuation Notice”) of each conversion of a Floating
Rate Advance into a Eurodollar Advance or continuation of a Eurodollar Advance
not later than 1:00 p.m. (Chicago time) at least three (3) Business Days prior
to the date of the requested conversion or continuation, specifying (i) the
requested date, which shall be a Business Day, of such conversion or
continuation, (ii) the aggregate amount and Type of the Advance which is to be
converted or continued, and (iii) the amount of such Advance which is to be
converted into or continued as a Eurodollar Advance and the duration of the
Interest Period applicable thereto. This Section 2.7 shall not apply to
Swingline Loans, which may not be converted or continued.

 

2.8                               Telephonic Notices. The Borrower hereby
authorizes the Lenders and the Agent to extend, convert or continue Advances,
effect selections of Types of Advances and to transfer funds based on telephonic
notices made by any person or persons the Agent or any Lender in good faith
believes to be acting on behalf of the Borrower, it being understood that the
foregoing authorization is specifically intended to allow Borrowing Notices and
Conversion/Continuation Notices to be given telephonically. The Borrower agrees
to deliver promptly to the Agent a written confirmation, if such confirmation is
requested by the Agent or any Lender, of each telephonic notice signed by an
Authorized Individual. If the written confirmation differs in any material
respect from the action taken by the Agent and the Lenders, the records of the
Agent and the Lenders shall govern absent manifest error.

 

2.9                               Notification of Advances, Interest Rates and
Repayments. Promptly after receipt thereof, the Agent will notify each Lender of
the contents of each Borrowing Notice, Conversion/Continuation Notice, and
repayment notice received by it hereunder. Promptly after notice from the LC
Issuer, the Agent will notify each Lender of the contents of each request for
issuance of a Facility LC hereunder or any Modification. The Agent will notify
each Lender of the interest rate applicable to each Eurodollar Advance promptly
upon determination of such interest rate and will give each Lender prompt notice
of each change in the Alternate Base Rate.

 

2.10                        Fees.

 

(a)                                 Unused Commitment Fee. The Borrower agrees
to pay to the Agent, for the account of each Lender in accordance with such
Lender’s Pro Rata Share, an unused commitment fee at a per annum rate equal to
the Applicable Fee Rate on the average daily Available Commitment, payable on
each Payment Date hereafter and on the Facility Termination Date (the “Unused
Commitment Fee”).

 

(b)                                 LC Fees. The Borrower shall pay to the
Agent, for the account of the Lenders ratably in accordance with their
respective Pro Rata Shares, a letter of credit fee at a per annum rate equal to
the Applicable Margin for Eurodollar Loans in effect from time to time on the
average daily undrawn stated amount under each Facility LC, such fee to be
payable in arrears on each Payment Date (the “LC Fee”). The Borrower shall also
pay to the LC Issuer for its own account documentary and processing charges in
connection

 

46

--------------------------------------------------------------------------------


 

with the issuance or Modification of and draws under Facility LCs in accordance
with the LC Issuer’s standard schedule for such charges as in effect from time
to time.

 

(c)                                  Agent and Arranger Fees. The Borrower
agrees to pay to the Agent and the Arrangers, such additional fees as are
specified in the Fee Letter. The closing fee payable pursuant to the Fee Letter
shall be paid to Agent as set forth herein, for the account of each Lender in
accordance with such Lender’s Pro Rata Share. All other fees payable pursuant to
the Fee Letter shall be payable to the Agent or Arrangers, as applicable, for
their own account.

 

2.11                        Interest Rates. Each Floating Rate Advance shall
bear interest on the outstanding principal amount thereof, for each day from and
including the date such Advance is made or is automatically converted from a
Eurodollar Advance into a Floating Rate Advance pursuant to Section 2.7, to but
excluding the date it is paid or is converted into a Eurodollar Advance pursuant
to Section 2.7 hereof, at a rate per annum equal to the Floating Rate for such
day. Changes in the rate of interest on that portion of any Advance maintained
as a Floating Rate Advance will take effect simultaneously with each change in
the Alternate Base Rate. Each Eurodollar Advance shall bear interest on the
outstanding principal amount thereof from and including the first day of the
Interest Period applicable thereto to (but not including) the last day of such
Interest Period at the interest rate determined by the Agent as applicable to
such Eurodollar Advance based upon the Borrower’s selections under
Sections 2.1.1 and 2.7 and otherwise in accordance with the terms hereof. No
Interest Period may end after the Facility Termination Date. If at any time
Loans are outstanding with respect to which the Borrower has not delivered a
notice to the Agent specifying the basis for determining the interest rate
applicable thereto, those Loans shall bear interest at the Floating Rate.

 

2.12                        Eurodollar Advances Post Default; Default Rates.
Notwithstanding anything to the contrary contained hereunder, during the
continuance of a Default or Unmatured Default, the Agent or the Required Lenders
may, at their option, by notice to the Borrower (which notice may be revoked at
the option of the Required Lenders notwithstanding any provision of Section 8.3
requiring unanimous consent of the Lenders to reductions in interest rates),
declare that no Advance may be made as, converted into or continued as a
Eurodollar Advance. During the continuance of a Default, the Agent or the
Required Lenders may, at their option, by notice to the Borrower (which notice
may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 8.3 requiring unanimous consent of the Lenders to
reductions in interest rates), declare that (i) each Eurodollar Advance shall
bear interest for the remainder of the applicable Interest Period at the rate
otherwise applicable to such Interest Period plus two percent (2%) per annum,
(ii) each Floating Rate Advance shall bear interest at a rate per annum equal to
the Floating Rate in effect from time to time plus two percent (2%) per annum,
and (iii) the LC Fee shall be increased by two percent (2%) per annum; provided
that during the continuance of a Default under subsection (f) or (g) of
Article VII, the interest rates set forth in clauses (i) and (ii) above and the
increase in the LC Fee set forth in clause (iii) above shall be applicable to
all Credit Extensions without any election or action on the part of the Agent or
any Lender.

 

2.13                        Interest Payment Dates; Interest and Fee Basis.
Interest accrued on each Floating Rate Advance shall be payable on each Payment
Date, commencing with the first such date to occur after the date hereof and at
maturity. Interest accrued on each Eurodollar Advance shall be payable on the
last day of its applicable Interest Period, on any date on which the Eurodollar
Advance is prepaid, whether by acceleration or otherwise, and at maturity.
Interest accrued on each Eurodollar Advance having an Interest Period longer
than three (3) months shall also be payable on the last day of each three
(3) month interval during such Interest Period. Interest on all Advances, unused
commitment fees and LC Fees shall be calculated for actual days elapsed on the
basis of a 360-day year. Interest on all Floating Rate Advances shall be
calculated for actual days elapsed on the basis of 365 or 366 day year, as
appropriate. Interest shall be payable for the day an Advance is made but not
for the day of any payment on the amount paid if

 

47

--------------------------------------------------------------------------------


 

payment is received prior to noon (local time) at the place of payment. If any
payment of principal of or interest on an Advance shall become due on a day
which is not a Business Day, such payment shall be made on the next succeeding
Business Day and, in the case of a principal payment, such extension of time
shall be included in computing interest in connection with such payment. After
giving effect to any Loan, Advance, continuation, or conversion of any
Eurodollar Borrowing, there may not be more than six (6) different Interest
Periods in effect at the same time hereunder.

 

2.14                        Voluntary Prepayments. The Borrower may from time to
time prepay, without penalty or premium, all or any portion of the outstanding
Floating Rate Advances upon prior written notice to the Agent. The Borrower may
also from time to time prepay, subject to the payment of any funding
indemnification amounts required by Section 3.4, but without penalty or premium,
all outstanding Eurodollar Advances, or, in a minimum aggregate amount of
$1,000,000 or any integral multiple of $500,000 in excess thereof, any portion
of the outstanding Eurodollar Advances upon three (3) Business Days’ prior
notice to the Agent.

 

2.15                        Mandatory Prepayments.

 

(a)                                 Borrowing Base Compliance. The Borrower
shall immediately repay the Revolving Loans, Swingline Loans, and/or
Reimbursement Obligations if at any time the Aggregate Credit Exposure exceeds
the lesser of (i) the Aggregate Commitment and (ii) the Borrowing Base, to the
extent required to eliminate such excess. If any such excess remains after
repayment in full of all outstanding Revolving Loans, Swingline Loans and
Reimbursement Obligations, the Borrower shall provide cash collateral or a
Supporting Letter of Credit for the LC Obligations in the manner set forth in
Section 2.1.2(l) to the extent required to eliminate such excess.

 

(b)                                 Sale of Assets. Any Net Cash Proceeds
received by any Loan Party to be applied to the Obligations in accordance with
Section 6.17 shall be applied first, to pay the principal of the Protective
Advances, second, to pay the principal of the Swingline Loans, third, to pay the
principal of the Revolving Loans and unpaid Reimbursement Obligations without a
concomitant reduction in the Commitment, and fourth, to cash collateralize
outstanding Facility LCs.

 

(c)                                  Insurance/Condemnation Proceeds. Any Net
Cash Proceeds in respect of insurance or condemnation proceeds to be applied to
the Obligations in accordance with Section 6.6(c) shall be applied as follows:
(i) insurance proceeds from casualties or losses to cash or Inventory included
in the calculation of the Borrowing Base shall be applied, first, to the
Protective Advances, second, to the Revolving Loans and Swingline Loans, and
third, to cash collateralize outstanding Facility LCs; and (ii) insurance or
condemnation proceeds from casualties or losses to Equipment included in the
calculation of the Borrowing Base shall be applied first, to pay the principal
of the Protective Advances, second, to pay the principal of the Revolving Loans
and Swingline Loans, and third, to cash collateralize outstanding Facility LCs.
The Commitment shall not be permanently reduced by the amount of any such
prepayments. If the precise amount of insurance or condemnation proceeds
allocable to Inventory as compared to Equipment is not otherwise determined, the
allocation and application of those proceeds shall be determined by the Agent,
in its Permitted Discretion.

 

(d)                                 General. Without in any way limiting the
foregoing, promptly upon receipt by any Loan Party of proceeds of any sale of
any Collateral that is included in the calculation of the Borrowing Base, the
Borrower shall cause such Loan Party to deliver

 

48

--------------------------------------------------------------------------------


 

such proceeds to the Agent, or deposit such proceeds in a deposit account
subject to a Deposit Account Control Agreement. All of such proceeds shall be
applied as set forth above or otherwise as provided in Section 2.19. Nothing in
this Section 2.15 shall be construed to constitute the Agent’s or any Lender’s
consent to any transaction that is not permitted by other provisions of this
Agreement or the other Loan Documents. Nothing in this Section 2.15 shall be
construed to constitute a permanent reduction in the Aggregate Commitment or to
prejudice the Borrower’s rights under Section 2.1.1(a)(i), subject to the terms
of this Agreement, to borrow, repay and reborrow Revolving Loans at any time
prior to the Facility Termination Date.

 

2.16                        Borrower’s Reduction of Commitment. Prior to the
Facility Termination Date, the Borrower may, upon three (3) Business Days’ prior
written notice to Agent, permanently reduce (but not terminate) the Commitments
to a lesser amount; provided that each such reduction in the aggregate must be
$5,000,000 or a higher integral multiple of $1,000,000. Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments; provided that the Borrower may elect to terminate (and
prepay the revolving exposure associated with) the Commitments constituting any
Existing Commitment or Extended Commitment, as applicable, with the earliest
occurring Facility Termination Date prior to terminating any other Class of
Commitments.

 

2.17                        Termination of the Facility.

 

(a)                                 Without limiting Section 2.3 or Section 8.1,
(a) the Aggregate Commitments shall expire on the Facility Termination Date and
(b) the Aggregate Credit Exposure and all other unpaid Obligations shall be paid
in full by the Borrower on the Facility Termination Date.

 

(b)                                 The Borrower may terminate this Agreement
upon at least three (3) Business Days’ prior written notice thereof to the Agent
and the Lenders, upon (i) the payment in full of all outstanding Loans, together
with accrued and unpaid interest thereon, (ii) the cancellation and return of
all outstanding Facility LCs (or alternatively, with respect to each such
Facility LC, the furnishing to the Agent of a cash deposit or Supporting Letter
of Credit as required by Section 2.1.2(l)), (iii) the payment in full of all
reimbursable expenses and other Obligations together with accrued and unpaid
interest thereon, and (iv) the payment in full of any amount due under
Section 3.4.

 

(c)                                  The Borrower may not prepay Extended Loans
of any Extension Series unless such prepayment is accompanied by a pro rata
repayment of Existing Loans of the Specified Existing Commitment Class of the
Existing Class from which such Extended Loans and Extended Commitments were
converted (or such Loans and Commitments of the Existing Class have otherwise
been repaid and terminated in full).

 

2.18                        Method of Payment.

 

(a)                                 All payments of the Obligations hereunder
shall be made, without setoff, deduction, or counterclaim, in immediately
available funds to the Agent at the Agent’s address specified pursuant to
Article XIII, or at any other Lending Installation of the Agent specified in
writing by the Agent to the Borrower, by 1:00 p.m. (Chicago time) with respect
to all Swingline Loans and by 3:00 p.m. (Chicago time) on the date when due and
shall be applied ratably by the Agent among the Lenders except payments made on
Swingline Loans, which shall be applied among the Lenders as provided in
Section 2.1.3. Any payment received by the Agent or Swingline Lender after such
time shall be deemed to

 

49

--------------------------------------------------------------------------------


 

have been received on the following Business Day and any applicable interest or
fee shall continue to accrue. Solely for purposes of determining the amount of
Loans available for borrowing purposes, checks and cash or other immediately
available funds from collections of items of payment and proceeds of any
Collateral shall be applied in whole or in part against the Obligations, on the
day of receipt, subject to actual collection. Each payment delivered to the
Agent or Swingline Lender for the account of any Lender shall be delivered
promptly by the Agent or Swingline Lender to such Lender in the same type of
funds that the Agent or Swingline Lender received at its address specified
pursuant to Article XIII or at any Lending Installation specified in a notice
received by the Agent or Swingline Lender from such Lender.

 

(b)                                 At the election of the Agent, all payments
of principal, interest, reimbursement obligations in connection with Facility
LCs, fees, premiums, reimbursable expenses (including all reimbursement for fees
and expenses pursuant to Section 9.5), and other sums payable under the Loan
Documents, may be paid from (x) the proceeds of Advances made hereunder whether
made following a request by the Borrower pursuant to Section 2.1 or a deemed
request as provided in this Section 2.18 or may be deducted from the Funding
Account or any other deposit account of the Loan Parties maintained with the
Agent or (y) amounts on deposit in the Funding Account or Collection Account.
The Borrower hereby irrevocably authorizes (i) the Agent to make an Advance for
the purpose of paying each payment of principal, interest and fees as it becomes
due hereunder or any other amount due under the Loan Documents and agrees that
all such amounts charged shall constitute Loans (including Swingline Loans and
Protective Advances) and that all such Advances shall be deemed to have been
requested pursuant to Section 2.1 and (ii) the Agent to charge the Funding
Account, Collection Account or any other deposit account of the Loan Parties
maintained with JPMorgan Chase Bank, N.A. for (A) each payment of interest and
fees as it becomes due hereunder or (B) any principal then outstanding or any
other amount due under the Loan Documents.

 

2.19                        Apportionment, Application, and Reversal of
Payments. Except as otherwise required pursuant to Section 2.1.3 or 2.20,
principal and interest payments shall be apportioned ratably among the Lenders
as set forth in this Article II and payments of the fees shall, as applicable,
be apportioned ratably among the Lenders, except for fees payable solely to the
Agent or the LC Issuer and except as provided in Section 2.10(c). All payments
shall be remitted to the Agent and all such payments not relating to principal
or interest of specific Loans or not constituting payment of specific fees as
specified by the Borrower, and all proceeds of any Collateral received by the
Agent, shall be applied, ratably, subject to the provisions of this Agreement:
first, to pay any fees, indemnities, or expense reimbursements including amounts
then due to the Agent from the Borrower (other than in connection with Banking
Services or Rate Management Obligations); second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrower (other than in
connection with Banking Services or Rate Management Obligations); third, to pay
interest due in respect of the Protective Advances; fourth, to pay the principal
of the Protective Advances; fifth, to pay interest due in respect of the
Revolving Loans and Swingline Loans (other than Protective Advances); sixth, to
pay or prepay (a) principal of the Revolving Loans and Swingline Loans (other
than Protective Advances) and unpaid reimbursement obligations in respect of
Facility LCs and (b) to payment of any amounts owing under Rate Management
Obligations  (i) to the extent either (x) the applicable Secured Party has
provided notice to the Agent in accordance with the definition of Secured
Obligations or (y) to the extent such Rate Management Obligations appear on
(A) the Borrower’s reports pursuant to Section 6.1(m) and/or (B) Schedule 5.30A
and (ii) for which Reserves have been established; seventh, to pay an amount to
the Agent equal to one hundred three percent (103%) of the aggregate undrawn
face amount of all outstanding Facility LCs and the aggregate amount of any
unpaid reimbursement obligations in respect of Facility LCs, to be held as cash
collateral for such Obligations; eighth, to payment of any amounts owing

 

50

--------------------------------------------------------------------------------


 

with respect to Banking Services Obligations to the extent such Banking Services
Obligations appear on (A) the Borrower’s reports pursuant to
Section 6.1(m) and/or (B) Schedule 5.30B; and ninth, to the payment of any other
Secured Obligation due to the Agent, any Lender, the LC Issuer or the
counterparty to any Rate Management Obligation that is a Secured Party.
Notwithstanding the foregoing amounts received from any Loan Party shall not be
applied to any Excluded Rate Management Obligation of such Loan Party.
Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by the Borrower, or unless a Default is in existence, neither the Agent
nor any Lender shall apply any payment which it receives to any Eurodollar Loan,
except (a) on the expiration date of the Interest Period applicable to any such
Eurodollar Loan or (b) in the event, and only to the extent, that there are no
outstanding Floating Rate Loans and, in any event, the Borrower shall pay the
Eurodollar breakage losses in accordance with Section 3.4. The Agent and the
Lenders shall have the continuing and exclusive right to apply and reverse and
reapply any and all such proceeds and payments to any portion of the Secured
Obligations, so long as due in the same order provided herein.

 

2.20                        Settlement. Except with respect to Swingline Loans,
each Lender’s funded portion of the Loans is intended by the Lenders to be equal
at all times to such Lender’s Pro Rata Share of the outstanding Loans.
Notwithstanding such agreement, the Agent, JPMorgan Chase Bank, N.A., and the
Lenders agree (which agreement shall not be for the benefit of or enforceable by
the Loan Parties) that in order to facilitate the administration of this
Agreement and the other Loan Documents, settlement among them as to the Loans
shall take place on a periodic basis as follows, except as otherwise provided in
Section 2.1.3. The Agent shall request Settlement with the Lenders on at least a
weekly basis, or on a more frequent basis at the Agent’s election, by notifying
the Lenders of such requested Settlement by telecopy, telephone, or e-mail no
later than 12:00 noon (Chicago time) on the Settlement Date. Each Lender shall
transfer the amount of such Lender’s Pro Rata Share of the outstanding principal
amount of the applicable Loan with respect to which Settlement is requested to
the Agent, to such account of the Agent as the Agent may designate, not later
than 2:00 p.m. (Chicago time), on the Settlement Date applicable thereto.
Settlements may occur during the existence of a Default or an Unmatured Default
and whether or not the applicable conditions precedent set forth in Section 4.2
have then been satisfied. Such amounts transferred to the Agent shall be applied
against the amounts of the applicable Loan and shall constitute Revolving Loans
of such Lenders, respectively. If any such amount is not transferred to the
Agent by any Lender on the Settlement Date applicable thereto, the Agent shall
be entitled to recover such amount on demand from such Lender together with
interest thereon as specified in Section 2.24.

 

2.21                        Indemnity for Returned Payments. If after receipt of
any payment which is applied to the payment of all or any part of the
Obligations, the Agent or any Lender is for any reason compelled to surrender
such payment or proceeds to any Person because such payment or application of
proceeds is invalidated, declared fraudulent, set aside, determined to be void
or voidable as a preference, impermissible setoff, or a diversion of trust
funds, or for any other reason, then the Obligations or part thereof intended to
be satisfied shall be revived and continued and this Agreement shall continue in
full force as if such payment or proceeds had not been received by the Agent or
such Lender and the Borrower shall be liable to pay to the Agent and the
Lenders, and the Borrower hereby indemnifies the Agent and the Lenders and holds
the Agent and the Lenders harmless for the amount of such payment or proceeds
surrendered except to the extent that they are determined in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Lenders. The provisions
of this Section 2.21 shall be and remain effective notwithstanding any contrary
action which may have been taken by the Agent or any Lender in reliance upon
such payment or application of proceeds, and any such contrary action so taken
shall be without prejudice to the Agent’s and the Lenders’ rights under this
Agreement and shall be deemed to have been conditioned upon such payment or
application of proceeds having become final and irrevocable.  The provisions of
this Section 2.21 shall survive the termination of this Agreement.

 

51

--------------------------------------------------------------------------------


 

2.22                        Noteless Agreement; Evidence of Indebtedness.

 

(a)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time hereunder.

 

(b)                                 The Agent shall also maintain accounts in
which it will record (i) the amount of each Loan extended hereunder, the Type
thereof and the Interest Period with respect thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder, (iii) the original stated amount of each
Facility LC and the amount of LC Obligations outstanding at any time, and
(iv) the amount of any sum received by the Agent hereunder from the Borrower and
each Lender’s share thereof.

 

(c)                                  The entries maintained in the accounts
maintained pursuant to Section 2.22 (a) and (b) shall be prima facie evidence of
the existence and amounts of the Obligations therein recorded; provided,
however, that the failure of the Agent or any Lender to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Obligations in accordance with their terms.

 

(d)                                 Any Lender may request that its Revolving
Loans be evidenced by a promissory note in substantially the form of Exhibit C
(as amended, modified or supplemented from time to time, a “Note”). In such
event, the Borrower shall prepare, execute and deliver to such Lender such Note
payable to such Lender.  Thereafter, the Revolving Loans evidenced by such Note
and interest thereon shall at all times (prior to any assignment pursuant to
Section 12.3) be represented by one or more Notes payable to the payee named
therein, except to the extent that any such Lender subsequently returns any such
Note for cancellation and requests that such Revolving Loans once again be
evidenced as described in Section 2.22 (a) and (b).

 

2.23                        Lending Installations. Each Lender may book its
Loans and its participation in any LC Obligations and the LC Issuer may book the
Facility LCs at any Lending Installation selected by such Lender or the LC
Issuer, as the case may be, and may change its Lending Installation from time to
time. All terms of this Agreement shall apply to any such Lending Installation
and the Loans, Facility LCs, participations in LC Obligations and any Notes
issued hereunder shall be deemed held by each Lender or the LC Issuer, as the
case may be, for the benefit of any such Lending Installation. Each Lender and
the LC Issuer may, by written notice to the Agent and the Borrower in accordance
with Article XIII, designate replacement or additional Lending Installations
through which Loans will be made by it or Facility LCs will be issued by it and
for whose account Loan payments or payments with respect to Facility LCs are to
be made.

 

2.24                        Non-Receipt of Funds by the Agent; Defaulting
Lenders.

 

(a)                                 Unless the Borrower or a Lender, as the case
may be, notifies the Agent prior to the date on which it is scheduled to make
payment to the Agent of (i) in the case of a Lender, the proceeds of a Loan, or
(ii) in the case of the Borrower, a payment of principal, interest or fees to
the Agent for the account of the Lenders, that it does not intend to make such
payment, the Agent may assume that such payment has been made. The Agent may,
but shall not be obligated to, make the amount of such payment available to the
intended recipient in reliance upon such assumption. If such Lender or the
Borrower,

 

52

--------------------------------------------------------------------------------


 

as the case may be, has not in fact made such payment to the Agent, the
recipient of such payment shall, on demand by the Agent, repay to the Agent the
amount so made available together with interest thereon in respect of each day
during the period commencing on the date such amount was so made available by
the Agent until the date the Agent recovers such amount at a rate per annum
equal to (x) in the case of payment by a Lender, the Federal Funds Effective
Rate for such day for the first three (3) days and, thereafter, the interest
rate applicable to the relevant Loan, or (y) in the case of payment by the
Borrower, the interest rate applicable to the relevant Loan.

 

(b)                                 If a payment has not been made by a Lender,
the Agent will notify the Borrower of such failure to fund and, upon demand by
the Agent, the Borrower shall pay such amount to the Agent for the Agent’s
account, together with interest thereon for each day elapsed since the Borrowing
Date at a rate per annum equal to the interest rate applicable to the relevant
Loan.

 

(c)                                  The Agent shall not be obligated to
transfer to a Defaulting Lender any payments made by the Borrower to the Agent
for the Defaulting Lender’s benefit, and, in the absence of such transfer to the
Defaulting Lender, the Agent shall transfer any such payments to each other
non-Defaulting Lender ratably in accordance with their Pro Rata Share of the
Commitments (but only to the extent that such Defaulting Lender’s Advance was
funded by the other Lenders) or, if so directed by the Borrower and if no
Unmatured Default or Default has occurred and is continuing (and to the extent
such Defaulting Lender’s Advance was not funded by the other Lenders), retain
the same to be re-advanced to the Borrower as if such Defaulting Lender had made
Advances to the Borrower. Subject to the foregoing, the Agent may hold and, in
its Permitted Discretion, setoff such Defaulting Lender’s funding shortfall
against that Defaulting Lender’s Pro Rata Share of all payments received from
the Borrower or re-lend to the Borrower for the account of such Defaulting
Lender the amount of all such payments received and retained by the Agent for
the account of such Defaulting Lender.

 

(d)                                 Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(i)                                     solely for the purposes of voting or
consenting to matters with respect to the Loan Documents, such Defaulting Lender
shall be deemed not to be a “Lender” and such Defaulting Lender’s Commitment
shall be deemed to be zero; provided that any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender which affects such
Defaulting Lender differently than other affected Lenders shall require the
consent of such Defaulting Lender and any amendment which does any of the items
described in Sections 8.3(b)(ii)(B) or (b)(vi) shall require the consent of such
Defaulting Lender;

 

(ii)                                  such Defaulting Lender shall not be
entitled to any portion of the Unused Commitment Fee;

 

(iii)                               the Unused Commitment Fee shall accrue in
favor of the Lenders which have funded their respective Pro Rata Shares of such
requested Advance and shall be allocated among such non-Defaulting Lenders
ratably based on their Pro Rata Share of the Commitments. This Section shall
remain effective with respect to such Defaulting Lender until (x) the
Obligations under this Agreement

 

53

--------------------------------------------------------------------------------


 

shall have been declared or shall have become immediately due and payable,
(y) the non-Defaulting Lenders, the Agent, and the Borrower shall have waived
such Defaulting Lender’s default in writing, or (z) the Defaulting Lender makes
its Pro Rata Share of the applicable Advance and pays to Agent all amounts owing
by the Defaulting Lender in respect thereof;

 

(iv)                              if any Swingline Exposure or LC Obligations
exist at the time a Lender becomes a Defaulting Lender then:

 

(A)                               all or any part of such Swingline Exposure and
LC Obligations shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Pro Rata Shares but only to the extent (x) the
sum of all non-Defaulting Lenders’ Credit Exposures with respect to the
Revolving Loans plus such Defaulting Lender’s Swingline Exposure and LC
Obligations does not exceed the total of all non-Defaulting Lenders’
Commitments, and (y) the conditions set forth in Section 4.2 are satisfied at
such time; and

 

(B)                               if the reallocation described in clause
(1) above cannot, or can only partially, be effected, the Borrower shall within
one (1) Business Day following notice by the Agent (x) first, prepay such
Swingline Exposure and (y) second, cash collateralize such Defaulting Lender’s
LC Obligations (after giving effect to any partial reallocation pursuant to
clause (i) above) in accordance with the procedures set forth in Section 2.1.2
for so long as such LC Exposure is outstanding;

 

(C)                               if the Borrower cash collateralizes any
portion of such Defaulting Lender’s LC Obligations pursuant to
Section 2.24(d)(iv), the Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 2.10(b) with respect to such Defaulting
Lender’s LC Obligations during the period such Defaulting Lender’s LC
Obligations are cash collateralized;

 

(D)                               if the LC Obligations of the non-Defaulting
Lenders are reallocated pursuant to Section 2.24(d)(iv), then the fees payable
to the Lenders pursuant to Section 2.10(a) and Section 2.10(b) shall be adjusted
in accordance with such non-Defaulting Lenders’ Pro Rata Shares; or

 

(E)                                if any Defaulting Lender’s LC Obligations are
neither cash collateralized nor reallocated pursuant to Section 2.24(d)(iv),
then, without prejudice to any rights or remedies of the LC Issuer or any Lender
hereunder, all facility fees that otherwise would have been payable to such
Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Obligations) and letter of
credit fees payable under Section 2.10(b) with respect to such Defaulting
Lender’s LC Obligations shall be payable to the LC Issuer until such LC
Obligations are cash collateralized and/or reallocated;

 

(v)                                 the Swingline Lender shall not be required
to fund any Swingline Loan and the LC Issuer shall not be required to issue,
amend or increase any Letter of Credit, unless it is satisfied that the related
exposure will be one-hundred percent

 

54

--------------------------------------------------------------------------------


 

(100%) covered by the Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrower in accordance with
Section 2.24(d)(iv), and participating interests in any such newly issued or
increased Letter of Credit or newly made Swingline Loan shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.24(d)(iv)(1) (and
Defaulting Lenders shall not participate therein); and

 

(vi)                              in the event and on the date that each of the
Agent, the Borrower, the LC Issuer and the Swingline Lender agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the Swingline Exposure and LC Obligations of the
other Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders (other than Swingline Loans) as the Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Pro Rata Share.

 

(e)                                  The operation of this Section shall not be
construed to increase or otherwise affect the Commitment of any Lender, to
relieve or excuse the performance by such Defaulting Lender or any other Lender
of its duties and obligations hereunder, or to relieve or excuse the performance
by the Borrower of its duties and obligations hereunder.

 

2.25                        Limitation of Interest. The Borrower, the Agent and
the Lenders intend to strictly comply with all applicable laws, including
applicable usury laws. Accordingly, the provisions of this Section 2.25 shall
govern and control over every other provision of this Agreement or any other
Loan Document which conflicts or is inconsistent with this Section 2.25, even if
such provision declares that it controls. As used in this Section 2.25, the term
“interest” includes the aggregate of all charges, fees, benefits or other
compensation which constitute interest under applicable law; provided that to
the maximum extent permitted by applicable law, (a) any non-principal payment
shall be characterized as an expense or as compensation for something other than
the use, forbearance or detention of money and not as interest and (b) all
interest at any time contracted for, reserved, charged or received shall be
amortized, prorated, allocated and spread, in equal parts during the full term
of the Obligations. In no event shall the Borrower or any other Person be
obligated to pay, or any Lender have any right or privilege to reserve, receive
or retain, (a) any interest in excess of the maximum amount of non-usurious
interest permitted under the laws of the State of New York or the applicable
laws (if any) of the U.S. or of any other applicable state or (b) total interest
in excess of the amount which such Lender could lawfully have contracted for,
reserved, received, retained or charged had the interest been calculated for the
full term of the Obligations at the Highest Lawful Rate. On each day, if any,
that the interest rate (the “Stated Rate”) called for under this Agreement or
any other Loan Document exceeds the Highest Lawful Rate, the rate at which
interest shall accrue shall automatically be fixed by operation of this sentence
at the Highest Lawful Rate for that day, and shall remain fixed at the Highest
Lawful Rate for each day thereafter until the total amount of interest accrued
equals the total amount of interest which would have accrued if there were no
such ceiling rate as is imposed by this sentence.  Thereafter, interest shall
accrue at the Stated Rate unless and until the Stated Rate again exceeds the
Highest Lawful Rate when the provisions of the immediately preceding sentence
shall again automatically operate to limit the interest accrual rate. The daily
interest rates to be used in calculating interest at the Highest Lawful Rate
shall be determined by dividing the applicable Highest Lawful Rate per annum by
the number of days in the calendar year for which such calculation is being
made. None of the terms and provisions contained in this Agreement or in any
other Loan Document which directly or indirectly relate to interest shall ever
be construed without reference to this Section 2.25, or be construed to create a
contract to pay for the use, forbearance or detention of money at an interest
rate in excess of the Highest Lawful Rate. If the term of any Obligation is
shortened by reason of acceleration of maturity as a result of any Default or by
any other cause, or by reason of any required or permitted

 

55

--------------------------------------------------------------------------------


 

prepayment, and if for that (or any other) reason any Lender at any time,
including but not limited to, the stated maturity, is owed or receives (and/or
has received) interest in excess of interest calculated at the Highest Lawful
Rate, then and in any such event all of any such excess interest shall be
canceled automatically as of the date of such acceleration, prepayment or other
event which produces the excess, and, if such excess interest has been paid to
such Lender, it shall be credited pro tanto against the outstanding principal
balance of the Borrower’s obligations to such Lender, effective as of the date
or dates when the event occurs which causes it to be excess interest, until such
excess is exhausted or all of such principal has been fully paid and satisfied,
whichever occurs first, and any remaining balance of such excess shall be
promptly refunded to its payor.

 

2.26                        Extension Offers.

 

(a)                                 The Borrower may at any time and from time
to time request that all or a portion of the Commitments of any Class, existing
at the time of such request (each, an “Existing Commitment” and any related
revolving credit loans under any such facility, “Existing Loans”; each Existing
Commitment and related Existing Loans together being referred to as an “Existing
Class”) be converted to extend the termination date thereof and the scheduled
maturity date(s) of any payment of principal with respect to all or a portion of
any principal amount of Existing Loans related to such Existing Commitments (any
such Existing Commitments which have been so extended, “Extended Commitments”
and any related revolving credit loans, “Extended Loans”) and to provide for
other terms consistent with this Section 2.26. Prior to entering into any
Extension Amendment with respect to any Extended Commitments, the Borrower shall
provide a notice to the Agent (who shall provide a copy of such notice to each
of the Lenders of the applicable Class of Existing Commitments which notice
shall contain such request and which request shall be offered ratably to all
Lenders of the applicable Class of Existing Commitments) (an “Extension
Request”) setting forth the proposed terms of the Extended Commitments to be
established thereunder, which terms shall be substantially similar to those
applicable to the Existing Commitments from which they are to be extended (the
“Specified Existing Commitment Class”) except that (v) all or any of the final
maturity dates of such Extended Commitments may be delayed to later dates than
the final maturity dates of the Existing Commitments of the Specified Existing
Commitment Class, (w) (A) the interest rates, interest margins, rate floors,
upfront fees, funding discounts, original issue discounts and premiums with
respect to the Extended Commitments may be different from those for the Existing
Commitments of the Specified Existing Commitment Class and/or (B) additional
fees and/or premiums may be payable to the Lenders providing such Extended
Commitments in addition to or in lieu of any of the items contemplated by the
preceding clause (A), (y) (a) the undrawn revolving credit commitment fee rate
with respect to the Extended Commitments may be different from such rate for
Existing Commitments of the Specified Existing Commitment Class and (b) the
Extension Amendment may provide for other covenants and terms that apply to any
period after the final maturity dates of the Existing Commitments of the
Specified Existing Commitment Class; provided that, notwithstanding anything to
the contrary in this Section 2.26 or otherwise, (1) the borrowing and repayment
(other than in connection with a permanent repayment and termination of
commitments (which shall be governed by clause (3) below)) of the Extended Loans
under any Extended Commitments shall be made on a pro rata basis with any
borrowings and repayments of the Existing Loans of the Specified Existing
Commitment Class (the mechanics for which may be implemented through the
applicable Extension Amendment and may include technical changes related to the
borrowing and replacement procedures of the Specified Existing Commitment
Class), (2) assignments and participations of Extended Commitments and Extended
Loans shall be governed by the assignment and participation provisions set forth

 

56

--------------------------------------------------------------------------------


 

in Article XII and (3) permanent repayments of Extended Loans (and corresponding
permanent reduction in the related Extended Commitments) shall be permitted as
may be agreed between the Borrower and the Lenders thereof. No Lender shall have
any obligation to agree to have any of its Loans or Commitments of any Existing
Class converted into Extended Loans or Extended Commitments pursuant to any
Extension Request. Any Extended Commitments of any Extension Series shall
constitute a separate Class of revolving credit commitments from Existing
Commitments of the Specified Existing Commitment Class and from any other
Existing Commitments (together with any other Extended Commitments so
established on such date).

 

(b)                                 The Borrower shall provide the applicable
Extension Request at least five (5) Business Days (or such shorter period as the
Agent may determine in its reasonable discretion) prior to the date on which
Lenders under the Existing Class are requested to respond, and shall agree to
such procedures, if any, as may be established by, or acceptable to, the Agent,
in each case acting reasonably, to accomplish the purpose of this Section 2.26.
Any Lender (an “Extending Lender”) wishing to have all or a portion of its
Commitments (or any earlier Extended Commitments) of an Existing Class subject
to such Extension Request converted into Extended Commitments shall notify the
Agent (an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Commitments (and/or any earlier Extended
Commitments) which it has elected to convert into Extended Commitments (subject
to any minimum denomination requirements imposed by the Agent). In the event
that the aggregate amount of Commitments (and any earlier Extended Commitments)
subject to Extension Elections exceeds the amount of Extended Commitments
requested pursuant to the Extension Request, Commitments and (and any earlier
Extended Commitments) subject to Extension Elections shall be converted to
Extended Commitments on a pro rata basis based on the amount of Commitments (and
any earlier Extended Commitments) included in each such Extension Election or as
may be otherwise agreed to in the applicable Extension Amendment.
Notwithstanding the conversion of any Existing Commitment into an Extended
Commitment, such Extended Commitment shall be treated identically to all
Existing Commitments of the Specified Existing Commitment Class for purposes of
the obligations of a Lender in respect of Letters of Credit and Swingline Loans,
except that the applicable Extension Amendment may provide that the Facility
Termination Date for Swingline Loans and/or the last day for issuing Letters of
Credit may be extended and the related obligations to make Swingline Loans and
issue Letters of Credit may be continued (pursuant to mechanics to be specified
in the applicable Extension Amendment) so long as the applicable Swingline
Lender and/or the applicable LC Issuer, as applicable, have consented to such
extensions (it being understood that no consent of any other Lender shall be
required in connection with any such extension). Any Lender that elects in its
sole discretion not to become an Extending Lender shall cease to be a Lender
hereunder and shall no longer have any Commitments, other obligations or rights
(other than such Lender’s rights to indemnification under the Loan Documents
which shall continue to remain in effect after such time as set forth in this
Agreement) hereunder, in each case as of the applicable Facility Termination
Date, so long as each such Lender has received payment in full in respect of all
outstanding Obligations that are then due and owing to such Lender as of such
applicable Facility Termination Date.

 

(c)                                  Extended Commitments shall be established
pursuant to an amendment (an “Extension Amendment”) to this Agreement (which,
notwithstanding anything to the contrary set forth in Section 8.3, shall not
require the consent of any Lender other than the Extending Lenders with respect
to the Extended Commitments established thereby except

 

57

--------------------------------------------------------------------------------


 

to the extent such Extension Amendment modifies any such Lender’s rights,
interests and/or obligations hereunder (provided that any changes being within
the requirements of Section 2.26(a) and not expressly affecting any Lenders
other the Extending Lenders shall not be deemed a modification of rights,
interests and/or obligations of any Lender that is not an Extending Lender))
executed by the Loan Parties, the Agent and the Extending Lenders. It is
understood and agreed that each Lender hereunder has consented, and shall at the
effective time thereof be deemed to consent to each amendment to this Agreement
and the other Loan Documents authorized by this Section 2.26 and the
arrangements described above in connection therewith, except to the extent such
Extension Amendment modifies any such Lender’s rights, interests and/or
obligations hereunder (provided that any modifications set forth in the
Extension Amendment that are within the requirements of Section 2.26(a) and do
not expressly affect any Lenders other the Extending Lenders shall not be deemed
a modification of rights, interests and/or obligations of any Lender that is not
an Extending Lender), but, for the avoidance of doubt, no Lender shall be an
Extending Lender without its consent in accordance with this Section 2.26. No
Extension Amendment shall provide for any tranche of Extended Commitments in an
aggregate principal amount that is less than $250,000,000. Notwithstanding
anything to the contrary in this Section 2.26(c) and without limiting the
generality or applicability of Section 8.3 or to any Section 2.26 Additional
Amendments (as defined below), any Extension Amendment may provide for
additional terms and/or additional amendments other than those referred to or
contemplated above (any such additional amendment, a “Section 2.26 Additional
Amendment”) to this Agreement and the other Loan Documents; provided that such
Section 2.26 Additional Amendments are within the requirements of
Section 2.26(a) and do not become effective prior to the time that such
Section 2.26 Additional Amendments have been consented to (including pursuant to
consents applicable to holders of any Extended Loans provided for in any
Extension Amendment) by such of the Lenders, Loan Parties and other parties (if
any) as may be required in order for such Section 2.26 Additional Amendments to
become effective in accordance with Section 8.3.

 

(d)                                 Notwithstanding anything to the contrary
contained in this Agreement, (i) on any date on which any Class of Existing
Commitments is converted to extend the related scheduled maturity date(s) in
accordance with this Section 2.26 above (an “Extension Date”), in the case of
the Existing Commitments of each Extending Lender under any Specified Existing
Commitment Class, the aggregate principal amount of such Existing Commitments
shall be deemed reduced by an amount equal to the aggregate principal amount of
Extended Commitments so converted by such Lender on such date, and such Extended
Commitments shall be established as a separate Class of revolving credit
commitments from the Specified Existing Commitment Class and from any other
Existing Commitments (together with any other Extended Commitments so
established on such date) and (ii) if, on any Extension Date, any Existing Loans
of any Extending Lender are outstanding under the Specified Existing Commitment
Class, such Existing Loans (and any related participations) shall be deemed to
be allocated as Extended Loans (and related participations) in the same
proportion as such Extending Lender’s Specified Existing Commitments to Extended
Commitments.

 

(e)                                  No exchange of Loans or Commitments
pursuant to any Extension Amendment in accordance with this Section 2.26 shall
constitute a voluntary or mandatory payment or prepayment for purposes of this
Agreement.

 

2.27                        Alternate Rate of Interest.  (a)  If prior to the
commencement of any Interest Period for a Eurodollar Borrowing the Required
Lenders determine:

 

58

--------------------------------------------------------------------------------


 

(i)                                     that adequate and reasonable means do
not exist for ascertaining the Adjusted LIBO Rate for such Interest Period with
respect to a proposed Eurodollar Borrowing;

 

(ii)                                  that the Adjusted LIBO Rate for such
Interest Period with respect to a proposed Eurodollar Borrowing will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Borrowing for such Interest Period; or

 

(iii)                               that deposits of a type and maturity
appropriate to match fund Eurodollar Advances are not being offered to banks in
the London interbank eurodollar, or other applicable, market;

 

then the Agent shall give notice thereof to the Borrower and the Lenders by
telephone, telecopy or electronic mail as promptly as practicable thereafter
and, until the Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, the obligation of the
Lenders to make or maintain Eurodollar Loans shall be suspended.  Upon receipt
of the Agent’s notice of the circumstances set forth in clauses (a)(i),
(a)(ii) or (a)(iii) above, the Borrower may revoke any pending Borrowing Notice
with respect to a Eurodollar Borrowing, conversion to or continuation of
Eurodollar Loans or, failing that, will be deemed to have converted such
Borrowing Notice, if applicable, into a request for an ABR Borrowing in the
amount specified therein.

 

(b)                                 If at any time the Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) have arisen and such circumstances are
unlikely to be temporary or (ii) the circumstances set forth in clause
(a)(i) have not arisen but the supervisor for the administrator of the LIBO
Screen Rate or a Governmental Authority having jurisdiction over the Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate shall no longer be used for determining interest rates for loans, then the
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to the LIBO Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable (but for the avoidance of doubt, such related
changes shall not include a reduction of the Applicable Margin); provided that,
if such alternate rate of interest as so determined would be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement. 
Notwithstanding anything to the contrary in Section 8.3, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Agent shall not have received, within five
Business Days of the date notice of such alternate rate of interest is provided
to the Lenders, a written notice from the Required Lenders stating that such
Required Lenders object to such amendment.  Until an alternate rate of interest
shall be determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this
Section 2.27(b), only to the extent the LIBO Screen Rate for such Interest
Period is not available or published at such time on a current basis), (x) any
Conversion/Continuation Notice that requests the conversion of any Borrowing to,
or continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (y) if any Borrowing Notice requests a Eurodollar Borrowing, such Borrowing
shall be made as a Floating Rate Advance.

 

59

--------------------------------------------------------------------------------


 

ARTICLE III
YIELD PROTECTION; TAXES

 

3.1                               Yield Protection.  If any Change in Law or
compliance by any Lender or applicable Lending Installation or the LC Issuer
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency:

 

(a)                                 subjects any Lender or any applicable
Lending Installation or the LC Issuer to any Taxes, or changes the basis of
taxation of payments (in each case, other than with respect to Excluded Taxes or
Indemnified Taxes) to any Lender or the LC Issuer in respect of its Eurodollar
Loans, Facility LCs or participations therein; or

 

(b)                                 imposes or increases or deems applicable any
reserve, assessment, insurance charge, special deposit or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Lender or any applicable Lending Installation or the LC Issuer (other than
reserves and assessments taken into account in determining the interest rate
applicable to Eurodollar Advances); or

 

(c)                                  imposes any other condition the result of
which is to increase the cost to any Lender or any applicable Lending
Installation or the LC Issuer of making, funding or maintaining its Eurodollar
Loans, or of issuing or participating in Facility LCs, or reduces any amount
receivable by any Lender or any applicable Lending Installation or the LC Issuer
in connection with its Eurodollar Loans, Facility LCs or participations therein,
or requires any Lender or any applicable Lending Installation or the LC Issuer
to make any payment calculated by reference to the amount of Eurodollar Loans,
Facility LCs or participations therein held or interest or LC Fees received by
it, by an amount deemed material by such Lender or the LC Issuer as the case may
be;

 

and the result of any of the foregoing is to increase the cost to such Lender or
applicable Lending Installation or the LC Issuer, as the case may be, of making
or maintaining its Eurodollar Loans or Commitment or of issuing or participating
in Facility LCs or to reduce the return received by such Lender or applicable
Lending Installation or the LC Issuer, as the case may be, in connection with
such Eurodollar Loans, Commitment, Facility LCs or participations therein, then,
within fifteen (15) days of demand by such Lender or the LC Issuer, as the case
may be, the Borrower shall pay such Lender or the LC Issuer, as the case may be,
such additional amount or amounts as will compensate such Lender or the LC
Issuer, as the case may be, for such increased cost or reduction in amount
received.

 

3.2                               Changes in Capital Adequacy or Liquidity
Regulations. If a Lender or the LC Issuer determines the amount of capital or
liquidity required or expected to be maintained by such Lender or the LC Issuer,
any Lending Installation of such Lender or the LC Issuer, or any corporation
controlling such Lender or the LC Issuer is increased as a result of a Change,
then, within fifteen (15) days of demand by such Lender or the LC Issuer, the
Borrower shall pay such Lender or the LC Issuer the amount necessary to
compensate for any shortfall in the rate of return on the portion of such
increased capital or liquidity which such Lender or the LC Issuer determines is
attributable to this Agreement, its Credit Exposure or its Commitment to make
Loans and issue or participate in Facility LCs, as the case may be, hereunder
(after taking into account such Lender’s or the LC Issuer’s policies as to
capital adequacy or liquidity). “Change” means (i) any change after the date of
this Agreement in the Risk-Based Capital Guidelines (as defined below) or
(ii) any Change in Law which affects the amount of capital or liquidity required
or expected to be maintained by any Lender or the LC Issuer or any Lending
Installation or any corporation controlling any Lender or the LC Issuer.
“Risk-Based Capital Guidelines” means (i) the risk-based capital or liquidity
guidelines in effect in the U.S. on the date of this Agreement, including
transition rules, and (ii) the

 

60

--------------------------------------------------------------------------------


 

corresponding capital or liquidity regulations promulgated by regulatory
authorities outside the U.S. implementing the July 1988 report of the Basel
Committee on Banking Regulation and Supervisory Practices Entitled
“International Convergence of Capital Measurements and Capital Standards,”
including transition rules, and any amendments to such regulations adopted prior
to the date of this Agreement.

 

3.3                               Availability of Types of Advances.  If any
Lender determines that maintenance of its Eurodollar Loans at a suitable Lending
Installation would violate any applicable law, rule, regulation, or directive,
whether or not having the force of law, then the Agent shall suspend the
availability of Eurodollar Advances and require any affected Eurodollar Advances
to be repaid or converted to Floating Rate Advances, subject to the payment of
any funding indemnification amounts required by Section 3.4. In the event any of
the circumstances specified in clauses (a)(i), (a)(ii) or (a)(iii) of
Section 2.27 arise, the availability of Eurodollar Advances may be suspended as
set forth in Section 2.27.

 

3.4                               Funding Indemnification.  If any payment of a
Eurodollar Advance occurs on a date which is not the last day of the applicable
Interest Period, whether because of acceleration, prepayment or otherwise, or a
Eurodollar Advance is not made on the date specified by the Borrower for any
reason other than default by the Lenders, the Borrower will indemnify each
Lender for any loss or cost incurred by it resulting therefrom, including any
loss or cost in liquidating or employing deposits acquired to fund or maintain
such Eurodollar Advance except to the extent that any such loss or cost is
determined in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Lenders.

 

3.5                               Taxes.

 

(a)                                 The Borrower shall be liable for paying to
the Agent any and all payments by or on account of any obligation of the
Borrower hereunder free and clear of and without deduction for any Indemnified
Taxes or Other Taxes; provided that if the Borrower or the Agent shall be
required by applicable law (as determined in its good faith discretion) to
deduct any Taxes from such payments then (i) if such Tax is an Indemnified Tax
or Other Tax, the sum payable by the Borrower shall be increased as necessary so
that after making all required deductions (including deductions of Indemnified
Taxes or Other Taxes applicable to additional sums payable under this Section)
the Agent, Lender or LC Issuer (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower or Agent shall make such deductions, and (iii) the Borrower or Agent
shall pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

 

(b)                                 In addition, the Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

 

(c)                                  The Borrower shall indemnify the Agent,
each Lender and the LC Issuer, within ten (10) days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Agent, such Lender or the LC Issuer, as the case may be, on or with respect
to any payment by the Borrower hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender or the LC Issuer,

 

61

--------------------------------------------------------------------------------


 

or by the Agent on its own behalf or on behalf of a Lender or the LC Issuer,
shall be conclusive absent manifest error.

 

(d)                                 Each Lender and the LC Issuer shall
indemnify the Borrower and the Agent, within ten (10) days after written demand
therefor, against any and all Taxes and any and all related losses, claims,
liabilities, penalties, interest and reasonable expenses (including the fees,
charges and disbursements of any counsel for the Borrower or the Agent) incurred
by or asserted against the Borrower or the Agent by any Governmental Authority
as a result of the failure by such Lender or the LC Issuer, as the case may be,
to deliver, or as a result of the inaccuracy, inadequacy or deficiency of, any
documentation required to be delivered to the Borrower or the Agent pursuant to
Section 3.5(f). Each Lender and the LC Issuer hereby authorizes the Agent to set
off and apply any and all amounts at any time owing to such Lender or the LC
Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Agent under this Section 3.5(d). The obligations
of the Lenders under this Section 3.5(d) shall survive the payment of the
Obligations and termination of this Agreement.

 

(e)                                  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

 

(f)                                   Any Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments under this Agreement shall
deliver to the Borrower (with a copy to the Agent), at the time or times
prescribed by applicable law or reasonably requested by the Borrower, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate. In addition, any Lender, if reasonably
requested by the Borrower or the Agent, shall deliver such other documentation
as will enable the Borrower or the Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.

 

(i)                                     Without limiting the generality of the
foregoing, (A) any Lender that is a U.S. Person shall deliver to the Borrower on
or before the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower),
executed copies of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax and (B) any Foreign Lender shall deliver to
the Borrower on or before the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower) two copies of IRS Form W-8IMY (with appropriate attachments), IRS
Form W-8BEN-E, IRS Form W-8BEN or IRS Form W-8ECI, as applicable, and if such
Foreign Lender is claiming an exemption under Section 871(h) or
Section 881(c) of the Code, a certificate to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation” related
to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

62

--------------------------------------------------------------------------------


 

(ii)                                  On or before the date on which the Agent
(and any successor replacement Agent) becomes the Agent, it shall deliver to the
Borrower two executed originals of IRS Form W-9 establishing an exemption from
U.S. federal backup withholding tax.

 

(iii)                               If any payment made hereunder or under any
other Loan Document would be subject to United States federal withholding tax
imposed pursuant to FATCA if the recipient of such payment fails to comply with
applicable reporting and other requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such recipient shall
use commercially reasonable efforts to deliver to the Borrower and the Agent, at
the time or times prescribed by applicable law or as reasonably requested by the
Borrower or the Agent, (A) two (2) accurate, complete and signed certifications
prescribed by applicable law and (B) any other documentation reasonably
requested by the Borrower or the Agent sufficient for the Borrower and the Agent
to comply with their obligations under FATCA and to determine that such
recipient  has complied with such recipient’s obligations under FATCA or to
determine the amount, if any, to deduct and withhold from such payment.  Solely
for purposes of this clause (ii), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

 

Each of the Lenders and the Agent agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower in
writing of its legal inability to do so.

 

(g)                                  If the Agent or a Lender determines that it
has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.5, it shall pay over an amount
equal to such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 3.5 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower, upon the
request of the Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus, any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Agent or such Lender in the event the Agent or
such Lender is required to repay such refund to such Governmental Authority.
This paragraph shall not be construed to require the Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person.

 

(h)                                 For purposes of determining U.S. withholding
taxes imposed under FATCA, from and after the Second Amendment Closing Date, the
Borrower and the Agent shall treat (and the Lenders hereby authorize the Agent
to treat) this Agreement as not qualifying as a “grandfathered obligation”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

3.6                               Lender Statements; Survival of Indemnity. To
the extent reasonably possible, each Lender shall designate an alternate Lending
Installation with respect to its Eurodollar Loans to reduce any liability of the
Borrower to such Lender under Sections 3.1, 3.2 and 3.5 or to avoid the
unavailability of Eurodollar

 

63

--------------------------------------------------------------------------------


 

Advances under Section 3.3, so long as such designation is not, in the judgment
of such Lender, disadvantageous to such Lender. Each Lender shall deliver a
written statement of such Lender to the Borrower (with a copy to the Agent) as
to the amount due, if any, under Section 3.1, 3.2, 3.4 or 3.5. Such written
statement shall set forth in reasonable detail the calculations upon which such
Lender determined such amount and shall be final, conclusive and binding on the
Borrower in the absence of manifest error.  Determination of amounts payable
under such Sections in connection with a Eurodollar Loan shall be calculated as
though each Lender funded its Eurodollar Loan through the purchase of a deposit
of the type and maturity corresponding to the deposit used as a reference in
determining the Adjusted LIBO Rate applicable to such Loan, whether in fact that
is the case or not. Unless otherwise provided herein, the amount specified in
the written statement of any Lender shall be payable on demand after receipt by
the Borrower of such written statement. The obligations of the Borrower under
Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of the Obligations and
termination of this Agreement.

 

3.7                               Replacement of Lender. If (a) the Borrower is
required pursuant to Section 3.1, 3.2 or 3.5 to make any additional payment to
any Lender, (b) any Lender’s obligation to make or continue, or to convert
Floating Rate Advances into, Eurodollar Advances shall be suspended pursuant to
Section 3.3 or (c) any Lender is a Defaulting Lender (any such Lender, an
“Affected Lender”), then the Borrower, at its sole expense and effort, upon
notice to such Lender and the Agent, may elect to replace such Affected Lender
as a Lender party to this Agreement (in accordance with and subject to the
restrictions contained in Article XII), provided that concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Borrower, the Agent and LC Issuer shall agree, as of such date, to
purchase for cash the Advances and other Obligations due to the Affected Lender
pursuant to an Assignment Agreement (and a Defaulting Lender shall be deemed to
have executed and delivered such an Assignment Agreement if it fails to do so)
and to become a Lender for all purposes under this Agreement and to assume all
obligations of the Affected Lender to be terminated as of such date and to
comply with the requirements of Section 12.3 applicable to assignments, and
(ii) the Borrower shall pay to such Affected Lender in same day funds on the day
of such replacement (A) all interest, fees and other amounts then accrued but
unpaid to such Affected Lender by the Borrower hereunder to and including the
date of termination, including payments due to such Affected Lender under
Sections 3.1, 3.2 and 3.5, and (B) an amount, if any, equal to the payment which
would have been due to such Lender on the day of such replacement under
Section 3.4 had the Loans of such Affected Lender been prepaid on such date
rather than sold to the replacement Lender.

 

ARTICLE IV
CONDITIONS PRECEDENT

 

4.1                               Closing Date. The Borrower shall satisfy each
of the following conditions prior to the Closing Date, and with respect to any
condition requiring delivery of any agreement, certificate, document, or
instrument to the Lenders, the Borrower hereby agrees that any such agreement,
certificate, document, or instrument delivered to the Agent may be distributed
by the Agent to the Lenders in satisfaction of such requirement.

 

(a)                                 The Agent shall have received counterparts
(executed on behalf of each Loan Party, the Agent and the Lenders and each other
party thereto) (in such number as may be requested by the Agent) of each of
(i) this Agreement and (ii) the Loan Documents to be executed on the Closing
Date (including, for the avoidance of doubt, the amended and restated Security
Agreement).

 

(b)                                 The representations and warranties of the
Loan Parties under Article V of this Agreement and the Contribution Agreement
Representations shall be true and correct in all material respects on the
Closing Date.

 

64

--------------------------------------------------------------------------------


 

(c)                                  The Agent shall have received a solvency
certificate duly executed by an Authorized Officer of the Borrower and dated as
of the Closing Date, in form and substance reasonably satisfactory to the Agent.

 

(d)                                 (i) No Material Adverse Effect shall have
occurred since December 31, 2016 and (ii) to the knowledge of the Borrower, no
Compression Group Material Adverse Effect (as defined in the Contribution
Agreement as in effect on January 15, 2018) shall have occurred since
January 15, 2018.

 

(e)                                  The Agent shall have received customary
executed legal opinions of counsel to the Loan Parties in favor of and addressed
to the Agent, the LC Issuer and the Lenders in form and substance reasonably
acceptable to the Agent.

 

(f)                                   The Agent shall have received a customary
incumbency certificate from each of the Loan Parties certifying as to
(i) resolutions with respect to each Loan Party, duly adopted by the board of
directors, its general partner, its members or any other equivalent body
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents to be executed on the Closing Date as so amended or
ratified, (ii) the copies of its articles or certificate of limited partnership,
formation or incorporation, as applicable, together with all amendments thereto,
appended to such certificate, (iii) the copies of its bylaws, limited liability
company agreement, or partnership agreement, as applicable, appended to such
certificate (iv) incumbency and specimen signature of each officer executing any
Loan Document, and (v) a certificate of good standing (or equivalent
certification) from the appropriate governmental officer in its jurisdiction of
incorporation or organization.

 

(g)                                  The Agent shall have received an officer’s
certificate, signed by an Authorized Officer of the Borrower, dated as of the
Closing Date stating that no Default or Unmatured Default has occurred and is
continuing and that the conditions described in paragraphs (b), (d), (k),
(m) and (o) of this Section 4.1 having been satisfied (but, with respect to the
Contribution Agreement Representations only, to the knowledge of the Borrower)
(except for such representations and warranties that are limited to an earlier
date and which were true and correct in all material respects as of such earlier
date or that have a materiality qualification, which shall be true and correct
in all respects).

 

(h)                                 The Agent shall have received information
necessary for the Agent to perform customary UCC lien searches.

 

(i)                                     The Agent shall have received (i) such
duly executed agreements, financing statements or other documents sufficient to
perfect the Liens in the Collateral and (ii) the certificates, if any,
representing the Capital Stock owned by each Loan Party and pledged pursuant to
the Security Agreement, together with an undated stock power for each such
certificate executed in blank by an Authorized Officer of such Loan Party, in
each case to the extent and, with respect to clause (i), with the priority
required by the Loan Documents on the Closing Date.

 

(j)                                    The Lenders shall have received customary
evidence of insurance coverage of the Loan Parties in form and substance
reasonably satisfactory to the Agent.

 

(k)                                 (i) The Compression Acquisition shall have
been, or shall substantially concurrently be, consummated in accordance with the
terms of the Contribution Agreement

 

65

--------------------------------------------------------------------------------


 

without giving effect to any amendment, change or supplement or waiver of any
provision thereof, in each case, in any manner that is materially adverse to the
interests of the Lenders,  without the prior written consent (not to be
unreasonably withheld, delayed or conditioned) of the Agent. (ii) The
Acquisition and Equity Transactions (including (A) the Equity Restructuring
Transactions (as defined in the A&E Transaction Description), (B) the issuance
of the Preferred Units in an amount not less than $500,000,000, (C) the issuance
of the Senior Notes and/or the Bridge Facility (each as defined in the A&E
Transaction Description) in an aggregate principal amount not less than
$725,000,000 (subject to reductions in the commitments in respect of the Bridge
Facility) and (D) the Equity Issuance (as defined in the A&E Transaction
Description)) shall have been, or shall substantially concurrently be,
consummated, without giving effect to any amendment, change, supplement or
waiver of any provision thereof that is materially adverse to the interests of
the Lenders (it being understood that amendments, changes, supplements or
waivers that result in the following modifications are materially adverse: 
(w) the Preferred Units ceasing to be treated as equity or mezzanine equity
under GAAP, (x) increasing the amount of distributions to holders of the
Preferred Units (other than increases contemplated by the terms of Section 5.12
of the Partnership Agreement), (y) permitting the redemption of the applicable
Preferred Units at the election of the holders thereof in a manner not permitted
by the terms of the Partnership Agreement or (z) adding mandatory redemption
provisions, events of default, maturity, acceleration or equivalent provisions
that are not set forth in the Partnership Agreement. (iii) As of the Closing
Date, the Preferred Units shall be classified as equity or mezzanine equity
under GAAP

 

(l)                                     All fees due to the Agent, the
Arrangers, the LC Issuer and the Lenders to be paid by the Borrower pursuant to
the Fee Letters and under this Agreement (including Section 2.10), and, to the
extent invoiced at least two (2) business days prior to the Closing Date (or
such shorter time as reasonably agreed by the Borrower), all expenses to be paid
or reimbursed to the Agent, the Arrangers and the Lenders on or prior to the
Closing Date.

 

(m)                             On the Closing Date, after giving effect to the
Compression Acquisition, neither the Borrower nor any of its Subsidiaries shall
have any Indebtedness for borrowed money other than the Loans, the Bridge
Facility and the Senior Notes, except (i) Indebtedness permitted pursuant to
Section 3.11 of the Contribution Agreement, (ii) Indebtedness of the Borrower
and its Subsidiaries and the Compression Entities incurred in the ordinary
course of business in respect of short term debt for working capital, capital
leases, purchase money debt, and equipment financings, and (iii) any other
Indebtedness incurred in the ordinary course of business of the Borrower and its
Subsidiaries, provided that the aggregate outstanding principal amount of
indebtedness set forth in clauses (ii) and (iii) above, together with the amount
of any issuance of any additional preferred equity interests (in excess of the
Preferred Equity and Warrants) issued by the Loan Parties shall not exceed
$75,000,000 in the aggregate.

 

(n)                                 The Borrower and each of the Guarantors
shall have provided the documentation and other information to the Agent that
are required by regulatory authorities under applicable “know your customer”
rules and regulations, including the Patriot Act, at least three (3) business
days prior to the Closing Date to the extent such information has been
reasonably requested by the Agent at least ten (10) Business Days prior to the
Closing Date.

 

(o)                                 After giving effect to the Compression
Acquisition and the Acquisition and Equity Transactions, Availability shall not
be less than $300,000,000.

 

66

--------------------------------------------------------------------------------


 

(p)                                 Any Non-Distribution LP Interests issued
pursuant to and as defined in the documentation related to Compression
Acquisition shall be classified as equity under GAAP.

 

(q)                                 The Borrower shall have delivered any Notes
requested by a Lender pursuant to Section 2.22 payable to each such requesting
Lender.

 

(r)                                    All legal (including tax implications)
and regulatory matters including, but not limited to, compliance with applicable
requirements of Regulations U, T and X of the Board of Governors of the Federal
Reserve System, shall be reasonably satisfactory to the Agent and the Lenders.

 

(s)                                   The Closing Date being on or before
June 30, 2018 provided that such date shall be extended, if the Outside Date (as
defined in the Contribution Agreement as in effect on January 15, 2018) is
extended in accordance with Section 8.1(e) of the Contribution Agreement as in
effect on January 15, 2018, to the earlier of (x) such extended Outside Date and
(y) 11:50 p.m. New York City time, on September 30, 2018.

 

4.2                               Each Credit Extension.  Except as otherwise
expressly provided herein, the Lenders shall not be required to make any Credit
Extension if on the applicable Credit Extension Date:

 

(a)                                 There exists any Default or Unmatured
Default or any Default or Unmatured Default shall immediately result from any
such Credit Extension and the Agent or the Required Lenders shall have
determined not to make any Credit Extension as a result of such Default or
Unmatured Default;

 

(b)                                 Any representation or warranty contained in
Article V is untrue or incorrect in any material respect as of such Credit
Extension Date except to the extent (i) any such representation or warranty is
stated to relate solely to an earlier date or (ii) any such representation or
warranty is subject to a materiality qualifier, in which case, it is untrue or
incorrect in any respect;

 

(c)                                  After giving effect to such Credit
Extension, Availability would be less than zero; or

 

(d)                                 Any Protective Advance is outstanding.

 

Each Borrowing Notice or request for issuance of Facility LC with respect to
each such Credit Extension shall constitute a representation and warranty by the
Borrower that the conditions contained in Section 4.1 have been satisfied and
that none of the conditions set forth in Section 4.2 exist as of the applicable
Credit Extension Date.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

Each Loan Party, on behalf of itself, represents and warrants to the Lenders as
follows:

 

5.1                               Existence and Standing. Each Loan Party is a
corporation, partnership or limited liability company duly and properly
incorporated or organized, as the case may be, validly existing and in good
standing under the laws of its jurisdiction of incorporation or organization
and, except where the failure to

 

67

--------------------------------------------------------------------------------


 

do so, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, has all requisite authority to conduct its
business in each jurisdiction in which its business is conducted.

 

5.2                               Authorization and Validity. Each Loan Party
has the power and authority and legal right to execute and deliver the Loan
Documents to which it is a party and to perform its obligations thereunder. The
execution and delivery by each Loan Party of the Loan Documents to which it is a
party and the performance of its obligations thereunder have been duly
authorized by proper proceedings, and the Loan Documents to which such Loan
Party is a party constitute legal, valid and binding obligations of such Loan
Party enforceable against such Loan Party in accordance with their terms, except
as enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

5.3                               No Conflict; Government Consent. Neither the
execution and delivery by any Loan Party of the Loan Documents to which it is a
party, nor the consummation of the transactions therein contemplated, nor
compliance with the provisions thereof will violate (i) any law, rule,
regulation, order, writ, judgment, injunction, decree or award binding on such
Loan Party or (ii) any Loan Party’s articles or certificate of incorporation,
partnership agreement, certificate of partnership, articles or certificate of
organization, by-laws, or operating or other management agreement, as the case
may be, or (iii) the provisions of any material indenture, instrument or
agreement evidencing Indebtedness for borrowed money to which any Loan Party is
a party or is subject, or by which it, or its Property, is bound, or conflict
with or constitute a default thereunder, or result in, or require, the creation
or imposition of any Lien in, of or on the Property of such Loan Party pursuant
to the terms of any such indenture, instrument or agreement evidencing
Indebtedness for borrowed money (except Liens created pursuant to the Loan
Documents and Permitted Liens). No order, consent, adjudication, approval,
license, authorization, or validation of, or filing, recording or registration
with, or exemption by, or other action in respect of any governmental or public
body or authority, or any subdivision thereof, which has not been obtained by a
Loan Party, is required to be obtained by any Loan Party in connection with the
execution and delivery of the Loan Documents, the borrowings under this
Agreement, the payment and performance by the Loan Parties of the Obligations or
the legality, validity, binding effect or enforceability of any of the Loan
Documents.

 

5.4                               Security Interest in Collateral. The
provisions of this Agreement and the other Loan Documents create legal and valid
Liens on all the Collateral in favor of the Agent, for the benefit of the Agent
on behalf of the Lenders, and upon the recording of UCC financing statements
covering the Collateral in the appropriate office of the state of organization
of the applicable Loan Party, (to the extent such Loan Party is organized under
the laws of a state of the U.S. or the District of Columbia), such Liens
constitute perfected and continuing Liens on all Collateral which may be
perfected by the filing of such a UCC financing statement, securing the Secured
Obligations, enforceable against the applicable Loan Party, and having priority
over all other Liens on the Collateral except in the case of (a) (i) Permitted
Liens listed in Sections 6.19(a)(iv), 6.19(a)(vii) to the extent that such liens
permitted under 6.19(a)(vii), which secure refinancing, extended or renewed
Indebtedness, are of no greater priority than the Liens securing the
Indebtedness that is subject to such refinancing, extension or renewal,
6.19(a)(viii), 6.19(a)(xvii) and 6.19(a)(xix) and (ii) other Permitted Liens to
the extent any such other Permitted Liens would have priority over the Liens in
favor of the Agent pursuant to any applicable law or the Consent Agreement,
(b) Liens on any cash collateral granted in favor or for the benefit of the LC
Issuer pursuant to this Agreement, (c) Liens perfected only by possession
(including possession of any certificate of title) to the extent the Agent has
not obtained or does not maintain possession of such Collateral and (d) Liens
not yet required to be perfected pursuant to Section 6.12.6.

 

68

--------------------------------------------------------------------------------


 

5.5                               Financial Statements.

 

(a)                                 The audited consolidated financial
statements of the Borrower and its Subsidiaries for the period ending on
December 31, 2016 heretofore delivered to the Lenders were prepared in
accordance with GAAP (as in effect on the date such statements were prepared)
and fairly present in all material respects the consolidated financial condition
and operations of the Borrower and its Subsidiaries at such date and the
consolidated results of their operations for the period then ended.

 

(b)                                 The most recent Budget delivered to the
Agent and the Lenders pursuant to Section 6.1(c), represents the Borrower’s good
faith estimate of anticipated financial performance of the Borrower and its
Subsidiaries for the period set forth therein based upon assumptions believed by
Borrower to be reasonable at the time of such delivery, but shall not constitute
or be deemed to constitute a representation or warranty that such anticipated
performance will in fact be achieved. Whether or not any such results are in
fact achieved will depend upon future events, some of which are not within the
control of the Borrower.  Accordingly (but without limiting the first sentence
of this Section 5.5(b)), actual results may vary from the projected results.

 

5.6                               Material Adverse Change. Since December 31,
2016, there has been no change in the business, Collateral, condition (financial
or otherwise) or results of operations of the Loan Parties or other event which
could reasonably be expected to have a Material Adverse Effect.

 

5.7                               Taxes. The Loan Parties have filed all U.S.
federal income tax returns and all other material tax returns which are required
to be filed and have paid all material taxes due pursuant to said returns or
pursuant to any assessment received by any Loan Party, except such taxes, if
any, as are being contested in good faith and as to which adequate reserves have
been provided in accordance with GAAP and as to which no Lien (other than a
Permitted Lien pursuant to Section 6.19(a)(i)) exists.

 

5.8                               Litigation and Contingent Obligations. Except
as set forth on Schedule 5.8, as of the Closing Date there is no litigation,
arbitration, governmental investigation, proceeding or inquiry pending or, to
the knowledge of any of their officers, threatened against or affecting any Loan
Party which could reasonably be expected to have a Material Adverse Effect or
which seeks to prevent, enjoin or delay the making of any Credit Extensions. As
of the Closing Date, other than any liability incident to any litigation,
arbitration or proceeding which (a) could not reasonably be expected to have a
Material Adverse Effect or (b) is set forth on Schedule 5.8, no Loan Party has
any material contingent obligations not provided for or disclosed in the
financial statements referred to in Section 5.5.

 

5.9                               Capitalization and Subsidiaries. Schedule 5.9
sets forth, as of the Closing Date, (a) a correct and complete list of the name
and relationship to the Borrower of each and all of the Borrower’s Subsidiaries,
(b) the location of the chief executive office of the Borrower and each of its
Restricted Subsidiaries and each other location where any of them have
maintained their chief executive office in the past five (5) years, (c) a true
and complete listing of each class of each of the Borrower’s and its Restricted
Subsidiaries’ authorized Capital Stock, all of which are (to the extent such
concepts are relevant with respect to such ownership interests) validly issued,
outstanding, fully paid and non-assessable, and owned beneficially and of record
by the Persons identified on Schedule 5.9, and (d) the type of entity of the
Borrower and each of its Subsidiaries. With respect to each Loan Party, Schedule
5.9 also sets forth the employer or taxpayer identification number of each Loan
Party, jurisdiction of organization and the organizational identification number
issued by each Loan Party’s jurisdiction of organization or a statement that no
such number has been issued, in each case, as of the Closing Date.  As of the
Closing Date, except

 

69

--------------------------------------------------------------------------------


 

as set forth in Schedule 5.9, no Loan Party has changed its jurisdiction of
organization at any time during the past four months.

 

5.10                        ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. Except as would not reasonably be expected
to result in a Material Adverse Effect, the present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans.

 

5.11                        Accuracy of Information. No written information,
exhibit or report (other than (x) information of a general economic or industry
specific nature, (y) financial projections, and (z) Budgets, all of which were
prepared in good faith based upon assumptions believed by the Borrower to be
reasonable at the time furnished to the Agent and the Lenders) furnished by any
Loan Party to the Agent or to any Lender in connection with the negotiation of
the Loan Documents, when taken as a whole, contained any material misstatement
of fact or omitted to state a material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
materially misleading.

 

5.12                        Names; Prior Transactions. Except as set forth on
Schedule 5.12, as of the Closing Date, the Loan Parties have not, during the
past five (5) years, been known by or used any other corporate or fictitious
name, or been a party to any merger or consolidation, or been a party to any
acquisition of all or substantially all of the assets of or of a division or
line of business of a Person, whether through purchase of assets, merger or
otherwise.

 

5.13                        Regulation U. No Loan Party is engaged, nor will it
engage, principally or as one of its important activities, in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
stock” as such terms are defined in Regulation U of the Federal Reserve Board as
now and from time to time hereafter in effect (such securities being referred to
herein as “Margin Stock”). No Loan Party owns any Margin Stock, and none of the
proceeds of the Loans or other extensions of credit under this Agreement will be
used, directly or indirectly, for the purpose of purchasing or carrying any
Margin Stock, for the purpose of reducing or retiring any Indebtedness that was
originally incurred to purchase or carry any Margin Stock or for any other
purpose that might cause any of the Loans or other extensions of credit under
this Agreement to be considered a “purpose credit” within the meaning of
Regulations T, U or X of the Federal Reserve Board. No Loan Party will take or
permit to be taken any action that might cause any Loan Document to violate any
regulation of the Federal Reserve Board.

 

5.14                        Material Agreements. Except for those previously
disclosed in periodic reports filed with the Securities and Exchange Commission,
Schedule 5.14 hereto sets forth as of the Closing Date all material agreements
and contracts to which any Loan Party is a party or is bound as of the Closing
Date and that the Borrower is required to disclose in its periodic reports under
Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934, as
amended and in effect from time to time (including on Form 8-K, 10-K or 10-Q)
with the Securities and Exchange Commission. No Loan Party is subject to any
charter or other corporate restriction which could reasonably be expected to
have a Material Adverse Effect. No Loan Party is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any material agreement (other than a Material Indebtedness
Agreement) to which it is a party that has resulted in any of its top five
(5) customers terminating substantially all of their contracts with such Loan
Party.

 

70

--------------------------------------------------------------------------------


 

5.15                        Compliance With Laws; No Default. The Loan Parties
have complied with all applicable statutes, rules, regulations, orders and
restrictions of any domestic or foreign government or any instrumentality or
agency thereof having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property, except where the
failure to comply, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. No Default or Unmatured Default has
occurred and is continuing.

 

5.16                        Ownership of Properties. Except as set forth on
Schedule 5.16, on the Closing Date, the Loan Parties have defensible title, free
of all Liens other than Permitted Liens, to all of the Collateral.

 

5.17                        Environmental Matters. In the ordinary course of its
business, the officers of each Loan Party consider the effect of Environmental
Laws on the business of such Loan Party, in the course of which they identify
and evaluate potential risks and liabilities accruing to such Loan Party due to
Environmental Laws. On the basis of this consideration, the Loan Parties have
concluded that Environmental Laws cannot reasonably be expected to have a
Material Adverse Effect. No Loan Party has received any notice to the effect
that its operations are not in compliance with any of the requirements of
applicable Environmental Laws or are the subject of any federal or state
investigation evaluating whether any remedial action is needed to respond to a
release of any toxic or hazardous waste or substance into the environment;
(a) as to which there is a reasonable likelihood of an adverse determination and
if adversely determined could reasonably be expected to have a Material Adverse
Effect or (b) that involves any Loan Document or the transactions thereunder.

 

5.18                        Investment Company Act. No Loan Party is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

 

5.19                        Bank Accounts. As of the Closing Date, Exhibit B to
the Security Agreement contains a complete and accurate list of all bank
accounts maintained by each Loan Party with any bank or other financial
institution.

 

5.20                        Indebtedness. As of the Closing Date, after giving
effect to all Credit Extensions under the Original Credit Agreement to remain
outstanding under this Agreement after the Closing Date and all additional
Credit Extensions to be made on the Closing Date, the Loan Parties have no
Indebtedness, except for (a) the Obligations, (b) any Indebtedness described on
Schedule 5.20, and (c) Indebtedness permitted pursuant to Section 6.14.

 

5.21                        Affiliate Transactions. Except as (x) set forth on
Schedule 5.21, (y) disclosed in any periodic report previously filed with the
Securities and Exchange Commission or (z) otherwise permitted hereunder, as of
the Closing Date, there are no existing or proposed agreements, arrangements,
understandings, or transactions between any Loan Party and any of the officers,
members, managers, directors, stockholders, parents, other interest holders,
employees, or Affiliates (other than Subsidiaries) of any Loan Party or any
members of their respective immediate families, and none of the foregoing
Persons are directly or indirectly indebted to or have any direct or indirect
ownership, partnership, or voting interest in any Affiliate of any Loan Party or
any Person with which any Loan Party has a business relationship or which
competes with any Loan Party, in each case, that the Borrower is required to
disclose in its periodic reports under Section 13(a) or Section 15(d) of the
Securities Exchange Act of 1934, as amended and in effect from time to time
(including on Form 8-K, 10-K or 10-Q) with the Securities and Exchange
Commission.

 

5.22                        Real Property; Leases. As of the Closing Date:
(a) Schedule 5.22 sets forth a correct and complete list of all material real
Property owned by each Loan Party, all material leases and subleases of

 

71

--------------------------------------------------------------------------------


 

real Property by each Loan Party as lessee or sublessee, and all material leases
and subleases of real Property by each Loan Party as lessor or sublessor;
(b) except as could not reasonably be expected to have a Material Adverse
Effect, each of such leases and subleases is valid and enforceable in accordance
with its terms and is in full force and effect, and no default by any party to
any such lease or sublease exists; and (c) except as could not reasonably be
expected to have a Material Adverse Effect, each Loan Party has good and
defensible title in fee simple to the real Property identified on Schedule 5.22
as owned by such Loan Party, or valid leasehold interests in all real Property
designated therein as “leased” by such Loan Party.

 

5.23                        Intellectual Property. As of the Closing Date:
(a) Schedule 5.23 sets forth a correct and complete list of all material
Intellectual Property of each Loan Party; (b) none of the Intellectual Property
listed in Schedule 5.23 is subject to any material licensing agreement or
similar arrangement except as set forth in Schedule 5.23 (excluding licensing
arrangements with respect to commercially available off-the-shelf software,
which shall not be required to be disclosed on such Schedule); (c) the
Intellectual Property described in Schedule 5.23 constitute all of the property
of such type necessary to the current and reasonably anticipated future conduct
of the Loan Parties’ business; (d) to the best of each Loan Party’s knowledge,
no slogan or other advertising device, product, process, method, substance,
part, or other material now employed, or now contemplated to be employed, by any
Loan Party infringes upon any rights held by any other Person (except any such
infringement that could not reasonably be expected to have a Material Adverse
Effect); and (e) to each Loan Party’s knowledge, and except as could not
reasonably be expected to have a Material Adverse Effect, no claim or litigation
regarding any of the foregoing is pending or threatened, and no patent,
invention, device, application, principle or any statute, law, rule, regulation,
standard, or code is pending or, to the knowledge of any Loan Party, proposed.

 

5.24                        Insurance. Schedule 5.24 lists all insurance
policies maintained, as of the Closing Date, by each Loan Party required to be
maintained pursuant to Section 6.6.

 

5.25                        Solvency.

 

(a)                                 Immediately after giving effect to the
transactions to occur on the Closing Date, (i) the fair value of the assets of
the Loan Parties on a consolidated basis, at a fair valuation, will exceed the
debts and liabilities, subordinated, contingent or otherwise, of the Loan
Parties on a consolidated basis; (ii) the present fair saleable value of the
Property of the Loan Parties on a consolidated basis will be greater than the
amount that will be required to pay the probable liability of the Loan Parties’,
on a consolidated basis, debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured;
(iii) the Loan Parties on a consolidated basis will be able to pay their debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Loan Parties on a
consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted after the date hereof.

 

(b)                                 As of the Closing Date, no Loan Party
intends to, nor does the Borrower intend to permit any of its Subsidiaries to,
and no Loan Party believes that it or any of its Subsidiaries will, incur debts
beyond its ability to pay such debts as they mature, taking into account the
timing of and amounts of cash to be received by the Borrower, or any such
Subsidiary and the timing of the amounts of cash to be payable on or in respect
of the Borrower’s Indebtedness or the Indebtedness of any such Subsidiary.

 

5.26                        Common Enterprise. The successful operation and
condition of each of the Loan Parties is dependent on the continued successful
performance of the functions of the group of the Loan Parties as a

 

72

--------------------------------------------------------------------------------


 

whole and the successful operation of each of the Loan Parties is dependent on
the successful performance and operation of each other Loan Party. Each Loan
Party expects to derive benefit (and its board of directors or other governing
body has determined that it may reasonably be expected to derive benefit),
directly and indirectly, from (i) successful operations of each of the other
Loan Parties and (ii) the credit extended by the Lenders to the Borrower
hereunder, both in their separate capacities and as members of the group of
companies. Each Loan Party has determined that execution, delivery, and
performance of this Agreement and any other Loan Documents to be executed by
such Loan Party is within its purpose, will be of direct and indirect benefit to
such Loan Party, and is in its best interest.

 

5.27                        Reportable Transaction. The Borrower does not intend
to treat the Advances and related transactions as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4). In
the event the Borrower determines to take any action inconsistent with such
intention, it will promptly notify the Agent thereof.

 

5.28                        Labor Disputes. Except as set forth on
Schedule 5.28, as of the Closing Date (a) there is no collective bargaining
agreement or other labor contract covering employees of the Borrower or any of
its Subsidiaries, (b) no such collective bargaining agreement or other labor
contract is scheduled to expire during the term of this Agreement, (c) to the
Borrower’s knowledge, no union or other labor organization is seeking to
organize, or to be recognized as, a collective bargaining unit of employees of
the Borrower or any of its Subsidiaries or for any similar purpose, and
(d) there is no pending or (to the best of the Borrower’s knowledge) threatened,
strike, work stoppage, material unfair labor practice claim, or other material
labor dispute against or affecting the Borrower or its Subsidiaries or their
employees.

 

5.29                        Sanctions Laws and Regulations. Each Loan Party and
its Subsidiaries have implemented and maintain in effect policies and procedures
designed to ensure compliance by such Loan Party and its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and Sanctions, to the extent applicable to such Persons, and each Loan Party and
its officers and employees and to the knowledge of such Loan Party and its
directors and agents, are in compliance with Anti-Corruption Laws and Sanctions,
in all material respects, to the extent applicable to such Persons. None of
(a) the Loan Parties or any of their respective Subsidiaries or, to the
knowledge of any Loan Party and its Subsidiaries, any of their respective
directors, officers or employees or (b) to the knowledge of any Loan Party and
its Subsidiaries, any agent of the Loan Party or its Subsidiaries that will act
in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing or Letter of Credit,
use of proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws or Sanctions, in each case, that are applicable to any Loan
Party or its Subsidiaries.

 

5.30                        Rate Management Obligations and Banking Services
Obligations. As of the Closing Date, (a) each Rate Management Obligation that is
a Secured Obligation appears on Schedule 5.30A and (b) each Banking Services
Obligation that is a Secured Obligation appears on Schedule 5.30B.

 

5.31                        EEA Financial Institutions. No Loan Party is an EEA
Financial Institution.

 

ARTICLE VI
COVENANTS

 

Each of the Borrower and each Restricted Subsidiary agrees that from and after
the date hereof and until the Facility Termination Date:

 

6.1                               Financial and Collateral Reporting. The
Borrower and each Restricted Subsidiary will maintain a system of accounting
established and administered in accordance with GAAP, and the Borrower will
furnish to the Lenders:

 

73

--------------------------------------------------------------------------------


 

(a)                                 within one hundred twenty (120) days after
the close of each Fiscal Year of the Borrower and its Subsidiaries, an audit
report certified by independent certified public accountants reasonably
acceptable to the Agent, prepared in accordance with GAAP (and without a “going
concern”, or like qualification, commentary or exception other than solely with
respect to an upcoming maturity date of Indebtedness or a potential liability to
satisfy a financial covenant, and without any qualification or exception as to
the scope of such audit) on a consolidated and consolidating basis
(consolidating statements need not be certified by such accountants), including
balance sheets as of the end of such Fiscal Year, related profit and loss and
reconciliation of surplus statements, and a statement of cash flows, accompanied
by a certificate of said accountants that, in the course of their examination
necessary for their certification of the foregoing, they have obtained no
knowledge of any Default or Unmatured Default, or if, in the opinion of such
accountants, any Default or Unmatured Default shall exist, stating the nature
and status thereof, unless (i) obtaining such a certificate is not reasonably
economically feasible in the good faith judgment of the Borrower and (ii) the
Agent has consented in its sole discretion to the Loan Parties not delivering
such certificate;

 

(b)                                 within forty-five (45) days after the close
of the first three (3) Fiscal Quarters of each Fiscal Year of the Borrower and
its Subsidiaries, consolidated, and to the extent there are any Unrestricted
Subsidiaries at such time, consolidating, unaudited balance sheets as at the
close of each such Fiscal Quarter and consolidated profit and loss and
reconciliation of surplus statements and a statement of cash flows for the
period from the beginning of the applicable Fiscal Year to the end of such
Fiscal Quarter, all prepared in accordance with GAAP (except for exclusion of
footnotes and subject to normal year-end audit adjustments) and certified by its
chief financial officer or controller;

 

(c)                                  not more than sixty (60) days prior to the
end of each Fiscal Year of the Borrower, but not less than thirty (30) days
prior to the end of such Fiscal Year, a copy of the Budget in form reasonably
satisfactory to the Agent;

 

(d)                                 together with each of the financial
statements required under Sections 6.1(a) and (b), a compliance certificate in
substantially the form of Exhibit D (a “Compliance Certificate”) signed by the
chief financial officer or controller of the Borrower showing the calculations
necessary to determine compliance with this Agreement stating that no Default or
Unmatured Default exists, or if any Default or Unmatured Default exists, stating
the nature and status thereof and including a listing of all Restricted
Subsidiaries and Unrestricted Subsidiaries of the Borrower;

 

(e)                                  an Appraised Value Report, which report
shall update the prior Appraised Value Report with data collected and verified
no more than thirty (30) days prior to September 30 of such year and having an
effective date of September 30 of each calendar year;

 

(f)                                   (i) within twenty (20) days after the end
of each calendar month if Availability for each day is equal to or greater than
$70,000,000 or (ii) on the first Business Day falling three (3) days after the
end of each calendar week if Availability for any day is less than $70,000,000,
and at such other times as may be requested by the Agent, as of the period then
ended, a Borrowing Base Certificate and supporting information in connection
therewith;

 

74

--------------------------------------------------------------------------------


 

(g)                                  within twenty (20) days after the end of
each calendar month and at such other times as may be reasonably requested by
the Agent, as of the period then ended:

 

(i)                                     a detailed aging of the Borrower’s
Accounts (A) including all invoices aged by invoice date, and (B) reconciled to
the Borrowing Base Certificate delivered as of such date prepared in a manner
reasonably acceptable to the Agent, together with a summary specifying the name,
address, and balance due for each Account Debtor;

 

(ii)                                  a schedule detailing the Borrower’s
Inventory, in form reasonably satisfactory to the Agent, (A) by location
(showing Inventory in transit, any Inventory located with a third party under
any consignment, bailee arrangement, or warehouse agreement), by class (raw
material, work-in-process and finished goods), by product type, and by volume on
hand, which Inventory shall be valued at the lower of cost (determined on a
first-in, first-out basis) or market and adjusted for Reserves as the Agent has
previously indicated to the Borrower are deemed by the Agent to be appropriate
in its Permitted Discretion, (B) including a report of any variances or other
results of Inventory counts performed by the Borrower since the last Inventory
schedule (including information regarding sales or other reductions, additions,
returns, credits issued by Borrower and complaints and claims made against the
Borrower), and (C) reconciled to the Borrowing Base Certificate delivered as of
such date;

 

(iii)                               a worksheet of calculations prepared by the
Borrower to determine Eligible Accounts and Eligible Inventory, such worksheets
detailing the Accounts and Inventory excluded from Eligible Accounts and
Eligible Inventory and the reason for such exclusion;

 

(iv)                              a reconciliation of the Borrower’s Accounts
and Inventory between the amounts shown in the Borrower’s general ledger and
financial statements and the reports delivered pursuant to clauses (i) and
(ii) above; and

 

(v)                                 a reconciliation of the loan balance per the
Borrower’s general ledger to the loan balance under this Agreement;

 

(h)                                 within thirty (30) days after the end of
each calendar month and at such other times as may be reasonably requested by
the Agent, as of the month then ended, a schedule and aging of the Borrower’s
accounts payable;

 

(i)                                     promptly upon the Agent’s request:

 

(i)                                     copies of invoices in connection with
the invoices issued by the Borrower in connection with any Accounts, credit
memos, shipping and delivery documents, and other information related thereto;

 

(ii)                                  copies of purchase orders, invoices, and
shipping and delivery documents in connection with any Inventory or Equipment
purchased by any Loan Party; and

 

(iii)                               a schedule detailing the balance of all
intercompany accounts of the Loan Parties;

 

75

--------------------------------------------------------------------------------


 

(j)                                    within ten (10) days after the Borrower
knows that any Reportable Event has occurred with respect to any Plan that is
sponsored or maintained by the Borrower or a Subsidiary, a statement, signed by
an Authorized Officer of the Borrower, describing said Reportable Event and the
action which the Borrower proposes to take with respect thereto;

 

(k)                                 within ten (10) days after receipt by any
Loan Party, a copy of any notice (i) to the effect that any Loan Party is or may
be liable to any Person as a result of the release by any Loan Party, or any
other Person of any toxic or hazardous waste or substance into the environment
and (ii) alleging any violation of any Environmental Law, in the case of each of
clause (i) and (ii), to the extent any such liability or violation could
reasonably be expected to have a Material Adverse Effect;

 

(l)                                     within thirty (30) days of each March 31
and September 30, an updated Customer List, certified as true and correct in all
material respects by an Authorized Officer of the Borrower;

 

(m)                             (i) concurrently with the delivery of financial
statements pursuant to Sections 6.01(a) or 6.01(b), a listing of all Rate
Management Obligations and Banking Services Obligations then outstanding and
(ii) within ten (10) Business Days of a Loan Party’s entry into a Rate
Management Obligation or Banking Services Obligation notice of such transaction,
in each case in form and substance reasonably satisfactory to the Agent and
including  (A) the market terms thereof, (B) the net value to market value
thereof, (C) any requirements of the parties to post margin and (D) the
counterparty thereof; and

 

(n)                                 such other information (including
non-financial information) as the Agent may from time to time reasonably
request.

 

Notwithstanding the foregoing, so long as the Borrower is required to file
periodic reports under Section 13(a) or Section 15(d) of the Securities Exchange
Act of 1934, as amended and in effect from time to time, the obligations in
paragraphs (a) and (b) of this Section 6.1 shall be deemed satisfied upon the
filing (within the applicable time period set forth above) by the Borrower of
any report (including on Form 10-K or 10-Q) with the Securities and Exchange
Commission.

 

6.2                               Use of Proceeds.

 

(a)                                 The Borrower will use the proceeds of the
Credit Extensions (i) for working capital requirements of the Loan Parties and
their Subsidiaries, (ii) for general corporate purposes (not otherwise
prohibited by this Agreement) of the Borrower and its Subsidiaries, (iii) to
fund a portion of the purchase price of the Compression Acquisition or any
Permitted Acquisition, (iv) to make distributions permitted by Section 6.13, and
(v) to pay costs and expenses incurred in connection with the Acquisition and
Equity Transactions or any Permitted Acquisition.

 

(b)                                 The Borrower will not, nor will it permit
any Loan Party to, use any of the proceeds of the Credit Extensions to
(i) purchase or carry any Margin Stock in violation of Regulation U, (ii) repay
or refinance any Indebtedness of any Person incurred to buy or carry any Margin
Stock, (iii) acquire any security in any transaction that is subject to
Section 13 or Section 14 of the Securities Exchange Act of 1934 (and the
regulations promulgated thereunder), or (iv) make any Acquisition (except as
permitted by Section 6.2(a)(iii)).

 

76

--------------------------------------------------------------------------------


 

6.3                               Notices. The Borrower will give prompt notice
in writing to the Agent and the Lenders of:

 

(a)                                 the occurrence of any Default or Unmatured
Default;

 

(b)                                 any other development, financial or
otherwise, which could reasonably be expected to have a Material Adverse Effect;

 

(c)                                  receipt of any notice of any investigation
by a Governmental Authority or any litigation or proceeding commenced or
threatened against any Loan Party or any Restricted Subsidiary that (i) seeks
damages in excess of $50,000,000, (ii) seeks injunctive relief which could
reasonably be expected to have a Material Adverse Effect, (iii) is asserted or
instituted against any Plan, its fiduciaries or its assets which reasonably
would be expected to result in a liability in excess of $50,000,000,
(iv) alleges criminal misconduct by any Loan Party or any Restricted Subsidiary,
(v) alleges the violation of any law regarding, or seeks remedies in connection
with, any Environmental Laws with respect to a claims in excess of $50,000,000,
in the aggregate; (vi) seeks to prevent, enjoin or delay the making of any
Credit Extensions, or (vii) commences any proceedings contesting any tax, fee,
assessment, or other governmental charge in excess of $50,000,000;

 

(d)                                 any material Lien (other than Permitted
Liens) made or asserted against any of the Collateral;

 

(e)                                  any loss, damage, or destruction to the
Collateral in the amount of $50,000,000 or more, whether or not covered by
insurance;

 

(f)                                   any and all default notices received under
or with respect to any leased location or public warehouse where Collateral with
an aggregate value of $50,000,000 or more is located (which shall be delivered
within two (2) Business Days after receipt thereof);

 

(g)                                  promptly after becoming aware of any
pending or threatened strike, work stoppage, unfair labor practice claim, or
other labor dispute affecting the Borrower or any of its Restricted Subsidiaries
that could reasonably be expected to have a Material Adverse Effect;

 

(h)                                 the fact that such Loan Party has entered
into a Rate Management Transaction or an amendment to a Rate Management
Transaction, together with copies of all agreements evidencing such Rate
Management Transactions or amendments thereto (which shall be delivered within
two (2) Business Days); and

 

(i)                                     the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, would
reasonably be expected to have a Material Adverse Effect.

 

6.4                               Conduct of Business.  The Borrower and each
Restricted Subsidiary will:

 

(a)                                 do all things necessary to remain duly
incorporated or organized, validly existing and (to the extent such concept
applies to such entity) in good standing as a corporation, partnership or
limited liability company in its jurisdiction of incorporation or organization,
as the case may be, and, except where the failure to do so, either individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect,

 

77

--------------------------------------------------------------------------------


 

maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted;

 

(b)                                 keep adequate books and records with respect
to their business activities in which proper entries, reflecting all financial
transactions, are made in accordance with GAAP consistently applied; and

 

(c)                                  at all times maintain, preserve and
protect, in all material respects, all of their assets and properties used or
useful in the conduct of their business, and keep the same in good repair,
working order and condition in all material respects (taking into consideration
ordinary wear and tear) and from time to time make, or cause to be made, all
necessary or appropriate repairs, replacements and improvements thereto
consistent with industry practices.

 

6.5                               Taxes. Each Loan Party will timely file U.S.
federal income and applicable material foreign, state and local tax returns
required by law and pay when due all material taxes, assessments and
governmental charges and levies upon it or its income, profits, Property or
Collateral, except those (i) which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
set aside in accordance with GAAP and (ii) for which no Lien has been asserted
(except for a Permitted Lien pursuant to Section 6.19(a)(i)).

 

6.6                               Insurance.

 

(a)                                 The Borrower and each Restricted Subsidiary
shall at all times maintain, with financially sound and reputable carriers in at
least such amounts and against at least such risks (but including in any event
public liability) as are usually insured against in the same general area by
companies engaged in the same or a similar business for the assets and
operations of the Borrower and the Restricted Subsidiaries. The Borrower will
furnish to the Agent, upon request of the Agent, information in reasonable
detail as to the insurance so maintained.

 

(b)                                 All insurance policies required under
Section 6.6(a) shall name the Agent (for the benefit of the Agent and the
Lenders) as an additional insured or as loss payee, as applicable, and shall
contain loss payable clauses or additional insured clauses, as applicable, in
form and substance reasonably satisfactory to the Agent.

 

(c)                                  Subject to the other provisions of this
clause (c), at any time that Availability is less than $70,000,000 or a Default
has occurred and is continuing, any Net Cash Proceeds of insurance or
condemnation proceeds relating to Collateral received by the Loan Parties shall
be applied to the reduction of the Obligations in accordance with
Section 2.15(c). Regardless of Availability, if such Net Cash Proceeds exceed
$30,000,000, the Borrower shall promptly furnish to the Lenders a Borrowing Base
Certificate and supporting information in connection therewith. Notwithstanding
the foregoing, the Agent shall permit the Loan Parties to replace, restore,
repair or rebuild the Collateral with such Net Cash Proceeds; provided that if
the Loan Parties have not completed, or entered into binding agreements to
complete, such replacement, restoration, repair or rebuilding within one hundred
eighty (180) days after such casualty or condemnation (or such longer period as
the Agent shall agree in its sole discretion), such Net Cash Proceeds shall be
applied to the Obligations in accordance with Section 2.15(c).

 

78

--------------------------------------------------------------------------------


 

6.7                               Compliance with Laws. The Borrower and each
Restricted Subsidiary will (a) comply with all laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which it may be subject
including all Environmental Laws, except where the failure so to comply could
not reasonably be expected to have a Material Adverse Effect and (b) maintain in
effect and enforce policies and procedures designed to ensure compliance by such
Loan Party, each Subsidiary thereof, and their respective directors, officers,
employees and agents with Anti-Corruption Laws and Sanctions, in each case, to
which it may be subject.

 

6.8                               Inspection.

 

(a)                                 Each Loan Party will permit the Agent, by
its employees, representatives and agents, from time to time upon two
(2) Business Days’ prior notice (i) with respect to field examinations, audits
and appraisals not more than once per calendar year unless a Default exists and
is continuing and (ii) with respect to all other inspections contemplated by
this Section 6.8(a), as frequently as Agent reasonably determines to be
appropriate, to (A) inspect any of the Property, the Collateral, and the books
and financial records of such Loan Party, (B) examine, audit and make extracts
or copies of the books of accounts and other financial records of such Loan
Party, (C) have access during normal business hours to its properties,
facilities, the Collateral and its advisors, officers, directors and employees
to discuss the affairs, finances and accounts of such Loan Party, and
(D) review, evaluate and make test verifications and counts of the
Accounts, Inventory and other Collateral of such Loan Party. If a Default has
occurred and is continuing, each Loan Party shall provide such access to the
Agent at all times and without advance notice. Furthermore, so long as any
Default has occurred and is continuing, each Loan Party shall provide the Agent
with access to its suppliers. The Loan Parties acknowledge that from time to
time the Agent may prepare and may distribute to the Lenders certain audit
reports pertaining to the Loan Parties’ assets for internal use by the Agent and
the Lenders from information furnished to it by or on behalf of the Loan Parties
after the Agent has exercised its rights of inspection pursuant to this
Agreement.

 

(b)                                 Each Loan Party shall promptly make
available to the Agent and its counsel copies of all books and records that the
Agent may reasonably request.  The Loan Parties acknowledge that from time to
time the Agent may prepare and may distribute to the Lenders certain audit
reports pertaining to the Loan Parties’ assets for internal use by the Agent and
the Lenders from information furnished to it by or on behalf of the Loan Parties
after the Agent has exercised its rights of inspection pursuant to this
Agreement.

 

(c)                                  The Borrower hereby acknowledges that
(i) the Agent may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, the “Borrower Materials”) by posting the Borrower Materials on
Debt Domain, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (ii) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”). The Borrower
hereby agrees to make all Borrower Materials that the Borrower intends to be
made available to Public Lenders clearly and conspicuously designated as
“PUBLIC”. By designating Borrower Materials as “PUBLIC”, the Borrower authorizes
such Borrower Materials to be made available to a portion of the Platform
designated “Public Investor”, which is intended to contain only information that
is either publicly available or not material information (though it may be
sensitive and proprietary) with respect to the Borrower or its securities for
purposes of United States federal and state securities laws (provided, however,
that to the extent such

 

79

--------------------------------------------------------------------------------


 

Borrower Materials constitute Information, they shall be treated as set forth in
Section 9.9). Notwithstanding the foregoing, the Borrower shall not be under any
obligation to mark any Borrower Materials “PUBLIC”. The Borrower agrees that
(x) any Loan Documents and (y) any financial statements and related
documentation delivered pursuant to Section 6.1(a) and (b) will be deemed
“public-side” Borrower Materials and may be made available to Public Lenders.

 

6.9                               Appraisals.  (a) At any time that Availability
is less than $70,000,000, not more than two (2) times per Fiscal Year and
(b) otherwise, not more than one (1) time per Fiscal Year, (in each case, unless
a Default or Unmatured Default exists and is continuing), upon the request of
Agent, the Loan Parties shall, at their sole expense, provide the Agent with
Appraised Value Reports or updates thereof.

 

6.10                        Collateral Access Agreements and Real Estate
Purchases. Each Loan Party shall use commercially reasonable efforts to obtain
((x) with respect to the Compression Entities, within 90 days after the Closing
Date and (y) with respect to Minor Collateral, within 30 days after the Closing
Date, or in either case such later date as the Agent may agree in its sole
discretion) a Collateral Access Agreement from the lessor of each leased
property, mortgagee of owned property or bailee or consignee with respect to any
warehouse, processor or converter facility or other location where any material
portion of the Collateral is stored or located, which agreement or letter shall
provide access rights, contain a waiver or subordination of all Liens or claims
that the landlord, mortgagee, bailee or consignee may assert against the
Collateral at that location, and shall otherwise be reasonably satisfactory in
form and substance to the Agent. With respect to such locations or warehouse
space leased or owned as of the Closing Date and thereafter, if the Agent has
not received a Collateral Access Agreement as of the Closing Date (or, (x) if
later, as of the date such location is acquired or leased, (y) with respect to
the Compression Entities, on the 90th day after the Closing Date or such later
date as the Agent may agree in its sole discretion or (z) with respect to Minor
Collateral, on the 30th day after the Closing Date or such later date as the
Agent may agree in its sole discretion), Borrower’s Eligible Inventory at that
location shall be subject to such Reserves as may be established by the Agent.
After the Closing Date (or (x) with respect to the Compression Entities, the
90th day after the Closing Date or such later date as the Agent may agree in its
sole discretion or (y) with respect to Minor Collateral, the 30th day after the
Closing Date or such later date as the Agent may agree in its sole discretion),
no real property or warehouse space shall be leased by any Loan Party and no
Inventory shall be shipped to a processor or converter under arrangements
established after the Closing Date, unless and until a satisfactory Collateral
Access Agreement shall first have been obtained with respect to such location
and if it has not been obtained, Borrower’s Eligible Inventory at that location
shall be subject to the establishment of Reserves acceptable to the Agent in its
Permitted Discretion. No Loan Party shall, except in connection with the
Compression Acquisition, acquire any interest in real Property unless, with
respect to any such Property where any Collateral of the type that is included
in the calculation of the Borrowing Base is located, such Loan Party obtains a
satisfactory Collateral Access Agreement from any lessor or mortgagee (as
applicable) with respect to such location prior to any such Collateral being
moved to such location.

 

6.11                        Deposit Account Control Agreements and Lock Boxes.

 

(a)                                 The Loan Parties shall (in the case of the
Compression Entities, within 90 days after the Closing Date or such later date
as the Agent may agree in its sole discretion) (i) provide (with respect to any
Loan Parties as of the Closing Date other than the Compression Entities, (x) on
or prior to the Closing Date with respect to any Collateral other than Minor
Collateral and (y) within 30 days after the Closing Date, or such later date as
the Agent may agree in its sole discretion, with respect to Minor Collateral)
with respect to each Collateral Deposit Account of the Loan Parties (other than
Excluded Deposit Accounts), which Collateral Deposit Accounts are identified on
Schedule 6.11, a Deposit

 

80

--------------------------------------------------------------------------------


 

Account Control Agreement duly executed on behalf of the depositary bank holding
such Deposit Account, (ii) establish lock box service (the “Lock Boxes”) with
the bank(s) set forth in Schedule 6.11, which lock boxes shall be subject to
irrevocable lockbox agreements in the form provided by or otherwise acceptable
to the Agent and shall be accompanied by an acknowledgment by each bank where a
Lock Box is located of the Lien of the Agent granted hereunder and of
irrevocable instructions to wire all amounts collected therein to the Collection
Account (a “Lock Box Agreement”) and (iii) direct all of Payment Account Debtors
of each Loan Party to forward payments directly to Lock Boxes subject to Lock
Box Agreements.

 

(b)           The Agent shall have sole access to the Lock Boxes at all times
and each Loan Party shall take all actions reasonably necessary to grant the
Agent such sole access.  At no time shall any Loan Party remove any item from
the Lock Box or from a Collateral Deposit Account without the Agent’s prior
written consent.  If a Loan Party should refuse or neglect to notify any Payment
Account Debtor to forward payments directly to a Lock Box subject to a Lock Box
Agreement after notice from the Agent, the Agent shall be entitled to make such
notification directly to the applicable Payment Account Debtor.  If
notwithstanding the foregoing instructions, a Loan Party receives any proceeds
of any Accounts, such Loan Party shall receive such payments as the Agent’s
trustee, and shall immediately deposit all cash, checks or other similar
payments related to or constituting payments made in respect of Accounts
received by it to a Collateral Deposit Account.  All funds deposited into any
Lock Box subject to a Lock Box Agreement or a Collateral Deposit Account will be
swept on a daily basis into a collection account maintained by the Loan Party
with the Agent (the “Collection Account”).  The Agent shall hold and apply funds
received into the Collection Account as provided by the terms of
Section 6.11(d).

 

(c)           Subject to Section 6.11(a), before opening, acquiring or replacing
any Collateral Deposit Account, opening any new Deposit Account (other than
Excluded Deposit Accounts) or establishing a new Lock Box, each Loan Party shall
notify the Agent in writing, of the new Deposit Account or Lock Box, and
(b) cause each bank with which a Deposit Account (other than Excluded Deposit
Accounts) it acquires is maintained, or with which it seeks to open (i) a 
Deposit Account (other than Excluded Deposit Accounts) to enter into a Deposit
Account Control Agreement with the Agent, or (ii) a Lock Box to enter into a
lock box agreement with the Agent in order to give the Agent “control” (within
the meaning of Sections §8-106, 9-104, 9-105, 9-106, and 9-107 of the UCC) of
the Lock Box.  In the case of Deposit Accounts or Lock Boxes maintained with any
Lender, the terms of such agreement shall be subject to the provisions of this
Agreement with respect to setoffs.  In its sole discretion, the Agent may extend
the time period for the provision of a Deposit Account Control Agreement with
respect to any newly opened Deposit Account or Deposit Account of a newly formed
or acquired subsidiary.

 

(d)           All amounts deposited in the Collection Account shall be deemed
received by the Agent in accordance with Section 2.18(b) and shall, after having
been credited in immediately available funds to the Collection Account, be
applied (and allocated) by Agent in accordance with Section 2.19.  In no event
shall any amount be so applied unless and until such amount shall have been
credited in immediately available funds to the Collection Account.  All other
cash proceeds of the Collateral, which are not required to be applied to the
Secured Obligations or deposited into a Deposit Account subject to a Deposit
Account Control Agreement, in each case, pursuant to Section 2.15 of the Credit
Agreement shall be, at the election of the Borrower, either (a) deposited in a
special non-interest bearing cash collateral account with the Agent and held
there as security for the Secured

 

81

--------------------------------------------------------------------------------


 

Obligations or (b) otherwise applied by the Loan Parties in any manner not
prohibited by this Agreement.

 

(e)           Notwithstanding anything to the contrary in this Agreement, so
long as no Activation Event shall have occurred and is continuing, the relevant
Loan Party shall give each depository bank instructions in accordance with the
Deposit Account Control Agreement to disburse funds on deposit in the applicable
Deposit Account referenced therein as the relevant Loan Party may direct and
access such account or the funds therein until such time as an Activation Event
shall have occurred; provided that, Agent shall have the sole right to direct
the disbursement of funds in such Deposit Account in accordance with the Deposit
Account Control Agreement for any period during which an Activation Event has
occurred and is continuing. After the conclusion of an Activation Event, if
Availability is greater than $70,000,000 for at least thirty (30) consecutive
days, the Agent shall give the applicable depository bank instructions to
disburse funds on deposit as the relevant Loan Party may direct and to allow the
relevant Loan Party to access such Deposit Account or the funds therein until
such time as an Activation Event has again occurred.

 

6.12        Additional Guarantors and Collateral; Further Assurances;
Unrestricted Subsidiaries.

 

6.12.1

 

(a)           Subject to applicable law, each Loan Party shall (i) cause each of
its Significant Domestic Subsidiaries existing on the Closing Date to be a
Guarantor under this Agreement and (ii) cause, within thirty (30) days after the
date of creation or acquisition thereof (or such later date as the Agent may
agree in its sole discretion), each of its Significant Domestic Subsidiaries
formed or acquired after the Closing Date to become a party to this Agreement as
a Guarantor by executing a Joinder Agreement.

 

(b)           Each Loan Party shall, within thirty (30) days (or such later date
as the Agent may agree in its sole discretion) after the date of creation or
acquisition of any new Significant Domestic Subsidiary (including, for the
avoidance of doubt, and subject to Section 4.2, the Compression Acquisition),
(i) grant Liens to the Agent, for the benefit of the Agent on behalf of the
Lenders, pursuant to such documents as the Agent may reasonably deem necessary
and deliver such property, documents, and instruments as the Agent may
reasonably request to perfect the Liens of the Agent in any Property of such
Loan Party which constitutes Collateral and (ii) in connection with the
foregoing requirements deliver to the Agent all items of the type required by
Sections 4.1(f) (h), (i) and (j) of the Credit Agreement (as applicable and
including lien searches and the filing of financing statements, but, with
respect to lien searches, in respect of the Compression Entities on the Closing
Date limited to the provision of information necessary for the Agent to obtain
lien searches). Upon execution and delivery of such Loan Documents and other
instruments, certificates, and agreements, each such Person shall automatically
become a Guarantor hereunder and thereupon shall have all of the rights,
benefits, duties, and obligations in such capacity under the Loan Documents.

 

6.12.2     Each Loan Party will cause (within thirty (30) days after acquisition
or creation of a new Subsidiary) (i) one-hundred percent (100%) of the issued
and outstanding Capital Stock of each of its Significant Domestic Subsidiaries
and (ii) sixty-five percent (65%) of the issued and outstanding Capital Stock
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and
one-hundred percent (100%) of the issued and outstanding Capital Stock not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in
(A) each Foreign Subsidiary and (B)

 

82

--------------------------------------------------------------------------------


 

each FSHCO, in each case directly owned by the Borrower or any Domestic
Subsidiary (other than an Excluded Subsidiary) to be subject at all times to a
first priority, perfected Lien in favor of the Agent pursuant to the terms and
conditions of the Loan Documents or other security documents as the Agent shall
reasonably request.

 

6.12.3     Without limiting the foregoing, each Loan Party shall, and shall
cause each of the Borrower’s Subsidiaries which is required to become a Loan
Party pursuant to the terms of this Agreement to, execute and deliver, or cause
to be executed and delivered, to the Agent such documents and agreements, and
shall take or cause to be taken such actions as the Agent may, from time to
time, reasonably request to carry out the terms and conditions of this Agreement
and the other Loan Documents.

 

6.12.4     Unless designated as an Unrestricted Subsidiary in accordance with
this Section 6.12.4, each Subsidiary of the Borrower shall be classified as a
Restricted Subsidiary. The Borrower may designate by written notification
thereof to the Agent any Subsidiary (other than the Borrower or any Significant
Domestic Subsidiary under clause (ii) of the definition thereof) as an
Unrestricted Subsidiary at any time if (i) prior, and after giving effect, to
such designation (including after giving effect to the reclassification of any
Investments in, Indebtedness of, and/or Liens on the assets of, such
Subsidiary), no Default exists or would immediately result and (ii) such
designation is deemed to be an Investment in an Unrestricted Subsidiary in an
amount equal to the fair market value as of the date of such designation of the
applicable Loan Party’s direct and indirect ownership interest in such
Subsidiary and such Investment would be permitted to be made at the time of such
designation under Section 6.18.

 

6.12.5     If the Borrower desires to designate any Subsidiary which is then an
Unrestricted Subsidiary to be a Restricted Subsidiary after the date hereof, the
Borrower shall cause such Person to comply with Section 6.12.3, at which time
such Subsidiary shall cease to be an “Unrestricted Subsidiary” and shall become
a “Restricted Subsidiary” for purposes of this Agreement and the other Loan
Documents without any amendment, modification or other supplement to any of the
foregoing.

 

6.12.6     Notwithstanding any provision contained in this Section 6.12,
elsewhere in this Agreement or in any Collateral Document or other Loan
Document, to the extent any security interest in (a) any assets of the
Compression Entities or (b) any Minor Collateral (other than, in each case, to
the extent a lien on such assets may be perfected (x) by the filing of a
financing statement under the Uniform Commercial Code or (y) by the delivery of
stock certificates, except, with respect to the Compression Entities, such stock
certificates will only be required to be delivered on the Closing Date to the
extent delivered by the Compression Entities (or their parent entities) on or
prior to the Closing Date, provided that the Borrower has used commercially
reasonable efforts to cause the Compression Entities (or their parent entities)
to do so) is not or cannot be provided and/or perfected on the Closing Date
after the Borrower’s use of commercially reasonable efforts to do so without
undue burden or expense, the provision and/or perfection of security interests
in such assets shall be required to be delivered, provided and/or perfected
within (x) ninety (90) days for assets of Compression Entities or (y) thirty
(30) days for Minor Collateral, after the Closing Date (or, in either case, such
later date as the Agent may agree in its sole discretion).

 

6.13        Restricted Payments.

 

(a)           Neither the Borrower nor any Restricted Subsidiary will declare or
pay any dividends or make any distributions on its Capital Stock, pay any
management fee to

 

83

--------------------------------------------------------------------------------


 

any Affiliate, or redeem, repurchase or otherwise acquire any of its Capital
Stock at any time outstanding (in each case, other than to the extent payable in
or exchangeable for its own common stock or membership units) (collectively,
“Restricted Payments”), except that any Subsidiary may declare and pay
Restricted Payments to the Borrower, a Wholly-Owned Subsidiary of the Borrower,
or on a pro rata basis to the owners of such Subsidiary’s Capital Stock;
provided that:

 

(i)            the Borrower may make Tax Distributions;

 

(ii)           the Borrower may repurchase any Capital Stock from officers,
directors, current and former employees, or other consultants of the Borrower
and its Affiliates, so long as the consideration for such purchase is funded
solely with the proceeds of recovery on key man insurance policies;

 

(iii)          the Borrower may make Restricted Payments from the Designated
Contribution Amount so long as (A) such amounts have not already been (x) spent
or (y) used as a Specified Equity Contribution, (B) no Default or Unmatured
Default has occurred and is continuing or would immediately result therefrom,
(C) immediately prior to and after giving effect to such Restricted Payment,
the  Borrower shall have excess Availability of at least $100,000,000, (D) such
Designated Contribution Amount was not contributed to the Borrower more than
eighteen (18) months prior to the date such Restricted Payment is made,
(E) immediately prior to and after giving effect to such Restricted Payment, the
Borrower shall be in compliance, on a pro forma basis, with the financial
covenants set forth in Section 6.25, and (F) the Borrower shall have delivered a
certificate to the Agent evidencing its compliance with subsections (A), (B),
(C), (D) and (E);

 

(iv)          the Borrower may declare and pay Restricted Payments in connection
with a DRIP or the LTIP;

 

(v)           the Borrower may declare and pay Restricted Payments of reasonable
and customary expenses to the Managing General Partner or any appropriate
Subsidiary or Affiliate thereof, in each case, as contemplated or permitted by
the Partnership Agreement, so long as no Default has occurred hereunder or would
immediately result therefrom;

 

(vi)          the Borrower may declare and pay Restricted Payments of Available
Cash in accordance with the Partnership Agreement so long as (A) no Default has
occurred or is continuing or would immediately result therefrom, (B) immediately
prior to and after giving effect to such Restricted Payment, the Borrower shall
be in compliance, on a pro forma basis, with the financial covenants set forth
in Section 6.25 and (C) immediately prior to and after giving effect to any such
Restricted Payment, the Borrower shall have Availability of at least
$100,000,000;

 

(vii)         the Borrower may declare and pay Restricted Payments in connection
with the GP Contribution Transactions;

 

(viii)        the Borrower may declare and pay Restricted Payments in the form
of PIK units issued in connection with the Preferred Equity and Warrants; and

 

84

--------------------------------------------------------------------------------


 

(ix)          to the extent characterized as a distribution, the Borrower may
make a payment of the cash component of the purchase price for the Compression
Acquisition on the Closing Date.

 

(b)           No Loan Party shall directly or indirectly enter into or become
bound by any agreement, instrument, indenture or other obligation (other than
this Agreement and the Loan Documents) that could directly or indirectly
restrict, prohibit or require the consent of any Person with respect to the
payment of dividends or distributions or the making or repayment of intercompany
loans by a Restricted Subsidiary of the Borrower to the Borrower.

 

6.14        Indebtedness. Neither the Borrower nor any Restricted Subsidiary
will create, incur or suffer to exist any Indebtedness, except:

 

(a)           the Obligations;

 

(b)           Indebtedness existing on the date hereof and described in
Schedule 5.20;

 

(c)           subject to Section 6.14(n), purchase money Indebtedness incurred
in connection with the purchase of any Equipment (other than Compression Units
or Inventory); provided that the amount of such purchase money Indebtedness
shall be limited to an amount not in excess of the purchase price of such
Equipment together with customary fees and expenses incurred in connection with
such purchase and such Indebtedness;

 

(d)           Indebtedness which represents an extension, refinancing, or
renewal of any of the Indebtedness described in Section 6.14(b) or 6.14(c);
provided that (i) the principal amount of such Indebtedness is not increased,
(ii) any Liens securing such Indebtedness are not extended to any additional
Property of any Loan Party, (iii) no Loan Party that is not originally obligated
with respect to repayment of such Indebtedness is required to become obligated
with respect thereto, (iv) such extension, refinancing or renewal does not
result in a shortening of the average weighted maturity of the Indebtedness so
extended, refinanced or renewed, and (v) if the Indebtedness that is refinanced,
renewed, or extended was subordinated in right of payment to the Obligations,
then the terms and conditions of the refinancing, renewal, or extension
Indebtedness must include subordination terms and conditions that are at least
as favorable to the Agent and the Lenders as those that were applicable to the
refinanced, renewed, or extended Indebtedness;

 

(e)           Indebtedness owing by any Loan Party to any other Loan Party with
respect to intercompany loans; provided that:

 

(i)            the applicable Loan Parties shall have executed a promissory note
(collectively, the “Intercompany Notes”) to evidence any such intercompany
Indebtedness owing at any time by any Loan Party to another Loan Party, which
Intercompany Notes shall be in form and substance reasonably satisfactory to the
Agent and shall be pledged and delivered to the Agent pursuant to the Security
Agreement as additional Collateral for the Secured Obligations;

 

(ii)           the Borrower shall record all intercompany transactions on its
books and records in a manner reasonably satisfactory to the Agent;

 

85

--------------------------------------------------------------------------------


 

(iii)          the obligations of the Borrower under any such Intercompany Notes
shall be subordinated to the Obligations of the Borrower hereunder in a manner
reasonably satisfactory to the Agent;

 

(iv)          at the time any such intercompany loan or advance is made by the
Borrower and after giving effect thereto, the Borrower shall be solvent; and

 

(v)           no Default or Unmatured Default would occur and be continuing
immediately after giving effect to any such proposed intercompany loan;

 

(f)            Contingent Obligations (i) by endorsement of instruments for
deposit or collection in the ordinary course of business, (ii) consisting of the
Reimbursement Obligations, and (iii) consisting of the Guaranty and guarantees
of Indebtedness incurred for the benefit of any other Loan Party if the primary
obligation is expressly permitted elsewhere in this Section 6.14;

 

(g)           (i) Capitalized Lease Obligations resulting from the exercise of
purchase options to which the Compression Entities are party on the Closing Date
and (ii) Subject to Section 6.14(n), other Capitalized Lease Obligations;

 

(h)           Indebtedness arising under Rate Management Transactions that are
not speculative and intended to hedge risks in the ordinary course of business
of the Borrower and its Restricted Subsidiaries;

 

(i)            (i) Other secured or unsecured Indebtedness issued by the
Borrower or any Loan Parties; provided that (A) immediately prior to and after
giving effect to the issuance of such Indebtedness, there would be no Default
under this Agreement, (B) the scheduled maturity of such Indebtedness is no
earlier than twelve (12) months after the Facility Termination Date in effect on
the date such Indebtedness is incurred, (C) such Indebtedness does not require
any scheduled repayments, defeasance or redemption (or sinking fund therefor) of
any principal amount thereof prior to maturity, (D) the indenture or other
agreement governing such Indebtedness shall not contain (x) maintenance
financial covenants or (y) other terms and conditions that which taken as a
whole are materially more restrictive on the Borrower or any of its Subsidiaries
than then available market terms and conditions for comparable issuers and
issuances, and (E) if such Indebtedness is secured, any Liens securing such
Indebtedness constitute Permitted Liens, (ii) the Senior Notes and (iii) any
refinancings, refundings, renewals or extensions thereof; provided that the
terms of such refinancing, refunding, renewing, or extending Indebtedness
satisfy the requirements of Section 6.14(i)(i); provided that with respect to
the Senior Notes, the requirements set forth in the foregoing clauses
(A) through (D) shall not apply;

 

(j)            Indebtedness owed to any Person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

 

(k)           Indebtedness in respect of performance bonds, bid bonds, appeal
bonds, surety bonds and similar obligations, in each case provided in the
ordinary course of business, provided that immediately before and after such
Indebtedness is incurred the outstanding amount of such Indebtedness shall not
in the aggregate exceed $15,000,000;

 

86

--------------------------------------------------------------------------------


 

(l)            Indebtedness in respect of bankers’ acceptances supporting trade
payables, warehouse receipts or similar facilities entered into in the ordinary
course of business;

 

(m)          Banking Services Obligations; and

 

(n)           Notwithstanding anything to the contrary in Section 6.14(c) and
(g)(ii) the aggregate outstanding debt with respect to purchase money
Indebtedness and Capitalized Lease Obligations Indebtedness under
Section 6.14(c) and (g)(ii) shall not in the aggregate exceed $50,000,000
outstanding at any one time.

 

6.15        Line of Business. Neither the Borrower nor any Restricted Subsidiary
shall engage in any business that is not a midstream services business or
incidental, complementary, reasonably similar or otherwise reasonably related to
those lines of business conducted by it on the Closing Date or a reasonable
extension, development or expansion thereof or ancillary thereto.

 

6.16        Merger. Neither the Borrower nor any Restricted Subsidiary will
merge or consolidate with or into any other Person, except that any Subsidiary
of the Borrower may merge with the Borrower or any Restricted Subsidiary of the
Borrower; provided, however, that in no event may (a) the Borrower merge with a
Subsidiary unless the Borrower is the survivor of such merger or (b) a Loan
Party merge with a Subsidiary unless a Loan Party is the survivor of such
merger.

 

6.17        Sale of Assets. Neither the Borrower nor any Restricted Subsidiary
will lease, sell or otherwise dispose of its Property (including any sale or
disposal of Capital Stock of any Restricted Subsidiary, but excluding any
issuance by the Borrower of its own Equity Interests) to any other Person,
except:

 

(a)           sales of Inventory (excluding Compression Units) in the ordinary
course of business and leases or rentals of Inventory (including Compression
Units) in the ordinary course of business;

 

(b)           sales of Compression Units which comply with the terms and
conditions in subparagraph (i) and (ii) and either subparagraph (iii) or
subparagraph (iv) below:

 

(i)            for any sale of one or more Compression Units pursuant to a
single transaction which results in a gross sales price in excess of
$15,000,000, or for any sale of one or more Compression Units, individually or
in the aggregate for any Fiscal Year, which results in an aggregate gross sales
price in such Fiscal Year in excess of $30,000,000, the Net Cash Proceeds must
be remitted by or on behalf of the applicable purchaser directly to the Agent
for application to the Obligations as set forth herein;

 

(ii)           in respect of any proposed sale of Compression Units, the
Borrower shall have delivered to the Agent a certificate of the president and
either the chief financial officer or the controller of the Borrower certifying
that (i) the aggregate gross sales price for the Compression Units in any
individual transaction, shall not be less than seventy-five percent (75%) of the
Net Orderly Liquidation Value for such Compression Units as established by the
Current Valuation Report, or such lesser amount as determined by Agent in its
Permitted Discretion and (ii) such sale shall be made to a bona fide third party
purchaser on an arm’s-length basis;

 

87

--------------------------------------------------------------------------------


 

(iii)          in respect of any proposed sale of Compression Units, no consent
shall be required if the Borrower shall have delivered to the Agent a
certificate of the president and either the chief financial officer or the
controller of the Borrower certifying that the gross sales price for the
proposed sale of Compression Units, together with the gross sales price of all
prior sales of Compression Units since the Closing Date (less the aggregate
amount paid by the Borrower during such period in respect of replacement
Compression Units) shall not exceed in the aggregate twenty-five percent (25%)
of the total Net Orderly Liquidation Value established in the Current Valuation
Report; and

 

(iv)          in respect of any proposed sale of Compression Units, the Borrower
shall obtain the consent of the Agent, which may be given or withheld in its
Permitted Discretion, if the gross sale price for the proposed sale of
Compression Units, together with the gross sale price of all prior sales of
Compression Units since the Closing Date (less the aggregate amount paid by
Borrower during such period in respect of replacement Compression Units),
exceeds in the aggregate twenty-five percent (25%) of the total Net Orderly
Liquidation Value established in the Current Valuation Report.

 

(c)           the sale or other disposition of Property that is worn-out,
obsolete or no longer used or useful in the business of the Borrower and its
Restricted Subsidiaries;

 

(d)           other sales or dispositions of assets having a book value not
exceeding $15,000,000 in the aggregate in any Fiscal Year;

 

(e)           subject to Section 6.21, leases, sales, or other dispositions of
Property (i) between or among Loan Parties or (ii) between or among Restricted
Subsidiaries that are not Loan Parties;

 

(f)            Restricted Payments permitted pursuant to Section 6.13;

 

(g)           the sale or other disposition of assets that are not included in
the calculation of the Borrowing Base (other than assets that were previously
included in the Borrowing Base and were subsequently excluded therefrom due to a
failure to remain eligible, unless at the time of such sale or disposition, the
Aggregate Credit Exposure does not exceed the Borrowing Base); and

 

(h)           dispositions of Unrestricted Subsidiaries.

 

Any sale of assets permitted by this Section 6.17 other than sales pursuant to
subsection (e) shall be free and clear of the Agent’s and the Lenders’ Liens in
such assets, and upon Borrower’s certification to the Agent that a sale is
permitted by the terms of this Section 6.17, the Agent, on behalf of itself and
the other Lenders, shall deliver releases of the Liens of the Agent in such
assets to the Borrower concurrently with or promptly following, the consummation
of such sale in compliance with the terms and conditions of this Section 6.17. 
At any time that (i) Availability is less than $70,000,000 or (ii) a Default has
occurred and is continuing, the Net Cash Proceeds of any sale or disposition
permitted pursuant to this Section 6.17 (other than pursuant to Sections
6.17(a), (b)(i), (d), (e), (g) or (h)) received by any Loan Party shall be
delivered to the Agent to the extent required by Section 2.15 and applied to the
Obligations as set forth therein all without a permanent reduction in the
Aggregate Commitment and without prejudice to the Borrower’s rights under
Section 2.1.1(a)(i), subject to the terms of this Agreement, to borrow, repay
and reborrow Revolving Loans at any time prior to the Facility Termination Date.

 

88

--------------------------------------------------------------------------------


 

6.18        Investments and Acquisitions. Neither the Borrower nor any
Restricted Subsidiary will (x) make or suffer to exist any Investments
(including loans and advances to, and other Investments in, Subsidiaries), or
commitments therefor, (y) become or remain a partner in any partnership or joint
venture, or (z) make any Acquisition, except:

 

(a)           Cash Equivalent Investments, subject to control agreements in
favor of the Agent for the benefit of the Lenders or otherwise subject to a
perfected security interest in favor of the Agent for the benefit of the
Lenders;

 

(b)           Investments by the Borrower and the Restricted Subsidiaries in
Equity Interests in their respective Subsidiaries; provided that (i) any such
Equity Interests held by a Loan Party shall be pledged pursuant to the Security
Agreement to the extent required pursuant to Section 6.12 and (ii) the aggregate
amount of Investments by Loan Parties in Unrestricted Subsidiaries (together
with outstanding intercompany loans permitted under clause (ii) to the proviso
to Section 6.18(b) and outstanding Guarantees permitted under the proviso to
Section 6.18(d)) shall not exceed $25,000,000 at any time outstanding;

 

(c)           loans or advances made by any Loan Party to any Subsidiary and
made by any Restricted Subsidiary to a Loan Party or any other Subsidiary;
provided that (i) any such loans and advances made by a Loan Party shall be
evidenced by a promissory note pledged pursuant to the Security Agreement and
(ii) the amount of such loans and advances made by Loan Parties to Unrestricted
Subsidiaries (together with outstanding Investments permitted under clause
(ii) to the proviso to Section 6.18(b) and outstanding Guarantees permitted
under the proviso to Section 6.18(d)) shall not exceed $25,000,000 at any time
outstanding;

 

(d)           Guarantees constituting Indebtedness permitted by Section 6.14;
provided that the aggregate principal amount of Indebtedness of Unrestricted
Subsidiaries that is Guaranteed by any Loan Party (together with outstanding
Investments permitted under clause (ii) to the proviso to Section 6.18(b) and
outstanding intercompany loans permitted under clause (ii) to the proviso to
Section 6.18(c)) shall not exceed $25,000,000 at any time outstanding;

 

(e)           other Investments in existence on the Closing Date and described
in Schedule 6.18;

 

(f)            Investments by the Borrower and the Restricted Subsidiaries
consisting of routine employee advances in the ordinary course of business, but
not to exceed an outstanding amount, at any time, of $2,500,000;

 

(g)           Investments comprised of notes payable, or stock or other
securities issued by Account Debtors to such Loan Party pursuant to negotiated
agreements with respect to settlement of such Account Debtor’s Accounts in the
ordinary course of business;

 

(h)           Without duplication, Investments made with amounts that would
otherwise be available to make Restricted Payments pursuant to
Section 6.13(a)(iii) or (vi);

 

(i)            Permitted Acquisitions; provided that the Agent shall have
received a certificate of an Authorized Officer of Borrower certifying as to the
satisfaction of the requirements set forth in the definition of “Permitted
Acquisition”;

 

89

--------------------------------------------------------------------------------


 

(j)            the Compression Acquisition; and

 

(k)           the GP Contribution Transactions.

 

6.19        Liens.

 

(a)           No Loan Party will create, incur, or suffer to exist any Lien in,
of, or on the Property of such Loan Party, except the following (collectively,
“Permitted Liens”):

 

(i)            Liens for taxes, fees, assessments, or other governmental charges
or levies on the Property of such Loan Party if such Liens (A) shall not at the
time be delinquent or (B) subject to the provisions of Section 6.5, do not
secure obligations in excess of $50,000,000, are being contested in good faith
and by appropriate proceedings diligently pursued, adequate reserves in
accordance with GAAP have been set aside on the books of such Loan Party, and a
stay of enforcement of such Lien is in effect;

 

(ii)           Liens imposed by law, such as carrier’s, warehousemen’s, and
mechanic’s Liens and other similar Liens arising in the ordinary course of
business which secure payment of obligations not more than thirty (30) days past
due;

 

(iii)          statutory Liens in favor of landlords of real Property leased by
such Loan Party; provided that such Loan Party is current with respect to
payment of all rent and other amounts due to such landlord under any lease of
such real Property;

 

(iv)          Liens arising out of pledges or deposits under worker’s
compensation laws, unemployment insurance, old age pensions, or other social
security or retirement benefits, or similar legislation or to secure the
performance of bids, tenders, or contracts (other than for the repayment of
Indebtedness) or to secure indemnity, performance, or other similar bonds for
the performance of bids, tenders, or contracts (other than for the repayment of
Indebtedness) or to secure statutory obligations (other than liens arising under
ERISA or Environmental Laws) or surety or appeal bonds, or to secure indemnity,
performance, or other similar bonds, in each case, in the ordinary course of
business;

 

(v)           utility easements, building restrictions, and such other
encumbrances or charges against real Property as are of a nature generally
existing with respect to properties of a similar character and which do not in
any material way affect the marketability of such real Property or interfere
with the use thereof in the business of the Borrower and the Restricted
Subsidiaries;

 

(vi)          Liens existing on the Closing Date and described in Schedule 6.19;

 

(vii)         Liens resulting from any extension, refinancing, or renewal of the
related Indebtedness as permitted pursuant to Section 6.14(d); provided that the
Liens evidenced thereby are not increased to cover any additional Property not
originally covered thereby;

 

90

--------------------------------------------------------------------------------


 

(viii)        Liens securing purchase money Indebtedness of the Borrower and the
Restricted Subsidiaries incurred in connection with the purchase of any
Equipment other than Compression Units or Inventory and permitted pursuant to
Section 6.14(c); provided that such Liens attach only to the Property which was
purchased with the proceeds of such purchase money Indebtedness;

 

(ix)          Liens securing other Indebtedness of the Borrower and the
Restricted Subsidiaries; provided that such Liens shall not attach to any
Property of the Borrower or the Restricted Subsidiaries that is of the type of
Property included in the Borrowing Base or any of the proceeds, products,
substitutions or replacements thereof; and provided, further, that such liens,
when granted, shall not (as determined by the Borrower in good faith at such
time) encumber property with a fair market value exceeding $10,000,000;

 

(x)           Liens in favor of the Agent granted pursuant to any Loan Document;

 

(xi)          the Liens and purchase option of the Superior Parties with respect
to the Subject Compressor Packages granted pursuant to the Superior Purchase
Option Agreement, it being acknowledged and agreed that the Lien in favor of the
Agent, for the benefit of itself and the Lenders, to secure the Secured
Obligations with respect to the Subject Compressor Packages shall be
subordinated to such Liens and purchase option of the Superior Parties pursuant
to the Consent Agreement;

 

(xii)         Liens on Equity Interests in Unrestricted Subsidiaries securing
obligations of such Unrestricted Subsidiaries;

 

(xiii)        judgment Liens in respect of judgments that do not constitute an
Event of Default under clause (j) of Article VII;

 

(xiv)        licenses and sublicenses (it being understood that any licenses of
any intellectual property owned by a Loan Party or a Restricted Subsidiary shall
be on a non-exclusive basis) granted by a Loan Party or a Restricted Subsidiary
and leases and subleases (by a Loan Party or a Restricted Subsidiary as lessor
or sublessor) to third parties in the ordinary course of business and not
interfering with the business of the Loan Party or a Restricted Subsidiary;

 

(xv)         Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of a Loan Party or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of a Loan
Party or any Restricted Subsidiary, (iii) relating to purchase orders and other
agreements entered into with customers of any Loan Party or any Restricted
Subsidiary in the ordinary course of business and (iv) encumbering reasonable
customary initial deposits and margin deposits;

 

(xvi)        Liens of a collecting bank arising in the ordinary course of
business under Section 4-208 of the UCC in effect in the relevant jurisdiction
covering only the items being collected upon;

 

91

--------------------------------------------------------------------------------


 

(xvii)       Liens (i) arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by any Loan
Party or any Restricted Subsidiary in the ordinary course of business and
(ii) arising by operation of law under Article 2 of the Uniform Commercial Code;

 

(xviii)      Liens arising from precautionary UCC financing statements (or
similar filings under other applicable law) regarding operating leases or
consignment or bailee arrangements; and

 

(xix)        Liens on insurance policies and the proceeds thereof securing the
financing of the premiums thereof in an amount not to exceed the premiums of
such insurance policies.

 

(b)           Other than as provided in the Loan Documents, no Loan Party will
enter into or become subject to any negative pledge or other restriction on the
right of such Loan Party to grant Liens to the Agent and the Lenders on any of
its Property; provided that any such negative pledge or other restriction
entered into in connection with the creation of Indebtedness under
Section 6.14(c) or (g) shall be limited to the Property securing such purchase
money Indebtedness or Capitalized Lease Obligation.

 

6.20        Change of Name or Location; Change of Fiscal Year. No Loan Party
shall (a) change its name as it appears in official filings in the state of its
incorporation or organization, (b) change its chief executive office, principal
place of business, mailing address, corporate offices or warehouses or locations
at which Collateral is held or stored, or the location of its records concerning
the Collateral, (c) change the type of entity that it is, (d) change its
organization identification number, if any, issued by its state of incorporation
or other organization, or (e) change its state of incorporation or organization,
in each case, to the extent such change could adversely affect the validity,
perfection or priority of the Agent’s security interest in the Collateral;
provided that the Borrower may make any such change so long as (x) it gives the
Agent notice thereof within thirty (30) days thereafter and (y) it takes any
reasonable action requested by the Agent to protect the validity, perfection and
priority of the Agent’s security interest in the Collateral; provided further
that, notwithstanding the foregoing, any new location for the storage of
Collateral shall be located in the continental U.S.  Neither the Borrower nor
any Restricted Subsidiary shall change its Fiscal Year.

 

6.21        Affiliate Transactions. Other than (i) Restricted Payments pursuant
to Section 6.13, (ii) performance of the rights and obligations under the
Partnership Agreement, Equity Restructuring Agreement, DRIP and the LTIP to the
extent not otherwise prohibited by the terms of this Agreement and (iii) as
provided in Schedule 6.21, no Loan Party will enter into any transaction
(including the purchase or sale of any Property or service) with, or make any
payment or transfer (including any payment or transfer with respect to any fees
or expenses for management services) to, any Affiliate except upon fair and
reasonable terms no less favorable to such Loan Party than such Loan Party would
obtain in a comparable arm’s-length transaction.

 

6.22        Amendments to Agreements.

 

(a)           Except in connection with the Acquisition and Equity Transactions,
the GP Contribution Transactions, or other transactions not reasonably expected
to have a material and adverse effect on the Agent or the Lenders or the
interests of the Agent or the Lenders (i) none of the Borrower or any Restricted
Subsidiary will or will allow the Managing General Partner, or its other
partners to terminate or amend the organizational or governing documents of such
Loan Party without the prior written consent of the

 

92

--------------------------------------------------------------------------------


 

Required Lenders, (ii) the Borrower shall cause the Managing General Partner not
to terminate or amend the organizational or governing documents of the Managing
General Partner without the prior written consent of the Required Lenders, and
(iii) no Loan Party will amend the Master Lease Agreement or allow the Master
Lease Agreement to be amended in a manner that is adverse to the interests of
the Agent or the Lenders without the prior written consent of Agent (such
approval not to be unreasonably withheld, conditioned or delayed).

 

(b)           Neither the Borrower nor any Restricted Subsidiary shall permit
the terms of the Preferred Equity and Warrants to be amended in a manner
materially adverse to the Agent or the Lenders or the interests of the Agent or
the Lenders. It is understood and agreed that, for the purposes of this
Section 6.22(b) and without limitation, that any amendment, waiver or other
action that results in the following modifications to the terms of the Preferred
Equity and Warrants shall be deemed to be materially adverse to the Agent and
Lenders and their respective interests: (i) the Preferred Units ceasing to be
treated as equity or mezzanine equity under GAAP, (ii) permitting the redemption
of Preferred Units at the election of the issuer or holders thereof in a manner
not permitted as of the Closing Date or (iii) adding mandatory redemption
provisions, event of default, maturity, acceleration or equivalent provisions
not in existence as of the Closing Date.

 

(c)           Notwithstanding the foregoing with respect to any amendment set
forth above, the Loan Parties shall provide the Agent with a fully executed copy
thereof on the effective date of such amendment regardless of whether the
Agent’s consent is required to such amendment pursuant to the Section 6.22.

 

6.23        Prepayment of Indebtedness; Subordinated Indebtedness.

 

(a)           Neither the Borrower nor any Restricted Subsidiary shall, directly
or indirectly, voluntarily purchase, redeem, defease or prepay any principal of,
premium, if any, interest or other amount payable in respect of the Senior
Notes, any Subordinated Indebtedness or any other Indebtedness for borrowed
money (“Restricted Indebtedness”) other than (i) prepayments made with the net
cash proceeds of any Capital Stock (other than Disqualified Stock) or
Indebtedness permitted to be incurred pursuant to Section 6.14, (ii) the
conversion or exchange of Restricted Indebtedness into Capital Stock (other than
Disqualified Stock) or Indebtedness permitted to be incurred pursuant to
Section 6.14, and (iii) prepayments so long as immediately prior to and after
giving effect to such redemption, prepayment or defeasement, (A) no Default has
occurred and is continuing or would immediately result therefrom, (B) the
Borrower shall be in pro forma compliance with the financial covenants set forth
herein, and (C) the Borrower shall have excess Availability of at least
$100,000,000.

 

(b)           No Loan Party shall amend or modify the indenture, note or other
agreement evidencing or governing the Senior Notes, any Subordinated
Indebtedness or other Material Indebtedness for borrowed money if the effect of
such amendment or modification would shorten the final maturity of such
Indebtedness to sooner than six (6) months after the Facility Termination Date
then in effect or such amendment or modification would materially adversely
affect the rights of the Lenders under this Agreement or their ability to
enforce the same.

 

93

--------------------------------------------------------------------------------


 

6.24        [Reserved].

 

6.25        Financial Covenants.

 

6.25.1     Interest Coverage Ratio. The Borrower will not permit the Interest
Coverage Ratio on a consolidated basis determined as of the last day of each
Fiscal Quarter to be less than 2.5 to 1.0.

 

6.25.2     Leverage Ratio. The Borrower will not permit the Leverage Ratio on a
consolidated basis, determined as of the last day of each Fiscal Quarter to be
greater than the ratio set forth in the table below for the corresponding Fiscal
Quarter; provided that if a Specified Acquisition occurs during any Fiscal
Quarter commencing with the Fiscal Quarter ended June 30, 2019, the Borrower may
increase its applicable Leverage Ratio threshold set forth below by 0.50 for the
Fiscal Quarter in which such Specified Acquisition occurs and the two
(2) immediately succeeding Fiscal Quarters.

 

Fiscal Quarter Ending

 

Leverage Ratio

March 31, 2018

 

5.75 to 1.0

June 30, 2018

 

5.75 to 1.0

September 30, 2018

 

5.75 to 1.0

December 31, 2018

 

5.75 to 1.0

March 31, 2019

 

5.75 to 1.0

June 30, 2019

 

5.50 to 1.0

September 30, 2019

 

5.50 to 1.0

December 31, 2019

 

5.50 to 1.0

March 31, 2020, and each Fiscal Quarter thereafter

 

5.00 to 1.0

 

6.25.3     Equity Cure. Notwithstanding anything to the contrary contained in
this Agreement, for purposes of determining compliance with the financial
covenants set forth in this Section 6.25 and not for any other purpose, cash
equity contributions (which equity shall be common equity or otherwise in a form
reasonably acceptable to the Agent) made by the Permitted Investors to the
Borrower after the beginning of the relevant Fiscal Quarter on or prior to the
day that is ten (10) Business Days after the day on which financial statements
are required to be delivered for such Fiscal Quarter pursuant to Section 6.1
will, at the request of the Borrower, be included in the calculation of EBITDA
solely for the purposes of determining compliance with the Interest Coverage
Ratio and Leverage Ratio at the end of such Fiscal Quarter and applicable
subsequent periods which include such Fiscal Quarter (any such equity
contribution so included in the calculation of EBITDA, a “Specified Equity
Contribution”); provided that (a) in each four (4) consecutive Fiscal Quarter
periods, there shall be at least two (2) Fiscal Quarters in respect of which no
Specified Equity Contribution is made, (b) there shall be no more than four
(4) Specified Equity Contributions prior to the Facility Termination Date, and
(c) the amount of any Specified Equity Contribution shall be no greater than the
amount required to cause the Borrower to be in pro forma compliance with the
Interest Coverage Ratio and Leverage Ratio; provided that notwithstanding the
foregoing, until the cash from such Specified Equity Contribution is received by
the Borrower, there shall be no additional Advances made and no additional
Letters of Credit shall be issued under this Agreement.

 

6.25.4     Effect of Senior Notes. For the purposes of compliance with Sections
6.25.1 and 6.25.2 in connection with the fiscal quarter ended March 31, 2018, it
is understood and agreed that the Senior Notes shall not constitute Indebtedness
(and any interest accrued on the Senior Notes shall be excluded from the
Interest Expense) so long as the net cash proceeds of the Senior Notes are held
in a segregated account of the Borrower.

 

94

--------------------------------------------------------------------------------


 

6.26        Depository Banks. Each Loan Party shall maintain the Agent as such
Loan Party’s principal depository bank, including for the maintenance of
operating, administrative, cash management, collection activity, and other
Deposit Accounts (other than Excluded Deposit Accounts) for the conduct of its
business; provided that the foregoing shall not apply to the Compression
Entities until the 90th day after the Closing Date or such later date as the
Agent may agree in its sole discretion.

 

6.27        Sale of Accounts. Neither the Borrower nor any Restricted Subsidiary
will sell or otherwise dispose of any notes receivable or accounts receivable,
with or without recourse; provided, however, that a the Borrower and its
Restricted Subsidiaries may assign delinquent notes and accounts receivable for
collection purposes on customary terms.

 

6.28        Master Service Agreement and Related Contracts. Other than (x) the
contracts for the provision of compression services that are subject to the
Superior Purchase Option Agreement and (y) contracts of the Compression Entities
in effect as of the Closing Date, the Borrower and its Restricted Subsidiaries
shall not enter into any contract in the ordinary course of its business for the
provision of compression services by the Borrower and its Restricted
Subsidiaries to a customer in which a Compression Unit is utilized except for
such contracts that (i) provide the Agent with access and other rights
satisfactory to it with respect to any Collateral subject to such contract,
(ii) permit such contract to be assigned to the Agent by the Borrower or such
Restricted Subsidiary subject to customary notice and/or consent requirements,
(iii) do not permit such contract to be voluntarily terminated by the customer
solely as a result of a change of control of the Borrower or such Restricted
Subsidiary, and (iv) would not, either individually or in connection with other
contracts of the Borrower or such Restricted Subsidiary, result in the Borrower
failing to qualify as a master limited partnership under Section 7704 of the
Code; provided that the Borrower and its Restricted Subsidiaries may enter into
contracts in the ordinary course of their respective businesses for the
provision of compression services by the Borrower and its Restricted
Subsidiaries to a customer in which a Compression Unit not included in the
Borrowing Base is utilized without complying with clauses (i), (ii) and (iii) of
this Section 6.28 if, prior to the execution and delivery of such contract, the
Borrower or such Restricted Subsidiary has made commercially reasonable efforts
to include provisions in such contract that would cause it to comply with
clauses (i), (ii) and (iii) of this Section 6.28.

 

6.29        Sanctions Laws and Regulations. The Borrower will not request any
Borrowing or Letter of Credit, and the Borrower shall not use, and shall procure
that each other Loan Party and each of their respective Subsidiaries and its or
their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (a) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(b) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (c) in any manner that would result in the violation of any
Sanctions applicable to any Loan Party or their Affiliates.

 

ARTICLE VII
DEFAULTS

 

The occurrence of any one or more of the following events shall constitute a
“Default” hereunder:

 

(a)           any representation or warranty made or deemed made by or on behalf
of the Borrower or any Restricted Subsidiary to any Lender or the Agent under or
in connection with this Agreement, any other Loan Document, any Credit
Extension, or any certificate delivered in connection with any of the foregoing
shall be materially false on the date as of which made;

 

95

--------------------------------------------------------------------------------


 

(b)           nonpayment (i) when due (whether upon demand or otherwise) of any
principal or Reimbursement Obligation owing under any of the Loan Document or
(ii) within three (3) Business Days of when due (whether upon demand or
otherwise) of any interest, fee or other obligation (except those set forth in
clause (i) above) owing under any of the Loan Documents;

 

(c)           the breach by the Borrower or any Restricted Subsidiary of any of
the terms or provisions of Section 6.2, 6.3(a), 6.4(a), 6.6, 6.11(a), 6.13
through 6.19, 6.22(a) and (b), 6.23, and 6.25 through 6.27 (in the case of
Sections 6.25.1 and 6.25.2, subject to Section 6.25.3);

 

(d)           the breach by the Borrower or any Restricted Subsidiary (other
than a breach which constitutes a Default under another subsection of this
Article VII) of any other Section of this Agreement or any other Loan Document
which is not remedied within thirty (30) days after the earlier of such breach
or written notice from the Agent or any Lender;

 

(e)           a default or breach occurs under any term, provision or condition
contained in any Material Indebtedness Agreement of the Borrower or any
Restricted Subsidiary, the effect of which default or breach is to cause, or to
permit the holder(s) of such Material Indebtedness or the lender(s) under any
Material Indebtedness Agreement to cause, such Material Indebtedness to become
due prior to its stated maturity; or the Borrower or any Restricted Subsidiary
shall not pay, or admit in writing its inability to pay, its debts generally as
they become due;

 

(f)            the Borrower or any Restricted Subsidiary or the Managing General
Partner shall (i) have an order for relief entered with respect to it under the
Bankruptcy Code as now or hereafter in effect, (ii) make an assignment for the
benefit of creditors, (iii) apply for, seek, consent to, or acquiesce in, the
appointment of a receiver, custodian, trustee, examiner, liquidator or similar
official for it or any portion of its Property that constitutes a Substantial
Portion, (iv) institute any proceeding seeking an order for relief under the
Bankruptcy Code as now or hereafter in effect or seeking to adjudicate it a
bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it, (v) take any corporate,
partnership or limited liability company action to authorize or effect any of
the foregoing actions set forth in this subsection (f), or (vi) fail to contest
in good faith any appointment or proceeding described in subsection (g);

 

(g)           a receiver, trustee, examiner, liquidator or similar official
shall be appointed for the Borrower or any Restricted Subsidiary or the Managing
General Partner or any portion of its Property that constitutes a Substantial
Portion, or a proceeding described in subsection (f)(iv) of Article VII shall be
instituted against any Loan Party or the Managing General Partner and such
appointment continues undischarged or such proceeding continues undismissed or
unstayed for a period of sixty (60) consecutive days;

 

(h)           any court, government or governmental agency shall condemn, seize
or otherwise appropriate, or take custody or control of, all or any portion of
the Property of the Borrower or any Restricted Subsidiary which, when taken
together with all other Property of the Borrower or any Restricted Subsidiary so
condemned, seized, appropriated,

 

96

--------------------------------------------------------------------------------


 

or taken custody or control of, during the twelve-month period ending with the
month in which any such action occurs, constitutes a Substantial Portion;

 

(i)            any loss, theft, damage or destruction of any item or items of
Collateral or other property of the Borrower or any Restricted Subsidiary occurs
which could reasonably be expected to cause a Material Adverse Effect and is not
adequately covered by insurance;

 

(j)            any Loan Party shall fail within thirty (30) days to pay, bond or
otherwise discharge one or more (i) judgments or orders for the payment of money
in excess of $50,000,000 (or the equivalent thereof in currencies other than
U.S. Dollars) in the aggregate, or (ii) nonmonetary judgments or orders which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgments or orders, in any such case, are not
stayed on appeal or otherwise being appropriately contested in good faith by
proper proceedings diligently pursued;

 

(k)           any Change in Control shall occur;

 

(l)            an ERISA Event shall have occurred that, when taken together with
all other ERISA Events that have occurred, could reasonably be expected to have
a Material Adverse Effect;

 

(m)          the Borrower or any Restricted Subsidiary shall (i) be the subject
of any proceeding or investigation for a claim pertaining to the release by such
Person or any other Person of any toxic or hazardous waste or substance into the
environment or (ii) violate any Environmental Law, which, in the case of an
event described in clause (i) or clause (ii) could reasonably be expected to
have a Material Adverse Effect;

 

(n)           the Guaranty shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of the Guaranty, or any Guarantor shall fail to comply with any
of the terms or provisions of the Guaranty to which it is a party, or any
Guarantor shall deny that it has any further liability under the Guaranty to
which it is a party, or shall give notice to such effect;

 

(o)           except as otherwise permitted under this Agreement, any Collateral
Document shall for any reason fail to create a valid and perfected first
priority security interest in any Collateral purported to be covered thereby,
except as permitted by the terms of any Collateral Document, or any Collateral
Document shall fail to remain in full force or effect or any action shall be
taken to discontinue or to assert the invalidity or unenforceability of any
Collateral Document, or the Borrower or any Restricted Subsidiary shall fail to
comply with any of the terms or provisions of any Collateral Document;

 

(p)           any material provision of any Loan Document for any reason ceases
to be valid, binding and enforceable in accordance with its terms (or any Loan
Party shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction that evidences its assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms); or

 

(q)           any Loan Party is criminally indicted or convicted under any law
that may reasonably be expected to lead to a forfeiture of any Property of such
Loan Party having a fair market value in excess of $50,000,000.

 

97

--------------------------------------------------------------------------------


 

ARTICLE VIII
REMEDIES; WAIVERS AND AMENDMENTS

 

8.1          Remedies.

 

(a)           If any Default occurs, the Agent may in its discretion (and at the
written request of the Required Lenders, shall) (i) reduce the Aggregate
Commitment or the Commitment, (ii) terminate or suspend the obligations of the
Lenders to make Loans hereunder and the obligation and power of the LC Issuer to
issue Facility LCs, (iii) declare all or any portion of the Obligations to be
due and payable, whereupon such Obligations shall become immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which the Borrower hereby expressly waives, (iv) upon notice to the Borrower and
in addition to the continuing right to demand payment of all amounts payable
under this Agreement, the Agent may either (A) make demand on the Borrower to
pay, and the Borrower will, forthwith upon such demand and without any further
notice or act, pay to the Agent an amount, in immediately available funds (which
funds shall be held in the Facility LC Collateral Account), equal to one-hundred
three percent (103%) of the Collateral Shortfall Amount or (B) deliver a
Supporting Letter of Credit as required by Section 2.1.2(l), whichever the Agent
may specify in its sole discretion, (v) increase the rate of interest applicable
to the Loans and the LC Fees as set forth in this Agreement, and (vi) exercise
any rights and remedies provided to the Agent or any Lender under the Loan
Documents or at law or equity, including all remedies provided under the UCC.

 

(b)           If any Default described in subsections (f) or (g) of Article VII
occurs with respect to any Loan Party, the obligations of the Lenders to make
Loans hereunder and the obligation and power of the LC Issuer to issue Facility
LCs shall automatically terminate and all Obligations shall immediately become
due and payable without any election or action on the part of the Agent, the LC
Issuer or any Lender and the Loan Parties will be and become thereby
unconditionally obligated, without any further notice, act or demand, to pay to
the Agent an amount equal to one-hundred three percent (103%) of the Collateral
Shortfall Amount, which funds shall be deposited in the Facility LC Collateral
Account.

 

(c)           If, within thirty (30) days after acceleration of the maturity of
the Obligations or termination of the obligations of the Lenders to make Loans
and the obligation and power of the LC Issuer to issue Facility LCs hereunder as
a result of any Default (other than any Default as described in
subsections (f) or (g) of Article VII with respect to the Borrower) and before
any judgment or decree for the payment of the Obligations due shall have been
obtained or entered, the Required Lenders (in their sole discretion) shall so
direct, the Agent shall, by notice to the Borrower, rescind such acceleration
and/or termination.

 

(d)           If at any time while any Default is continuing the Agent
determines that the Collateral Shortfall Amount at such time is greater than
zero, the Agent may make demand on the Borrower to pay, and the Borrower will
forthwith upon such demand and without any further notice or act pay, to the
Agent an amount equal to one-hundred three percent (103%) of the Collateral
Shortfall Amount, which funds shall be deposited in the Facility LC Collateral
Account. The Borrower hereby pledges, assigns, and grants to the Agent, on
behalf of and for the benefit of the Agent, the Lenders, and the LC Issuer, a
security interest in all of the Borrower’ right, title, and interest in and to
all funds which may from time to time be on deposit in the Facility LC
Collateral Account to secure the prompt and complete payment and performance of
the Obligations.

 

98

--------------------------------------------------------------------------------


 

(e)           At any time while any Default is continuing the Agent may at any
time, or from time to time after funds are deposited in the Facility LC
Collateral Account, apply such funds to the payment of the Obligations and any
other amounts as shall from time to time have become due and payable by the
Borrower to the Lenders or the LC Issuer under the Loan Documents.

 

(f)            At any time while any Default is continuing neither the Borrower
nor any Person claiming on behalf of or through the Borrower shall have any
right to withdraw any of the funds held in the Facility LC Collateral Account.
After all of the Secured Obligations have been indefeasibly paid in full in cash
and the Aggregate Commitment has been irrevocably terminated any funds remaining
in the Facility LC Collateral Account shall be returned by the Agent to the
Borrower or paid to whomever may be legally entitled thereto at such time.

 

8.2          Waivers by Loan Parties. Except as otherwise provided for in this
Agreement or by applicable law each Loan Party waives: (a) presentment, demand
and protest and notice of presentment, dishonor, notice of intent to accelerate,
notice of acceleration, protest, default, nonpayment, maturity, release,
compromise, settlement, extension or renewal of any or all commercial paper,
accounts, contract rights, documents, instruments, chattel paper and guaranties
at any time held by the Agent on which any Loan Party may in any way be liable,
and hereby ratifies and confirms whatever the Agent may do in this regard,
(b) all rights to notice and a hearing prior to the Agent’s taking possession or
control of, or to the Agent’s replevy, attachment or levy upon, the Collateral
or any bond or security that might be required by any court prior to allowing
the Agent to exercise any of its remedies, and (c) the benefit of all valuation,
appraisal, marshaling and exemption laws.

 

8.3          Amendments.

 

(a)           Subject to the provisions of this Section 8.3, no amendment,
waiver or modification of any other provision of this Agreement or any other
Loan Document, and no consent with respect to any departure by any Loan Party
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Lenders (or the Agent with the consent in writing of the Required
Lenders) and the Loan Parties and then, in each such case, any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

(b)           Notwithstanding Section 8.3(a), no amendment, waiver, or other
modification with respect to this Agreement shall, without the consent of each
Lender adversely affected thereby:

 

(i)            extend the final maturity of any Loan to a date after the
Facility Termination Date;

 

(ii)           (A) postpone any regularly scheduled payment of principal of any
Loan or (B) reduce or forgive all or any portion of the principal amount of any
Loan or any Reimbursement Obligation;

 

(iii)          reduce the rate or extend the time of payment of interest or fees
payable to the Lenders pursuant to any Loan Document (except that any amendment
or modification of defined terms used in the financial ratios in this Agreement
shall not constitute a reduction in the rate of interest or fees for purposes of
this clause (iii));

 

99

--------------------------------------------------------------------------------


 

(iv)          amend the definition of Required Lenders;

 

(v)           extend the Facility Termination Date;

 

(vi)          increase the amount of the Aggregate Commitment (other than
pursuant to Section 2.1.1(ii)) or the Commitment of any Lender hereunder (other
than pursuant to Section 12.3);

 

(vii)         increase the advance rates set forth in the definition of
Borrowing Base;

 

(viii)        amend Section 2.19 or any related definitions or provisions,
including Section 11.2, in a manner that would alter the ratable apportionment
of or order of application of payments required thereby;

 

(ix)          amend this Section 8.3 or Section 10.15;

 

(x)           release any guarantor from the Guaranteed Obligations, except as
provided in Section 10.15 or as otherwise permitted herein or in the other Loan
Documents;

 

(xi)          except as provided in Section 10.15 or any Collateral Document,
release all or substantially all of the Collateral; or

 

(xii)         permit any Loan Party to assign its rights or obligations under
the Loan Documents.

 

(c)           No amendment of any provision of this Agreement relating to the
Agent or to the Protective Advances shall be effective without the written
consent of the Agent. No amendment of any provision relating to the LC Issuer
shall be effective without the written consent of the LC Issuer. No amendment of
any provision relating to the Swingline Lender shall be effective without the
written consent of the Swingline Lender. The Agent may (i) amend the Commitment
Schedule to reflect assignments entered into pursuant to Section 12.3 and
(ii) waive payment of the fee required under Section 12.3(c).

 

(d)           If, in connection with any proposed amendment, waiver or consent
(a “Proposed Change”) requiring the consent of each Lender adversely affected
thereby, the consent of the Required Lenders is obtained, but the consent of
each such Lender is not obtained (any such Lender whose consent is not obtained
being referred to herein as a “Non-Consenting Lender”), then so long as the
Agent is not a Non-Consenting Lender, the Borrower may elect to replace such
Non-Consenting Lender as a Lender party to this Agreement; provided that,
concurrently with such replacement: (i) another bank or other entity which is
reasonably satisfactory to the Borrower and the Agent shall agree, as of such
date, (A) to purchase for cash the Advances and other Obligations due to the
Non-Consenting Lender pursuant to an Assignment Agreement, (B) to become a
Lender for all purposes under this Agreement, (C) to assume all obligations of
the Non-Consenting Lender to be terminated as of such date, and (D) to comply
with the requirements of Section 12.3 applicable to assignments; and (ii) the
Borrower shall pay to such Non-Consenting Lender in same day funds on the day of
such replacement (A) all interest, fees, and other amounts then accrued but
unpaid to such Non-Consenting Lender by the Borrower hereunder to and including
the date of termination including payments due to

 

100

--------------------------------------------------------------------------------


 

such Non-Consenting Lender under Sections 3.1, 3.2 and 3.5 and (B) an amount, if
any, equal to the payment which would have been due to such Lender on the day of
such replacement under Section 3.4 had the Loans of such Non-Consenting Lender
been prepaid on such date rather than sold to the replacement Lender.

 

8.4                               Preservation of Rights. No delay or omission
of the Lenders, the LC Issuer or the Agent to exercise any right under the Loan
Documents shall impair such right or be construed to be a waiver of any Default
or an acquiescence therein, and the making of a Credit Extension notwithstanding
the existence of a Default or the inability of the Borrower to satisfy the
conditions precedent to such Credit Extension shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by the Lenders required pursuant to Section 8.3, and then only to the
extent in such writing specifically set forth. All remedies contained in the
Loan Documents or by law afforded shall be cumulative and all shall be available
to the Agent, the LC Issuer, and the Lenders until the Obligations have been
paid in full.

 

ARTICLE IX
GENERAL PROVISIONS

 

9.1                               Survival of Representations. All
representations and warranties of the Loan Parties contained in this Agreement
and the other Loan Documents shall survive the execution and delivery of the
Loan Documents and the making of the Credit Extensions herein contemplated.

 

9.2                               Governmental Regulation. Anything contained in
this Agreement to the contrary notwithstanding, neither the LC Issuer nor any
Lender shall be obligated to extend credit to the Borrower in violation of any
limitation or prohibition provided by any applicable statute or regulation.

 

9.3                               Entire Agreement. The Loan Documents embody
the entire agreement and understanding among the Loan Parties, the Agent, the LC
Issuer, and the Lenders and supersede all prior agreements and understandings
among the Loan Parties, the Agent, the LC Issuer, and the Lenders relating to
the subject matter thereof, all of which Loan Documents shall survive and remain
in full force and effect during the term of this Agreement. THIS WRITTEN
AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

9.4                               Several Obligations; Benefits of this
Agreement. The respective obligations of the Lenders hereunder are several and
not joint and no Lender shall be the partner or agent of any other lender
(except to the extent to which the Agent is authorized to act as administrative
agent for the Lenders hereunder). The failure of any Lender to perform any of
its obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns; provided, however, that the parties
hereto expressly agree that the Arrangers shall enjoy the benefits of the
provisions of Sections 9.5, 9.8 and 10.11 to the extent specifically set forth
therein and shall have the right to enforce such provisions on its own behalf
and in its own name to the same extent as if it were a party to this Agreement.

 

101

--------------------------------------------------------------------------------


 

9.5                               Expenses; Indemnification.

 

(a)                                 Expenses. The Borrower shall reimburse the
Agent and the Arrangers for any costs, internal charges, and out-of-pocket
expenses (including attorneys’ fees and time charges of attorneys for the Agent)
paid or incurred by the Agent or the Arrangers in connection with the
preparation, negotiation, execution, delivery, syndication, distribution
(including via the internet or through the Platform), review, amendment,
modification, and administration of the Loan Documents. The Borrower also agrees
to reimburse the Agent, the Arrangers, the LC Issuer, and the Lenders for any
costs, internal charges and out-of-pocket expenses (including attorneys’ fees
and time charges of attorneys for the Agent, the Arrangers, the LC Issuer, and
the Lenders, which attorneys may be employees of the Agent, the Arrangers, the
LC Issuer, or the Lenders) paid or incurred by the Agent, the Arrangers, the LC
Issuer, or any Lender in connection with the collection and enforcement of the
Loan Documents (including in connection with restructuring the Loans so long as
the Lenders shall not have collectively more than one legal counsel in addition
to the Agent’s legal counsel). Expenses being reimbursed by the Borrower under
this Section 9.5 include costs and expenses incurred in connection with:

 

(i)                                     appraisals of all or any portion of the
Collateral, including each parcel of real Property or interest in real Property
described in any Collateral Document, which appraisals shall be in conformity
with the applicable requirements of any law or any governmental rule,
regulation, policy, guideline or directive (whether or not having the force of
law), or any interpretation thereof, including the provisions of Title XI of the
Financial Institutions Reform, Recovery and Enforcement Act of 1989, as amended,
reformed or otherwise modified from time to time, and any rules promulgated to
implement such provisions (including travel, lodging, meals and other out of
pocket expenses); provided, however, that as long as no Default or Unmatured
Default exists and is continuing, and subject to Section 6.9 hereto, no more
than one (1) such appraisal per year shall be at the expense of the Borrower;

 

(ii)                                  field examinations and audits and the
preparation of Reports at the Agent’s then customary charge (such charge is
currently $1,000 per day (or portion thereof) for each Person retained or
employed by the Agent with respect to each field examination or audit) plus
travel, lodging, meals, and other out of pocket expenses; provided, however,
that as long as no Default or Unmatured Default exists and is continuing, no
more than one (1) such field examination per year shall be performed;

 

(iii)                               any amendment, modification, supplement,
consent, waiver or other documents prepared with respect to any Loan Document
and the transactions contemplated thereby;

 

(iv)                              lien and title searches;

 

(v)                                 taxes, fees and other charges for filing
financing statements and continuations, and other actions to perfect, protect,
and continue the Agent’s Liens (including costs and expenses paid or incurred by
the Agent in connection with the consummation of the Agreement);

 

102

--------------------------------------------------------------------------------


 

(vi)                              sums paid or incurred to take any action
required of any Loan Party under the Loan Documents that such Loan Party fails
to pay or take;

 

(vii)                           any litigation, contest, dispute, proceeding or
action (whether instituted by Agent, the LC Issuer, any Lender, any Loan Party
or any other Person and whether as to party, witness or otherwise) in any way
relating to the Collateral, the Loan Documents or the transactions contemplated
thereby; and

 

(viii)                        costs and expenses of forwarding loan proceeds,
collecting checks and other items of payment, and establishing and maintaining
the Funding Account and lock boxes, and costs and expenses of preserving and
protecting the Collateral.

 

The foregoing shall not be construed to limit any other provisions of the Loan
Documents regarding costs and expenses to be paid by the Borrower. All of the
foregoing may be deducted from the Funding Account or any other deposit account
of Borrower maintained with the Agent, as further described in Section 2.18(b).

 

(b)                                 Indemnification. The Borrower hereby further
agrees to indemnify the Agent, the Arrangers, the LC Issuer, each Lender, their
respective Affiliates, and each of their directors, officers, and employees
against all losses, claims, damages, penalties, judgments, liabilities, and
expenses (including all expenses of litigation or preparation therefor whether
or not the Agent, the Arrangers, the LC Issuer, any Lender or any Affiliate is a
party thereto) which any of them may pay or incur arising out of or relating to
this Agreement, the other Loan Documents, the transactions contemplated hereby,
or the direct or indirect application or proposed application of the proceeds of
any Credit Extension hereunder, except to the extent that they are determined in
a final non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of the party seeking
indemnification. The obligations of the Borrower under this Section 9.5 shall
survive the termination of this Agreement. WITHOUT LIMITATION OF THE
FOREGOING, IT IS THE INTENTION OF THE BORROWER, AND THE BORROWER AGREES, THAT
THE FOREGOING INDEMNITIES SHALL APPLY TO EACH INDEMNIFIED PARTY WITH RESPECT TO
LOSSES, CLAIMS, DAMAGES, PENALTIES, JUDGMENTS, LIABILITIES AND EXPENSES
(INCLUDING, ALL EXPENSES OF LITIGATION OR PREPARATION THEREFOR), WHICH IN WHOLE
OR IN PART ARE CAUSED BY OR ARISE OUT OF THE NEGLIGENCE OF SUCH (AND/OR ANY
OTHER) INDEMNIFIED PARTY REGARDLESS OF WHETHER THE CLAIM WAS ASSERTED BY ANY
LOAN PARTY OR ANY OTHER THIRD-PARTY. Paragraph (b) of this Section shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 

9.6                               Numbers of Documents. All statements, notices,
closing documents, and requests hereunder shall be furnished to the Agent with
sufficient counterparts so that the Agent may furnish one to each of the
Lenders.

 

9.7                               Severability of Provisions. Any provision in
any Loan Document that is held to be inoperative, unenforceable, or invalid in
any jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable,
or invalid without affecting the remaining provisions in that jurisdiction or
the operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable.

 

103

--------------------------------------------------------------------------------


 

9.8                               Nonliability of Lenders. The relationship
between any Loan Party on the one hand and the Lenders, the LC Issuer, and the
Agent on the other hand shall be solely that of debtor and creditor. Neither the
Agent, the Arrangers, the LC Issuer, nor any Lender shall have any fiduciary
responsibilities to any Loan Party. Neither the Agent, the Arrangers, the LC
Issuer, nor any Lender undertakes any responsibility to any Loan Party to review
or inform such Loan Party of any matter in connection with any phase of any Loan
Party’s business or operations. The Loan Parties agree that neither the Agent,
the Arrangers, the LC Issuer, nor any Lender shall have liability to any Loan
Party (whether sounding in tort, contract, or otherwise) for losses suffered by
any Loan Party in connection with, arising out of, or in any way related to, the
transactions contemplated and the relationship established by the Loan
Documents, or any act, omission, or event occurring in connection therewith,
unless it is determined in a final non-appealable judgment by a court of
competent jurisdiction that such losses resulted from the gross negligence or
willful misconduct of the party from which recovery is sought. Neither the
Agent, the Arrangers, the LC Issuer, any Lender, nor the Borrower and its
Subsidiaries shall have any liability with respect to, and each such Person
hereby waives, releases, and agrees not to sue for, any special, indirect,
consequential, or punitive damages suffered by such Person in connection with,
arising out of, or in any way related to the Loan Documents or the transactions
contemplated thereby (other than, in the case of any Loan Party, in respect of
any such damages incurred or paid by an indemnified Person specified in
Section 9.5(b) to a third party). Each Loan Party hereby acknowledges that each
of the Agent, the LC Issuer, the Lenders, and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
(or may conflict with) those of such Loan Party and its Affiliates, and none of
the Agent, the LC Issuer, any Lender, or any of their respective Affiliates has
any obligation to disclose any of such interests to such Loan Party or its
Affiliates.

 

9.9                               Confidentiality. Each of the Agent, the LC
Issuer and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its
Affiliates and its and its Affiliates’ respective directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any Governmental
Authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), in which case, such Person shall,
except with respect to any audit or examination conducted by bank regulatory
authorities, (i) to the extent permitted by applicable law, inform the Borrower
promptly in advance thereof and (ii) use commercially reasonable efforts to
ensure that any such information so disclosed is accorded confidential
treatment, (c) to the extent required by any applicable law or by any subpoena
or similar legal process, in which case, such Person shall, except with respect
to any audit or examination conducted by bank regulatory authorities, (i) to the
extent permitted by applicable law, inform the Borrower promptly in advance
thereof and (ii) use commercially reasonable efforts to ensure that any such
information so disclosed is accorded confidential treatment, (d) to any other
party to this Agreement, (e) in connection with the exercise of any remedies
under this Agreement or any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Loan Parties and their obligations,
(g) with the consent of the Borrower or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Agent, the LC Issuer or any Lender on a
non-confidential basis from a source other than the Borrower; provided that such
Person, after reasonable investigation, has no knowledge that such
non-confidential source is not subject to confidentiality obligations owing to
the Borrower. For the purposes of this Section, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Agent, the LC Issuer or
any Lender on a non-confidential basis prior to disclosure by the Borrower and

 

104

--------------------------------------------------------------------------------


 

other than information pertaining to this Agreement provided by arrangers to
data service providers, including league table providers, that serve the lending
industry. Any Person required to maintain the confidentiality of Information as
provided in this Section 9.9 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

EACH OF THE AGENT, EACH ARRANGER, THE LC ISSUER, AND EACH LENDER ACKNOWLEDGES
THAT INFORMATION AS DEFINED IN SECTION 9.9 FURNISHED TO IT PURSUANT TO THIS
AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION CONCERNING THE LOAN
PARTIES, THEIR AFFILIATES, AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION, AND THAT IT WILL HANDLE SUCH
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS
AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION ABOUT THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND
THE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT
CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC
INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE
LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

9.10                        Disclosure. Each Loan Party and each Lender hereby
acknowledges and agrees that JPMorgan Chase Bank, N.A. and/or its Affiliates
from time to time may hold investments in, make other loans to or have other
relationships with any of the Loan Parties and their respective Affiliates.

 

9.11                        Patriot Act Notice. Each Lender that is subject to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”) hereby notifies the Borrower that
pursuant to the requirements of the Act, it is required to obtain, verify, and
record information that identifies the Borrower, which information includes the
names and addresses of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Act. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
the Borrower: When the Borrower opens an account, if the Borrower is an
individual, the Agent and the Lenders will ask for the Borrower’s name,
residential address, date of birth, and other information that will allow the
Agent and the Lenders to identify the Borrower and, if the Borrower is not an
individual, the Agent and the Lenders will ask for the Borrower’s name, employer
identification number, business address, and other information that will allow
the Agent and the Lenders to identify the Borrower. The Agent and the Lenders
may also ask, if the Borrower is an individual, to see the Borrower’s driver’s
license or other identifying documents and, if the Borrower is not an
individual, to see the Borrower’s legal organizational documents or other
identifying documents.

 

9.12                        Flood Insurance Provisions. Notwithstanding any
provision in this Agreement or any other Loan Document to the contrary, in no
event is any Building (as defined in the applicable Flood Insurance

 

105

--------------------------------------------------------------------------------


 

Regulation) or Manufactured (Mobile) Home (as defined in the applicable Flood
Insurance Regulation) included in the definition of “Collateral” and no Building
or Manufactured (Mobile) Home is hereby encumbered by this Agreement or any
other Loan Document.

 

9.13                        Acknowledgment and Consent to Bail-In of EEA
Financial Institutions. Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement, or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity, or a bridge institution that may be issued to it
or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

ARTICLE X
THE AGENT

 

10.1                        Appointment; Nature of Relationship. JPMorgan Chase
Bank, N.A. is hereby appointed by each of the Lenders as its contractual
representative (herein referred to as the “Agent”) hereunder and under each
other Loan Document, and each of the Lenders irrevocably authorizes the Agent to
act as the contractual representative of such Lender with the rights and duties
expressly set forth herein and in the other Loan Documents. The Agent agrees to
act as such contractual representative upon the express conditions contained in
this Article X. Notwithstanding the use of the defined term “Agent,” it is
expressly understood and agreed that the Agent shall not have any fiduciary
responsibilities to any Lender by reason of this Agreement or any other Loan
Document and that the Agent is merely acting as the contractual representative
of the Lenders with only those duties as are expressly set forth in this
Agreement and the other Loan Documents.  In its capacity as the Lenders’
contractual representative, the Agent (a) does not hereby assume any fiduciary
duties to any of the Lenders, (b) is a “representative” of the Lenders within
the meaning of the term “secured party” as defined in the New York Uniform
Commercial Code, and (c) is acting as an independent contractor, the rights and
duties of which are limited to those expressly set forth in this Agreement and
the other Loan Documents. Each of the Lenders hereby agrees to assert no claim
against the Agent on any agency theory or any other theory of liability for
breach of fiduciary duty, all of which claims each Lender hereby waives. The
provisions of this Article are solely for the benefit of the

 

106

--------------------------------------------------------------------------------


 

Agent and the Lenders (including the Swingline Lender and the LC Issuer), and
the Loan Parties shall not have rights as a third party beneficiary of any of
such provisions.

 

10.2                        Powers. The Agent shall have and may exercise such
powers under the Loan Documents as are specifically delegated to the Agent by
the terms of each thereof, together with such powers as are reasonably
incidental thereto. The Agent shall have no implied duties to the Lenders, or
any obligation to the Lenders to take any action thereunder except any action
specifically provided by the Loan Documents to be taken by the Agent.

 

10.3                        General Immunity. Neither the Agent nor any of its
directors, officers, agents or employees shall be liable to the Borrower, the
Lenders or any Lender for any action taken or omitted to be taken by it or them
hereunder or under any other Loan Document or in connection herewith or
therewith except to the extent such action or inaction is determined in a final
non-appealable judgment by a court of competent jurisdiction to have arisen from
the gross negligence or willful misconduct of such Person.

 

10.4                        No Responsibility for Credit Extensions,
Recitals, etc. Neither the Agent nor any of its directors, officers, agents or
employees shall be responsible for or have any duty to ascertain, inquire into,
or verify (a) any statement, warranty or representation made by any Person other
than Agent in connection with any Loan Document or any borrowing hereunder;
(b) the performance or observance of any of the covenants or agreements of any
obligor under any Loan Document, including any agreement by an obligor to
furnish information directly to each Lender; (c) the satisfaction of any
condition specified in Article IV, except receipt of items required to be
delivered solely to the Agent; (d) the existence or possible existence of any
Default or Unmatured Default; (e) the validity, enforceability, effectiveness,
sufficiency or genuineness of any Loan Document or any other instrument or
writing furnished in connection therewith; (f) the value, sufficiency, creation,
perfection or priority of any Lien in any Collateral; or (g) the financial
condition of any Loan Party, any Guarantor or any Affiliate of any Loan Party.

 

10.5                        Action on Instructions of the Lenders. The Agent
shall in all cases be fully protected in acting, or in refraining from acting,
hereunder and under any other Loan Document in accordance with written
instructions signed by the Required Lenders, and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders. The Lenders hereby acknowledge that the Agent shall be under no duty to
take any discretionary action permitted to be taken by it pursuant to the
provisions of this Agreement or any other Loan Document unless it shall be
requested in writing to do so by the Required Lenders. The Agent shall be fully
justified in failing or refusing to take any action hereunder and under any
other Loan Document unless it shall first be indemnified to its satisfaction by
the Lenders pro rata against any and all liability, cost and expense that it may
incur by reason of taking or continuing to take any such action.

 

10.6                        Employment of Agents and Counsel. The Agent may
execute any of its duties as Agent hereunder and under any other Loan Document
by or through employees, agents, and attorneys-in-fact and shall not be
answerable to the Lenders, except as to money or securities received by the
Agent or its authorized agents, for the default or misconduct of any such agents
or attorneys-in-fact selected by it with reasonable care.  The Agent shall be
entitled to advice of counsel concerning the contractual arrangement between the
Agent and the Lenders and all matters pertaining to the Agent’s duties hereunder
and under any other Loan Document.

 

10.7                        Reliance on Documents; Counsel. The Agent shall be
entitled to rely upon any Note, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex, electronic mail message, statement, paper or
document believed by it to be genuine and correct and to have been signed or
sent by the proper person or persons, and, in respect to legal matters, upon the
opinion of counsel selected by the Agent, which counsel may be employees of the
Agent. For purposes of determining compliance with the conditions specified in

 

107

--------------------------------------------------------------------------------


 

Sections 4.1 and 4.2, each Lender that has signed this Agreement shall be deemed
to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Agent shall have received
notice from such Lender prior to the applicable date specifying its objection
thereto.

 

10.8                        Agent’s Reimbursement and Indemnification. The
Lenders agree to reimburse and indemnify the Agent ratably in proportion to
their respective Commitments (or, if the Commitments have been terminated, in
proportion to their Commitments immediately prior to such termination) (a) for
any amounts not reimbursed by the Borrower for which the Agent other than Rate
Management Obligations and Banking Services Obligations is entitled to
reimbursement by the Borrower under the Loan Documents, (b) for any other
expenses incurred by the Agent on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents (including for any expenses incurred by the Agent in connection with
any dispute between the Agent and any Lender or between two or more of the
Lenders), and (c) for any liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by or asserted against the
Agent in any way relating to or arising out of the Loan Documents or any other
document delivered in connection therewith or the transactions contemplated
thereby (including for any such amounts incurred by or asserted against the
Agent in connection with any dispute between the Agent and any Lender or between
two or more of the Lenders), or the enforcement of any of the terms of the Loan
Documents or of any such other documents; provided that (i) no Lender shall be
liable for any of the foregoing to the extent any of the foregoing is found in a
final non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of the Agent and
(ii) any indemnification required pursuant to Section 3.5(d) shall,
notwithstanding the provisions of this Section 10.8, be paid by the relevant
Lender in accordance with the provisions thereof. The obligations of the Lenders
under this Section 10.8 shall survive payment of the Obligations and termination
of this Agreement.

 

10.9                        Notice of Default. The Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Unmatured Default
hereunder unless the Agent has received written notice from a Lender or the
Borrower referring to this Agreement describing such Default or Unmatured
Default and stating that such notice is a “notice of default.” In the event that
the Agent receives such a notice, the Agent shall give prompt notice thereof to
the Lenders; provided that the Agent shall not be liable to any Lender for any
failure to do so, except to the extent that such failure is attributable to the
Agent’s gross negligence or willful misconduct.

 

10.10                 Rights as a Lender. In the event the Agent is a Lender,
the Agent shall have the same rights and powers hereunder and under any other
Loan Document with respect to its Commitment and its Credit Extensions as any
Lender and may exercise the same as though it were not the Agent, and the term
“Lender” or “Lenders” shall, at any time when the Agent is a Lender, unless the
context otherwise indicates, include the Agent in its individual capacity. The
Agent and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in addition to
those contemplated by this Agreement or any other Loan Document, with any Loan
Party in which such Loan Party is not restricted hereby from engaging with any
other Person, all as if JPMorgan Chase Bank, N.A. were not the Agent and without
any duty to account therefor to the Lenders. JPMorgan Chase Bank, N.A. and its
Affiliates may accept fees and other consideration from any Loan Party for
services in connection with this Agreement or otherwise without having to
account for the same to the Lenders. The Agent in its individual capacity, is
not obligated to remain a Lender.

 

10.11                 Lender Credit Decision. Each Lender acknowledges that it
has, independently and without reliance upon the Agent, the Arrangers or any
other Lender and based on the financial statements prepared by the Loan Parties
and such other documents and information as it has deemed appropriate, made its
own

 

108

--------------------------------------------------------------------------------


 

credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent, the Arrangers or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents. Except for any notice, report, document,
credit information or other information expressly required to be furnished to
the Lenders by the Agent or Arrangers hereunder, neither the Agent nor the
Arrangers shall have any duty or responsibility (either initially or on a
continuing basis) to provide any Lender with any notice, report, document,
credit information or other information concerning the affairs, financial
condition or business of the Borrower or any of its Affiliates that may come
into the possession of the Agent or Arrangers (whether or not in their
respective capacity as Agent or Arrangers) or any of their Affiliates.

 

10.12                 Successor Agent. The Agent may resign at any time by
giving written notice thereof to the Lenders and the Borrower, such resignation
to be effective upon the appointment of a successor Agent or, if no successor
Agent has been appointed, forty-five (45) days after the retiring Agent gives
notice of its intention to resign. The Agent may be removed at any time with or
without cause by written notice received by the Agent from the Required Lenders,
such removal to be effective on the date specified by the Required Lenders. 
Upon any such resignation or removal, the Required Lenders shall have the right
to appoint, on behalf of the Borrower and the Lenders, a successor Agent. If no
successor Agent shall have been so appointed by the Required Lenders within
thirty (30) days after the resigning Agent’s giving notice of its intention to
resign, then the resigning Agent may appoint, on behalf of the Borrower and the
Lenders, a successor Agent.  Notwithstanding the previous sentence, the Agent
may at any time without the consent of the Borrower or any Lender, appoint any
of its Affiliates which is a commercial bank as a successor Agent hereunder. If
the Agent has resigned or been removed and no successor Agent has been
appointed, the Lenders may perform all the duties of the Agent hereunder and the
Borrower shall make all payments in respect of the Obligations to the applicable
Lender and for all other purposes shall deal directly with the Lenders. No
successor Agent shall be deemed to be appointed hereunder until such successor
Agent has accepted the appointment.  Any such successor Agent shall be a
commercial bank having capital and retained earnings of at least $100,000,000.
Upon the acceptance of any appointment as Agent hereunder by a successor Agent,
such successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the resigning or removed Agent. Upon
the effectiveness of the resignation or removal of the Agent, the resigning or
removed Agent shall be discharged from its duties and obligations hereunder and
under the Loan Documents. After the effectiveness of the resignation or removal
of an Agent, the provisions of this Article X shall continue in effect for the
benefit of such Agent in respect of any actions taken or omitted to be taken by
it while it was acting as the Agent hereunder and under the other Loan
Documents. In the event that there is a successor to the Agent by merger, or the
Agent assigns its duties and obligations to an Affiliate pursuant to this
Section 10.12, then the term “Prime Rate” as used in this Agreement means the
prime rate, base rate or other analogous rate of the new Agent.

 

10.13                 Delegation to Affiliates. The Borrower and the Lenders
agree that the Agent may delegate any of its duties under this Agreement to any
of its Affiliates. Any such Affiliate (and such Affiliate’s directors, officers,
agents and employees) which performs duties in connection with this Agreement
shall be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Agent is entitled under Articles IX and X.

 

10.14                 Execution of Loan Documents. The Lenders hereby empower
and authorize the Agent, on behalf of the Agent and the Lenders, to execute and
deliver to the Loan Parties the Loan Documents and all related agreements,
certificates, documents, or instruments as shall be necessary or appropriate to
effect the purposes of the Loan Documents. Each Lender agrees that any action
taken by the Agent or the Required Lenders or (to the extent required hereunder,
all Lenders) in accordance with the terms of this Agreement or the other Loan
Documents, and the exercise by the Agent or the Required Lenders or (to the
extent

 

109

--------------------------------------------------------------------------------


 

required hereunder, all Lenders) of their respective powers set forth therein or
herein, together with such other powers that are reasonably incidental thereto,
shall be binding upon all of the Lenders. The Lenders acknowledge that all of
the Obligations hereunder constitute one debt, secured pari passu by all of the
Collateral.

 

10.15                 Collateral Matters.

 

(a)                                 The Lenders hereby irrevocably authorize the
Agent, at its option and in its sole discretion, to release any Liens granted to
the Agent by the Loan Parties on any Collateral and to release any Guarantor
from the Guaranteed Obligations: (i) upon Payment in Full; (ii) to the extent
such Collateral or Guarantor constitutes Property being sold or disposed of if
the Loan Party disposing of such Property certifies to the Agent that the sale
or disposition is made in compliance with the terms of this Agreement (and the
Agent may rely conclusively on any such certificate, without further inquiry);
(iii) to the extent such Collateral constitutes Property in which no Loan Party
has at any time during the term of this Agreement owned any interest; (iv) to
the extent such Collateral constitutes property leased to a Loan Party under a
lease which has expired or been terminated in a transaction permitted under this
Agreement; (v) to the extent such Collateral is owned by or leased to an Loan
Party which is subject to a purchase money security interest or which is the
subject of a Capitalized Lease, in either case, entered into by such Loan Party
pursuant to Section 6.14(c) or Section 6.14(g); or (vi) to the extent required
to effect any sale or other disposition of such Collateral or Guarantor in
connection with any exercise of remedies of the Agent and the Lenders pursuant
to Section 8.1. Upon request by the Agent at any time, the Lenders will confirm
in writing the Agent’s authority to release any Liens upon particular types or
items of Collateral and to release a particular Guarantor from the Guaranteed
Obligations pursuant to this Section 10.15. Except as provided in the preceding
sentence, the Agent will not release any Liens on Collateral or any Guarantor
from the Guaranteed Obligations except in accordance with Section 8.3; provided
that the Agent may in its discretion, release its Liens on Collateral and/or
release Guarantors from the Guaranteed Obligations valued in the aggregate not
in excess of $15,000,000 during any calendar year without the prior written
authorization of the Lenders.

 

(b)                                 Upon receipt by the Agent of any
authorization required pursuant to Section 10.15(a) from the Required Lenders of
the Agent’s authority to release any Liens upon particular types or items of
Collateral or release a particular Guarantor from the Guaranteed Obligations,
and upon at least five (5) Business Days prior written request by the Loan
Parties, the Agent shall (and is hereby irrevocably authorized by the Lenders
to) execute such documents as may be necessary to evidence the release of its
Liens upon such Collateral and/or the release of such Guarantor from the
Guaranteed Obligations; provided that (i) the Agent shall not be required to
execute any such document on terms which, in the Agent’s opinion, would expose
the Agent to liability or create any obligation or entail any consequence other
than the release of such Liens or such Guarantor without recourse or warranty
and (ii) such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens upon or obligations of the Loan Parties in respect of
(other than those expressly being released) all interests retained by the Loan
Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.

 

(c)                                  The Agent shall have no obligation
whatsoever to any of the Lenders to assure that the Collateral exists or is
owned by the Loan Parties or is cared for, protected, or insured or has been
encumbered, or that the Liens granted to the Agent therein have been properly or
sufficiently or lawfully created, perfected, protected, or enforced or are
entitled

 

110

--------------------------------------------------------------------------------


 

to any particular priority, or to exercise at all or in any particular manner or
under any duty of care, disclosure, or fidelity, or to continue exercising, any
of the rights, authorities, and powers granted or available to the Agent
pursuant to any of the Loan Documents, it being understood and agreed that in
respect of the Collateral, or any act, omission, or event related thereto, the
Agent may act in any manner it may deem appropriate, in its sole discretion
given the Agent’s own interest in the Collateral in its capacity as one of the
Lenders and that the Agent shall have no other duty or liability whatsoever to
any Lender as to any of the foregoing.

 

(d)                                 Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Agent and the Lenders, in assets which, in accordance with Article 9 of the UCC
or any other applicable law can be perfected only by possession. Should any
Lender (other than the Agent) obtain possession of any such Collateral, such
Lender shall notify the Agent thereof, and, promptly upon the Agent’s request
therefor shall deliver such Collateral to the Agent or otherwise deal with such
Collateral in accordance with the Agent’s instructions.

 

Each Lender hereby agrees as follows: (a) such Lender is deemed to have
requested that the Agent furnish such Lender, promptly after it becomes
available, a copy of each Report prepared by or on behalf of the Agent; (b) such
Lender expressly agrees and acknowledges that neither JPMorgan Chase Bank, N.A.
nor the Agent (i) makes any representation or warranty, express or implied, as
to the completeness or accuracy of any Report or any of the information
contained therein or (ii) shall be liable for any information contained in any
Report; (c) such Lender expressly agrees and acknowledges that the Reports are
not comprehensive audits or examinations, that the Agent, JPMorgan Chase Bank,
N.A., or any other party performing any audit or examination will inspect only
specific information regarding the Loan Parties and will rely significantly upon
the Loan Parties’ books and records, as well as on representations of the Loan
Parties’ personnel and that JPMorgan Chase Bank, N.A. undertakes no obligation
to update, correct or supplement the Reports; (d) such Lender agrees to keep all
Reports confidential and strictly for its internal use, not share the Report
with any Loan Party and not to distribute any Report to any other Person except
as otherwise permitted pursuant to this Agreement; and (e) without limiting the
generality of any other indemnification provision contained in this Agreement,
such Lender agrees (i) that neither JPMorgan Chase Bank, N.A. nor the Agent
shall be liable to such Lender or any other Person receiving a copy of the
Report for any inaccuracy or omission contained in or relating to a Report,
(ii) to conduct its own due diligence investigation and make credit decisions
with respect to the Loan Parties based on such documents as such Lender deems
appropriate without any reliance on the Reports or on the Agent or JPMorgan
Chase Bank, N.A., (iii) to hold the Agent and any such other Person preparing a
Report harmless from any action the indemnifying Lender may take or conclusion
the indemnifying Lender may reach or draw from any Report in connection with any
Credit Extensions that the indemnifying Lender has made or may make to the Loan
Parties, or the indemnifying Lender’s participation in, or the indemnifying
Lender’s purchase of, any Obligations, and (iv) to pay and protect, and
indemnify, defend, and hold the Agent and any such other Person preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including reasonable attorney fees) incurred
by the Agent and any such other Person preparing a Report as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.

 

10.16                 Arrangers, Syndication Agent, Senior Managing Agent, etc.
None of the Arrangers, Syndication Agents nor Senior Managing Agents in their
respective capacities as such shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such. Without limiting the foregoing, none of such
Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect

 

111

--------------------------------------------------------------------------------


 

to the Arrangers, each Syndication Agent and each Senior Managing Agent in their
respective capacities as such as it makes with respect to the Agent in
Section 10.11.

 

10.17                 Flood Laws. The Agent has adopted internal policies and
procedures that address requirements placed on federally regulated lenders
regarding flood insurance, including the National Flood Insurance Reform Act of
1994, the National Flood Insurance Act of 1968, the Flood Disaster Protection
Act of 1973 and related legislation (the “Flood Laws”). The Agent, as
administrative agent or collateral agent on a syndicated facility, will post on
the Platform (or otherwise distribute to each Lender in the syndicate) documents
that it receives in connection with the Flood Laws. However, the Agent reminds
each Lender and Participant in the facility that, pursuant to the Flood Laws,
each federally regulated Lender (whether acting as a Lender or Participant in
the facility) is responsible for assuring its own compliance with the flood
insurance requirements.

 

10.18                 Certain ERISA Matters.

 

(a)                                 Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, solely for the benefit of, the Agent and the
Arrangers and their respective Affiliates (the “Relevant Parties”), that at
least one of the following is and will be true:

 

(i)                                     such Lender is not using “plan assets”
of one or more Benefit Plans in connection with the Loans, the Letters of Credit
or the Commitments;

 

(ii)                                  the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement;

 

(iii)                               (A) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of
Part VI of PTE 84-14), (B) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Loans, the Letters of Credit, the Commitments and
this Agreement, (C) the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments and this Agreement; or

 

(iv)                              such other representation, warranty and
covenant as may be agreed in writing between the Agent, in its sole discretion,
and such Lender.

 

112

--------------------------------------------------------------------------------


 

(b)                                 In addition, (I) unless sub-clause (i) in
the immediately preceding clause (a) is true with respect to a Lender or (II) if
such sub-clause (i) is not true with respect to a Lender and such Lender has not
provided another representation, warranty and covenant as provided in sub-clause
(iv) in the immediately preceding clause (a), such Lender further (x) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, that :

 

(i)                                     none of the Relevant Parties is a
fiduciary with respect to the assets of such Lender (including in connection
with the reservation or exercise of any rights by the Agent under this
Agreement, or any of the other Loan Documents);

 

(ii)                                  the Person making the investment decision
on behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
from time to time) and is a bank, an insurance carrier, a registered investment
adviser, a registered broker-dealer or other person that has under management or
control, total assets of at least $50 million, in each case as described in 29
CFR § 2510.3-21(c)(1)(i)(A)-(E), as amended from time to time;

 

(iii)                               the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the Obligations);

 

(iv)                              the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is a fiduciary under ERISA or the Code, or both,
with respect to the Loans, the Commitments, the Letters of Credit and this
Agreement and is responsible for exercising independent judgment in evaluating
the transactions hereunder; and

 

(v)                                 no fee or other compensation is being paid
directly to any Relevant Party for investment advice (as opposed to other
services) in connection with the Loans, the Letters of Credit, the Commitments
or this Agreement.

 

(c)                                  Each of the Agent and the Arrangers hereby
informs the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Letters of Credit, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring

 

113

--------------------------------------------------------------------------------


 

fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 

For purposes of this Section 10.18, the following definitions apply to each of
the capitalized terms below:

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code, to which Section 4975 of the Code applies or (c) any Person whose
assets include (for purposes of ERISA Section 3(42) or otherwise for purposes of
Title I of ERISA or Section 4975 of the Code) the assets of any such “employee
benefit plan” or “plan”.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

ARTICLE XI
SETOFF; RATABLE PAYMENTS

 

11.1                        Setoff. In addition to, and without limitation of,
any rights of the Lenders under applicable law, if any Default occurs, any and
all deposits (including all account balances, whether provisional or final and
whether or not collected or available) and any other Indebtedness at any time
held or owing by any Lender or any Affiliate of any Lender to or for the credit
or account of the Borrower may be offset and applied toward the payment of the
Secured Obligations owing to such Lender, whether or not the Secured
Obligations, or any part thereof, shall then be due.

 

11.2                        Ratable Payments. If any Lender, whether by setoff
or otherwise, has payment made to it upon its Credit Exposure (other than
payments received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater
proportion than that received by any other Lender, such Lender agrees, promptly
upon demand, to purchase a portion of the Aggregate Credit Exposure held by the
other Lenders so that after such purchase each Lender will hold its Pro Rata
Share of the Aggregate Credit Exposure. If any Lender, whether in connection
with setoff or amounts which might be subject to setoff or otherwise, receives
collateral or other protection for its Secured Obligations or such amounts which
may be subject to setoff, such Lender agrees, promptly upon demand, to take such
action necessary such that all Lenders share in the benefits of such collateral
ratably in proportion to respective Pro Rata Share of the Aggregate Credit
Exposure. In case any such payment is disturbed by legal process, or otherwise,
appropriate further adjustments shall be made.

 

ARTICLE XII
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 

12.1                        Successors and Assigns. The terms and provisions of
the Loan Documents shall be binding upon and inure to the benefit of the Loan
Parties and the Lenders and their respective successors and assigns permitted
hereby, except that (a) the Loan Parties shall not have the right to assign
their rights or obligations under the Loan Documents without the prior written
consent of each Lender, (b) any assignment by any Lender must be made in
compliance with Section 12.3, and (c) any transfer by Participation must be made
in compliance with Section 12.2. Any attempted assignment or transfer by any
party not made in compliance with this Section 12.1 shall be null and void,
unless such attempted assignment or transfer is treated as a participation in
accordance with Section 12.2. The parties to this Agreement acknowledge that
clause (b) of this Section 12.1 relates only to absolute assignments and this
Section 12.1 does not prohibit

 

114

--------------------------------------------------------------------------------


 

assignments creating security interests, including (x) any pledge or assignment
by any Lender of all or any portion of its rights under this Agreement and any
Note to a Federal Reserve Bank or (y) in the case of a Lender which is a Fund,
any pledge or assignment of all or any portion of its rights under this
Agreement and any Note to its trustee in support of its obligations to its
trustee; provided, however, that no such pledge or assignment creating a
security interest shall release the transferor Lender from its obligations
hereunder unless and until the parties thereto have complied with the provisions
of Section 12.3. The Agent may treat the Person which made any Credit Extension
or which holds any Note as the owner thereof for all purposes hereof unless and
until such Person complies with Section 12.3; provided, however, that the Agent
may in its discretion (but shall not be required to) follow instructions from
the Person which made any Credit Extension or which holds any Note to direct
payments relating to such Credit Extension or Note to another Person. Any
assignee of the rights to any Credit Extension or any Note agrees by acceptance
of such assignment to be bound by all the terms and provisions of the Loan
Documents. Any request, authority or consent of any Person, who at the time of
making such request or giving such authority or consent is the owner of the
rights to any Credit Extension (whether or not a Note has been issued in
evidence thereof), shall be conclusive and binding on any subsequent holder or
assignee of the rights to such Credit Extension.

 

12.2                        Participations.

 

(a)                                 Permitted Participants; Effect. Any Lender
may at any time sell to one or more banks or other entities (“Participants”)
other than an Ineligible Institution participating interests in any Credit
Exposure of such Lender, any Note held by such Lender, any Commitment of such
Lender or any other interest of such Lender under the Loan Documents. In the
event of any such sale by a Lender of participating interests to a Participant,
such Lender’s obligations under the Loan Documents shall remain unchanged, such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, such Lender shall remain the owner of its
Credit Exposure and the holder of any Note issued to it in evidence thereof for
all purposes under the Loan Documents, all amounts payable by the Borrower under
this Agreement shall be determined as if such Lender had not sold such
participating interests, and the Borrower and the Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Treasury Regulations Section 5f.103-1(c), proposed
Treasury Regulation Section 1.163-5 or any applicable temporary, final or other
successor regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
For the avoidance of doubt, the Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.

 

(b)                                 Voting Rights. Each Lender shall retain the
sole right to approve, without the consent of any Participant, any amendment,
modification or waiver of any provision of the Loan Documents other than any
amendment, modification or waiver with respect to

 

115

--------------------------------------------------------------------------------


 

any Credit Extension or Commitment in which such Participant has an interest
which would require consent of all of the Lenders pursuant to the terms of
Section 8.3 or of any other Loan Document.

 

(c)                                  Benefit of Certain Provisions. Each Loan
Party agrees that each Participant shall be deemed to have the right of setoff
provided in Section 11.1 in respect of its participating interest in amounts
owing under the Loan Documents to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under the Loan
Documents; provided that each Lender shall retain the right of setoff provided
in Section 11.1 with respect to the amount of participating interests sold to
each Participant.  The Lenders agree to share with each Participant, and each
Participant, by exercising the right of setoff provided in Section 11.1, agrees
to share with each Lender, any amount received pursuant to the exercise of its
right of setoff, such amounts to be shared in accordance with Section 11.2 as if
each Participant were a Lender. The Borrower further agrees that each
Participant shall be entitled to the benefits of Sections 3.1, 3.2, 3.4 and 3.5
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 12.3; provided that (i) a Participant shall not
be entitled to receive any greater payment under Section 3.1, 3.2 or 3.5 than
the Lender who sold the participating interest to such Participant would have
received had it retained such interest for its own account, unless (A) the sale
of such interest to such Participant is made with the prior written consent of
the Borrower or (B) such entitlement to receive a greater payment results from a
Change in Law that occurs after the Participant acquired the applicable
participation, and (ii) any Participant agrees to comply with the provisions of
Section 3.5 to the same extent as if it were a Lender.

 

12.3                        Assignments.

 

(a)                                 Permitted Assignments. Any Lender may at any
time assign to one or more banks or other entities (“Purchasers”) other than an
Ineligible Institution all or any part of its rights and obligations under the
Loan Documents. Such assignment shall be substantially in the form of Exhibit F
or, to the extent applicable, an agreement incorporating the form of Exhibit F
by reference pursuant to the Platform as to which the Agent and the parties to
such agreement are participants (an “Assignment Agreement”). Each such
assignment with respect to a Purchaser which is not a Lender or an Affiliate of
a Lender or an Approved Fund shall either be in an amount equal to the entire
applicable Commitment and Credit Extensions of the assigning Lender or (unless
each of the Borrower and the Agent otherwise consents) be in an aggregate amount
not less than $5,000,000. The amount of the assignment shall be based on the
Commitment or outstanding Credit Extensions (if the Commitment has been
terminated) subject to the assignment, determined as of the date of such
assignment or as of the “Trade Date,” if the “Trade Date” is specified in the
assignment.

 

(b)                                 Consents. The consent of the Borrower (which
shall not be unreasonably withheld or delayed, and Borrower shall be deemed to
have consented unless it shall object by written notice to the Agent within
thirty (30) Business Days after having received notice thereof ) shall be
required prior to an assignment becoming effective unless the Purchaser is a
Lender, an Affiliate of a Lender, or an Approved Fund; provided that the consent
of the Borrower shall not be required if a Default has occurred and is
continuing. The consent of the Agent shall be required prior to an assignment
becoming effective unless the Purchaser is a Lender, an Affiliate of a Lender,
or an Approved Fund. The consent of the LC Issuer and Swingline Lender shall be
required prior to an assignment of a Commitment

 

116

--------------------------------------------------------------------------------


 

becoming effective unless the Purchaser is a Lender with a Commitment. Any
consent required under this Section 12.3(b) shall not be unreasonably withheld
or delayed.

 

(c)                                  Effect; Effective Date. Upon (i) delivery
to the Agent of a duly executed Assignment Agreement, together with any consents
required by Sections 12.3(a) and 12.3(b) and (ii) payment of a $3,500 fee to the
Agent for processing such assignment (unless such fee is waived by the Agent),
such Assignment Agreement shall become effective on the effective date specified
by the Agent in such Assignment Agreement. The Assignment Agreement shall
contain a representation by the Purchaser to the effect that none of the
consideration used to make the purchase of the Commitment and Credit Exposure
under the applicable Assignment Agreement constitutes “plan assets” as defined
under ERISA and that the rights and interests of the Purchaser in and under the
Loan Documents will not be “plan assets” under ERISA. On and after the effective
date of such Assignment Agreement, such Purchaser shall for all purposes be a
Lender party to this Agreement and any other Loan Document executed by or on
behalf of the Lenders and shall have all the rights and obligations of a Lender
under the Loan Documents, to the same extent as if it were an original party
thereto, and the transferor Lender shall be released with respect to the
Commitment and Credit Exposure assigned to such Purchaser without any further
consent or action by the Borrower, the Lenders or the Agent.  In the case of an
Assignment Agreement covering all of the assigning Lender’s rights and
obligations under this Agreement, such Lender shall cease to be a Lender
hereunder but shall continue to be entitled to the benefits of, and subject to,
those provisions of this Agreement and the other Loan Documents which survive
payment of the Obligations and termination of the applicable agreement. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 12.3 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 12.2. Upon the consummation of any
assignment to a Purchaser pursuant to this Section 12.3(c), the transferor
Lender, the Agent and the Borrower shall, if the transferor Lender or the
Purchaser desires that its Loans be evidenced by Notes, make appropriate
arrangements so that new Notes or, as appropriate, replacement Notes are issued
to such transferor Lender and new Notes or, as appropriate, replacement Notes,
are issued to such Purchaser, in each case in principal amounts reflecting their
respective Commitments, as adjusted pursuant to such assignment.

 

(d)                                 Register. The Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at one of its offices in the
U.S. a copy of each Assignment Agreement delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Credit Extensions owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Agent and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

12.4                        Dissemination of Information. Each Loan Party
authorizes each Lender to disclose to any Participant or Purchaser or any other
Person acquiring an interest in the Loan Documents by operation of law (each a
“Transferee”) and any prospective Transferee any and all information in such
Lender’s possession concerning the creditworthiness of the Borrower and its
Subsidiaries, including any information

 

117

--------------------------------------------------------------------------------


 

contained in any Reports; provided that each Transferee and prospective
Transferee agrees to be bound by Section 9.9.

 

12.5                        Tax Treatment. If any interest in any Loan Document
is transferred to any Transferee, the transferor Lender shall cause such
Transferee, concurrently with the effectiveness of such transfer, to comply with
the provisions of Section 3.5.

 

12.6                        Assignment by LC Issuer. Notwithstanding anything
contained herein, if at any time JPMorgan Chase Bank, N.A. assigns all of its
Commitment and Revolving Loans pursuant to Section 12.3, JPMorgan Chase Bank,
N.A. may, upon thirty (30) days’ notice to the Borrower and the Lenders, resign
as LC Issuer. In the event of any such resignation as LC Issuer, the Borrower
shall be entitled to appoint from among the Lenders a successor LC Issuer (other
than Merrill Lynch Capital and Goldman Sachs or any of their Affiliates)
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of JPMorgan Chase Bank, N.A. as LC
Issuer. If JPMorgan Chase Bank, N.A. resigns as LC Issuer, it shall retain all
the rights and obligations of the LC Issuer hereunder with respect to the
Facility LCs outstanding as of the effective date of its resignation as LC
Issuer and all LC Obligations with respect thereto (including the right to
require the Lenders to make Revolving Loans or fund risk participations in
outstanding Reimbursement Obligations pursuant to Section 2.1.2(d)).

 

12.7                        Assignment by Swingline Lender. Notwithstanding
anything contained herein, if at any time JPMorgan Chase Bank, N.A. assigns all
of its Commitment and Revolving Loans pursuant to Section 12.3, JPMorgan Chase
Bank, N.A. may, upon thirty (30) days’ notice to the Borrower and the Lenders,
resign as Swingline Lender. In the event of any such resignation as Swingline
Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor Swingline Lender (other than Merrill Lynch Capital) hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of JPMorgan Chase Bank, N.A. as Swingline Lender.
If JPMorgan Chase Bank, N.A. resigns as Swingline Lender, it shall retain all
the rights and obligations of the Swingline Lender hereunder with respect to the
Swingline Loans outstanding as of the effective date of its resignation as
Swingline Lender and all Swingline Loans with respect thereto (including the
right to require the Lenders to make Revolving Loans or fund risk participations
in outstanding Reimbursement Obligations pursuant to Section 2.1.3).

 

ARTICLE XIII
NOTICES

 

13.1                        Notices; Effectiveness; Electronic Communication.

 

(a)                                 Notices Generally. Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in paragraph (b)), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopier as follows:

 

(i)                                     if to any Loan Party, at its address or
telecopier number set forth on the signature page hereof;

 

(ii)                                  if to the Agent, at its address or
telecopier number set forth on the signature page hereof;

 

(iii)                               if to the LC Issuer, at its address or
telecopier number set forth on the signature page hereof;

 

118

--------------------------------------------------------------------------------


 

(iv)                              if to the Swingline Lender, at its address or
telecopier number set forth on the signature page hereof;

 

(v)                                 if to a Lender, to it at its address or
telecopier number set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 13.1 (b), shall be effective as provided in said
Section 13.1 (b).

 

(b)                                 Electronic Communications. Notices and other
communications to the Lenders and the LC Issuer hereunder may be delivered or
furnished by electronic communication (including e-mail and internet or intranet
websites) pursuant to procedures approved by the Agent or as otherwise
determined by the Agent; provided that the foregoing shall not apply to notices
to any Lender or the LC Issuer pursuant to Article II if such Lender or the LC
Issuer, as applicable, has notified the Agent that it is incapable of receiving
notices under such Article by electronic communication. The Agent or any Loan
Party may, in its respective discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it or as it otherwise determines; provided that such
determination or approval may be limited to particular notices or
communications. Notwithstanding the foregoing, in every instance, the Borrower
shall be required to provide paper copies of the Compliance Certificates
required by Section 6.1(d) to the Agent.

 

Unless the Agent otherwise prescribes, (x) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that if such notice or other communication is not
given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient and (y) notices or communications posted
to an Internet or intranet website shall be deemed received upon the deemed
receipt by the intended recipient at its e-mail address as described in the
foregoing clause (x) of notification that such notice or communication is
available and identifying the website address therefor.

 

13.2                        Change of Address, Etc. Any party hereto may change
its address or telecopier number for notices and other communications hereunder
by notice to the other parties hereto.

 

ARTICLE XIV
COUNTERPARTS

 

This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart. This Agreement shall be
effective when it has been executed by the Loan Parties, the Agent, the LC
Issuer, and the Lenders and each party has notified the Agent by facsimile
transmission or telephone that it has taken such action.

 

119

--------------------------------------------------------------------------------


 

ARTICLE XV
GUARANTY

 

15.1                        Guaranty. Each Guarantor hereby agrees that it is
jointly and severally liable for, and as primary obligor and not merely as
surety absolutely and unconditionally guarantees to the Lenders, the prompt
payment when due, whether at stated maturity, upon acceleration, or otherwise,
and at all times thereafter, of the Secured Obligations and all costs and
expenses including all court costs and attorneys’ and paralegals’ fees
(including allocated costs of in-house counsel and paralegals) and expenses paid
or incurred by the Agent, the LC Issuer, and the Lenders in endeavoring to
collect all or any part of the Secured Obligations from, or in prosecuting any
action against, the Borrower, any Guarantor, or any other guarantor of all or
any part of the Secured Obligations (such costs and expenses, together with the
Secured Obligations, collectively the “Guaranteed Obligations”); provided,
however, that the definition of “Guaranteed Obligations” shall not create any
guarantee by any Guarantor of (or grant of security interest by any Guarantor to
support, as applicable) any Excluded Rate Management Obligations of such
Guarantor for purposes of determining any obligations of any Guarantor). Each
Guarantor further agrees that the Guaranteed Obligations may be extended or
renewed in whole or in part without notice to or further assent from it, and
that it remains bound upon its guarantee notwithstanding any such extension or
renewal.

 

15.2                        Guaranty of Payment. This Guaranty is a guaranty of
payment and not of collection. Each Guarantor waives any right to require the
Agent, the LC Issuer, or any Lender to sue the Borrower, any Guarantor, any
other guarantor, or any other person obligated for all or any part of the
Guaranteed Obligations, or otherwise to enforce its payment against any
collateral securing all or any part of the Guaranteed Obligations.

 

15.3                        No Discharge or Diminishment of Guaranty.

 

(a)                                 Except as otherwise provided for herein and
to the extent provided for herein, the obligations of each Guarantor hereunder
are unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including:

 

(i)                                     any claim of waiver, release, extension,
renewal, settlement, surrender, alteration, or compromise of any of the
Guaranteed Obligations, by operation of law or otherwise;

 

(ii)                                  any change in the corporate existence,
structure or ownership of the Borrower or any other guarantor of or other person
liable for any of the Guaranteed Obligations;

 

(iii)                               any insolvency, bankruptcy, reorganization
or other similar proceeding affecting the Borrower, any Guarantor, or any other
guarantor of or other person liable for any of the Guaranteed Obligations, or
their assets or any resulting release or discharge of any obligation of the
Borrower, any Guarantor, or any other guarantor of or other person liable for
any of the Guaranteed Obligations; or

 

(iv)                              the existence of any claim, setoff or other
rights which any Guarantor may have at any time against the Borrower, any
Guarantor, any other guarantor of the Guaranteed Obligations, the Agent, the LC
Issuer, any Lender, or any other person, whether in connection herewith or in
any unrelated transactions.

 

120

--------------------------------------------------------------------------------


 

(b)           The obligations of each Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by the Borrower, any Guarantor or any other
guarantor of or other person liable for any of the Guaranteed Obligations, of
the Guaranteed Obligations or any part thereof.

 

(c)           Further, the obligations of any Guarantor hereunder are not
discharged or impaired or otherwise affected by:

 

(i)            the failure of the Agent, the LC Issuer, or any Lender to assert
any claim or demand or to enforce any remedy with respect to all or any part of
the Guaranteed Obligations;

 

(ii)           any waiver or modification of or supplement to any provision of
any agreement relating to the Guaranteed Obligations;

 

(iii)          any release, non-perfection, or invalidity of any indirect or
direct security for the obligations of the Borrower for all or any part of the
Guaranteed Obligations or any obligations of any other guarantor of or other
person liable for any of the Guaranteed Obligations;

 

(iv)          any action or failure to act by the Agent, the LC Issuer, or any
Lender with respect to any collateral securing any part of the Guaranteed
Obligations; or

 

(v)           any default, failure or delay, willful or otherwise, in the
payment or performance of any of the Guaranteed Obligations, or any other
circumstance, act, omission or delay that might in any manner or to any extent
vary the risk of such Guarantor or that would otherwise operate as a discharge
of any Guarantor as a matter of law or equity (other than the indefeasible
payment in full in cash of the Guaranteed Obligations).

 

15.4        Defenses Waived. To the fullest extent permitted by applicable law,
each Guarantor hereby waives any defense based on or arising out of any defense
of the Borrower or any Guarantor or the unenforceability of all or any part of
the Guaranteed Obligations from any cause, or the cessation from any cause of
the liability of the Borrower or any Guarantor, other than the indefeasible
payment in full in cash of the Guaranteed Obligations. Without limiting the
generality of the foregoing, each Guarantor irrevocably waives acceptance
hereof, presentment, demand, protest and, to the fullest extent permitted by
law, any notice not provided for herein, as well as any requirement that at any
time any action be taken by any person against the Borrower, any Guarantor, any
other guarantor of any of the Guaranteed Obligations, or any other person. The
Agent may, at its election, foreclose on any Collateral held by it by one or
more judicial or nonjudicial sales, accept an assignment of any such Collateral
in lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
the Borrower, any Guarantor, any other guarantor or any other person liable on
any part of the Guaranteed Obligations or exercise any other right or remedy
available to it against the Borrower, any Guarantor, any other guarantor or any
other person liable on any of the Guaranteed Obligations, without affecting or
impairing in any way the liability of such Guarantor under this Guaranty except
to the extent the Guaranteed Obligations have been fully and indefeasibly paid
in cash. To the fullest extent permitted by applicable law, each Guarantor
waives any defense arising out of any such election even though that election
may operate, pursuant to

 

121

--------------------------------------------------------------------------------


 

applicable law, to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Guarantor against the Borrower, any
other guarantor or any other person liable on any of the Guaranteed Obligations,
as the case may be, or any security.

 

15.5        Rights of Subrogation. No Guarantor will assert any right, claim or
cause of action, including a claim of subrogation, contribution, or
indemnification that it has against the Borrower, any Guarantor, any person
liable on the Guaranteed Obligations, or any collateral, until the Loan Parties
and the Guarantors have fully performed all their obligations to the Agent, the
LC Issuer, and the Lenders.

 

15.6        Reinstatement; Stay of Acceleration. If at any time any payment of
any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of the
Borrower or otherwise, each Guarantor’s obligations under this Guaranty with
respect to that payment shall be reinstated at such time as though the payment
had not been made and whether or not the Agent, the LC Issuer and the Lenders
are in possession of this Guaranty. If acceleration of the time for payment of
any of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of the Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Guarantors forthwith on demand
by the Lender.

 

15.7        Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the Borrower’s financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks that each Guarantor
assumes and incurs under this Guaranty, and agrees that neither the Agent, the
LC Issuer, nor any Lender shall have any duty to advise any Guarantor of
information known to it regarding those circumstances or risks.

 

15.8        Termination. The Lenders may continue to make loans or extend credit
to the Borrower based on this Guaranty until five (5) days after it receives
written notice of termination from any Guarantor.  Notwithstanding receipt of
any such notice, each Guarantor will continue to be liable to the Lender for any
Guaranteed Obligations created, assumed or committed to prior to the fifth day
after receipt of the notice, and all subsequent renewals, extensions,
modifications and amendments with respect to, or substitutions for, all or any
part of that Guaranteed Obligations.

 

15.9        Taxes. All payments of the Guaranteed Obligations will be made by
each Guarantor free and clear of and without deduction for any Indemnified Taxes
or Other Taxes; provided that if any Guarantor shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions of Indemnified Taxes or Other Taxes applicable to
additional sums payable under this Section) the Agent, Lender, or LC Issuer (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, (ii) such Guarantor shall make such deductions,
and (iii) such Guarantor shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

15.10      Severability. The provisions of this Guaranty are severable, and in
any action or proceeding involving any state corporate law, or any state,
federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Guarantor under
this Guaranty would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of such Guarantor’s liability under this
Guaranty, then, notwithstanding any other provision of this Guaranty to the
contrary, the amount of such liability shall, without any further action by the
Guarantors or the Lenders, be automatically limited and reduced to the highest
amount that is valid and enforceable as determined in such action or proceeding
(such highest amount determined hereunder being the relevant

 

122

--------------------------------------------------------------------------------


 

Guarantor’s “Maximum Liability”. This Section with respect to the Maximum
Liability of each Guarantor is intended solely to preserve the rights of the
Lenders to the maximum extent not subject to avoidance under applicable law, and
no Guarantor nor any other person or entity shall have any right or claim under
this Section with respect to such Maximum Liability, except to the extent
necessary so that the obligations of any Guarantor hereunder shall not be
rendered voidable under applicable law. Each Guarantor agrees that the
Guaranteed Obligations may at any time and from time to time exceed the Maximum
Liability of each Guarantor without impairing this Guaranty or affecting the
rights and remedies of the Lenders hereunder; provided that, nothing in this
sentence shall be construed to increase any Guarantor’s obligations hereunder
beyond its Maximum Liability.

 

15.11      Contribution. In the event any Guarantor (a “Paying Guarantor”) shall
make any payment or payments under this Guaranty or shall suffer any loss as a
result of any realization upon any collateral granted by it to secure its
obligations under this Guaranty, each other Guarantor (each a “Non-Paying
Guarantor”) shall contribute to such Paying Guarantor an amount equal to such
Non-Paying Guarantor’s “Pro Rata Portion” of such payment or payments made, or
losses suffered, by such Paying Guarantor. For purposes of this Article XV, each
Non-Paying Guarantor’s “Pro Rata Portion” with respect to any such payment or
loss by a Paying Guarantor shall be determined as of the date on which such
payment or loss was made by reference to the ratio of (i) such Non-Paying
Guarantor’s Maximum Liability as of such date (without giving effect to any
right to receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying Guarantor’s Maximum Liability has not been determined, the aggregate
amount of all monies received by such Non-Paying Guarantor from the Borrower
after the date hereof (whether by loan, capital infusion or by other means) to
(ii) the aggregate Maximum Liability of all Guarantors hereunder (including such
Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Guarantor, the
aggregate amount of all monies received by such Guarantors from the Borrower
after the date hereof (whether by loan, capital infusion or by other means).
Nothing in this provision shall affect any Guarantor’s several liability for the
entire amount of the Guaranteed Obligations (up to such Guarantor’s Maximum
Liability). Each of the Guarantors covenants and agrees that its right to
receive any contribution under this Guaranty from a Non-Paying Guarantor shall
be subordinate and junior in right of payment to the payment in full in cash of
the Guaranteed Obligations. This provision is for the benefit of both the Agent,
the LC Issuer, the Lenders, and the Guarantors and may be enforced by any one,
or more, or all of them in accordance with the terms hereof.

 

15.12      Lending Installations. The Guaranteed Obligations may be booked at
any Lending Installation. All terms of this Guaranty apply to and may be
enforced by or on behalf of any Lending Installation.

 

15.13      Liability Cumulative. The liability of each Loan Party as a Guarantor
under this Article XV is in addition to and shall be cumulative with all
liabilities of each Loan Party to the Agent, the LC Issuer, and the Lenders
under this Agreement and the other Loan Documents to which such Loan Party is a
party or in respect of any obligations of liabilities of the other Loan Parties,
without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary.

 

15.14      Keepwell. Each Qualified ECP Guarantor hereby, jointly and severally,
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Article XV in respect of a Rate
Management Obligation owing to one or more Lenders or their respective
Affiliates (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 15.14 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 15.14 or otherwise under this Article XV voidable under applicable law
relating to fraudulent conveyance

 

123

--------------------------------------------------------------------------------


 

or fraudulent transfer, and not for any greater amount). Except as otherwise
provided herein, the obligations of each Qualified ECP Guarantor under this
Section 15.14 shall remain in full force and effect until the termination of all
Rate Management Obligation owing to one or more Lenders or their respective
Affiliates. Each Qualified ECP Guarantor intends that this Section 15.14
constitute, and this Section 15.14 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

ARTICLE XVI
CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

 

16.1        CHOICE OF LAW. THE LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

16.2        CONSENT TO JURISDICTION. EACH PARTY HERETO HEREBY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK STATE
COURT SITTING IN NEW YORK COUNTY, NEW YORK IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO ANY LOAN DOCUMENTS.  EACH PARTY HERETO HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE AGENT, THE LC ISSUER, OR ANY LENDER HAS TO BRING ANY
ACTION TO ENFORCE ANY AWARD OR JUDGMENT OR EXERCISE ANY RIGHT UNDER THE
COLLATERAL DOCUMENTS AGAINST ANY COLLATERAL OR ANY OTHER PROPERTY OF ANY LOAN
PARTY IN ANY OTHER FORUM IN ANY JURISDICTION IN WHICH COLLATERAL IS LOCATED.

 

16.3        WAIVER OF JURY TRIAL. EACH LOAN PARTY, THE AGENT, THE LC ISSUER, AND
EACH LENDER HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

 

16.4        CONSENT TO SERVICE OF PROCESS. EACH PARTY TO THIS AGREEMENT
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
ARTICLE XIII.  NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT
THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.

 

ARTICLE XVII
MISCELLANEOUS

 

17.1        AMENDMENT AND RESTATEMENT. This Agreement is an amendment and
restatement of the Original Credit Agreement. All obligations under the Original
Credit Agreement and all Liens securing payment of obligations under the
Original Credit Agreement shall in all respects be continuing and this Agreement
does not in any way constitute a novation of the Original Credit Agreement or a
repaying and reborrowing of the obligations under the Original Credit Agreement,
but it is an amendment and restatement of the Original Credit Agreement. This
Agreement shall supersede the Original Credit Agreement. From and after the
Closing Date, this Agreement shall govern the terms of the obligations under the
Original Credit Agreement.

 

124

--------------------------------------------------------------------------------


 

17.2        EXITING LENDERS. The Lenders have agreed among themselves, in
consultation with the Borrower, to reallocate their respective Commitments and
to, among other things, add each institution party hereto as a Lender that was
not a Lender immediately prior to the Closing Date as “Lenders” under the Credit
Agreement (each a “New Lender”) and UBS AG, Stamford Branch, Goldman Sachs Bank
USA, Comerica Bank, and Capital One, National Association (each an “Exiting
Lender”) have each decided to exit the Credit Agreement.  The Administrative
Agent and the Borrower hereby consent to such reallocation and the Lenders’ and
Exiting Lenders’ assignments of their Commitments, including assignments to the
New Lenders. On the Closing Date and after giving effect to such reallocations,
the Commitment of each Lender shall be as set forth on Schedule A to the Credit
Agreement which supersedes and replaces any prior Schedule A to the Credit
Agreement.  With respect to such reallocation, each Lender shall be deemed to
have acquired the Commitment allocated to it from each of the other Lenders and
the Exiting Lenders pursuant to the terms of the Assignment Agreement attached
as Exhibit F to the Credit Agreement as if each such Lender and Exiting Lenders
had executed an Assignment Agreement with respect to such allocation.  In
connection with this assignment and for purposes of this assignment only, the
Lenders, the New Lenders, the Exiting Lenders, the Administrative Agent and the
Borrower waive the processing and recordation fee under Section 12.3(c) of the
Credit Agreement.

 

***

 

[Signature pages follow.]

 

125

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower, Guarantors, the Lenders, the LC Issuer, and
the Agent have executed this Agreement as of the date first above written.

 

 

BORROWER:

 

 

 

USA COMPRESSION PARTNERS, LP,

 

a Delaware limited partnership

 

 

 

By:

USA Compression GP, LLC,

 

 

its General Partner

 

 

 

 

 

By:

/s/ Eric D. Long

 

Name:

Eric D. Long

 

Title:

President and Chief Executive Officer

 

 

 

 

 

GUARANTORS:

 

 

 

USAC OPCO 2, LLC,

 

a Texas limited liability company

 

 

 

 

 

By:

/s/ Eric D. Long

 

Name:

Eric D. Long

 

Title:

President and Chief Executive Officer

 

 

 

 

 

USAC LEASING 2, LLC,

 

a Texas limited liability company

 

 

 

 

 

By:

/s/ Eric D. Long

 

Name:

Eric D. Long

 

Title:

President and Chief Executive Officer

 

 

 

 

 

USA COMPRESSION PARTNERS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Eric D. Long

 

Name:

Eric D. Long

 

Title:

President and Chief Executive Officer

 

[Signature page to Sixth Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

USAC LEASING, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Eric D. Long

 

Name:

Eric D. Long

 

Title:

President and Chief Executive Officer

 

 

 

 

 

USA COMPRESSION FINANCE CORP.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Eric D. Long

 

Name: Eric D. Long

 

Title: President and Chief Executive Officer

 

 

 

 

 

CDM RESOURCE MANAGEMENT LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Eric D. Long

 

Name: Eric D. Long

 

Title: President and Chief Executive Officer

 

 

 

 

 

CDM ENVIRONMENTAL & TECHNICAL SERVICES LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Eric D. Long

 

Name: Eric D. Long

 

Title: President and Chief Executive Officer

 

 

 

 

 

NOTICE ADDRESS FOR GUARANTOR AND BORROWER:

 

 

 

 

 

c/o Eric D. Long

 

Chief Executive Officer

 

USA Compression Partners, LLC

 

100 Congress Avenue, Suite 450

 

Austin, Texas 78701

 

Telephone: (512) 473-2662

 

Fax: (512) 473-2616

 

[Signature page to Sixth Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Agent, Lender, LC Issuer and Swingline Lender

 

 

 

By:

/s/ Anca Loghin

 

Name:

Anca Loghin

 

Title:

Authorized Officer

 

 

 

 

 

NOTICE ADDRESS FOR AGENT, LC ISSUER AND SWINGLINE LENDER

 

 

 

c/o Portfolio Manager

 

JPMorgan Chase Bank

 

712 Main St, 5th Floor South

 

Houston, Texas 77002

 

Telephone: (713) 216-0157

 

Fax: (713) 216-8870

 

[Signature page to Sixth Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

By:

/s/ Sydney G. Dennis

 

Name:

Sydney G. Dennis

 

Title:

Director

 

[Signature page to Sixth Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK,

 

as a Lender

 

 

 

By:

/s/ Dennis M. Hansen

 

Name:

Dennis M. Hansen

 

Title:

Managing Director

 

[Signature page to Sixth Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

REGIONS BANK,

 

as a Lender

 

 

 

By:

/s/ R. Sean Snipes

 

Name:

R. Sean Snipes

 

Title:

Managing Director

 

[Signature page to Sixth Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

By:

/s/ Jay T. Sartain

 

Name:

Jay T. Sartain

 

Title:

Authorized Signatory

 

[Signature page to Sixth Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.

 

as a Lender

 

 

 

By:

/s/ Timothy P. Gebauer

 

Name:

Timothy P. Gebauer

 

Title:

Director

 

[Signature page to Sixth Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MUFG UNION BANK, N.A.,

 

as a Lender

 

 

 

By:

/s/ Nadia Mitevska

 

Name:

Nadia Mitevska

 

Title:

Vice President

 

[Signature page to Sixth Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

By:

/s/ Dan Clubb

 

Name:

Dan Clubb

 

Title:

Director

 

[Signature page to Sixth Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA,

 

HOUSTON BRANCH

 

as a Lender

 

 

 

By:

/s/ Alan Dawson

 

Name:

Alan Dawson

 

Title:

Director

 

[Signature page to Sixth Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By:

/s/ Brad Miller

 

Name:

Brad Miller

 

Title:

Assistant Vice President

 

[Signature page to Sixth Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK, N.A.

 

as a Lender

 

 

 

By:

/s/ Mike Ehlert

 

Name:

Mike Ehlert

 

Title:

Managing Director

 

[Signature page to Sixth Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Caterpillar Financial Services Corporation,

 

as a Lender

 

 

 

By:

/s/ Adam Brown

 

Name:

Adam Brown

 

Title:

Credit Manager

 

[Signature page to Sixth Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK,

 

as a Lender

 

 

 

By:

/s/ Paul Vitti

 

Name:

Paul Vitti

 

Title:

Managing Director

 

[Signature page to Sixth Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Natixis, New York Branch,

 

as a Lender

 

 

 

By:

/s/ Khallil S. Benzine

 

Name:

Khallil S. Benzine

 

Title:

Executive Director

 

 

 

 

By:

/s/ Jarrett C. Price

 

Name:

Jarrett C. Price

 

Title:

Director

 

[Signature page to Sixth Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

NYCB SPECIALTY FINANCE COMPANY, LLC,

 

a wholly owned subsidiary of New York Community Bank,

 

as a Lender

 

 

 

By:

/s/ Willard D. Dickerson, Jr.

 

Name:

Willard D. Dickerson, Jr.

 

Title:

Senior Vice President

 

[Signature page to Sixth Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Sumitomo Mitsui Banking Corporation,

 

as a Lender

 

 

 

By:

/s/ James D. Weinstein

 

Name:

James D. Weinstein

 

Title:

Managing Director

 

[Signature page to Sixth Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CIT BANK, N.A.,

 

as a Lender

 

 

 

By:

/s/ Michael A. Robinson

 

Name:

Michael A. Robinson

 

Title:

Vice President

 

[Signature page to Sixth Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK, N.A.,

 

as a Lender

 

 

 

By:

/s/ John E. Lucas

 

Name:

John E. Lucas

 

Title:

Vice President

 

[Signature page to Sixth Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA,

 

as a Lender

 

 

 

By:

/s/ Roderick L. Roberts

 

Name:

Roderick L. Roberts

 

Title:

Vice President

 

 

 

PRUDENTIAL LEGACY INSURANCE COMPANY OF NEW JERSEY,

 

as a Lender

 

 

 

By:

PGIM, Inc.,

 

 

as investment manager

 

 

 

 

 

By:

/s/ Roderick L. Roberts

 

 

Name:

Roderick L. Roberts

 

 

Title:

Vice President

 

[Signature page to Sixth Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Siemens Financial Services, Inc.,

 

as a Lender

 

 

 

By:

/s/ Michael L. Zion

 

Name:

Michael L. Zion

 

Title:

Vice President

 

 

Siemens Financial Services, Inc.

 

 

 

 

By:

/s/ Sonia Vargas

 

Name:

Sonia Vargas

 

Title:

Sr. Loan Closer

 

[Signature page to Sixth Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as a Lender

 

 

 

By:

/s/ Ming K. Chu

 

Name:

Ming K. Chu

 

Title:

Director

 

 

 

 

By:

/s/ Virginia Cosenza

 

Name:

Virginia Cosenza

 

Title:

Vice President

 

[Signature page to Sixth Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

RAYMOND JAMES BANK, N.A.,

 

as a Lender

 

 

 

By:

/s/ Douglas S. Marron

 

Name:

Douglas S. Marron

 

Title:

Senior Vice President

 

[Signature page to Sixth Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WEBSTER BUSINESS CREDIT CORPORATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Harvey Winter

 

Name:

Harvey Winter

 

Title:

Senior Vice President

 

[Signature page to Sixth Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Woodforest National Bank,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Timothy Hanchett

 

Name:

Timothy Hanchett

 

Title:

Senior Vice President

 

[Signature page to Sixth Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA

 

as an Exiting Lender

 

 

 

 

 

 

 

By:

/s/ Josh Rosenthal

 

Name:

Josh Rosenthal

 

Title:

Authorized Signatory

 

[Signature page to Sixth Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK

 

as an Exiting Lender

 

 

 

 

 

By:

/s/ David Balderach

 

Name:

David Balderach

 

Title:

Senior Vice President

 

[Signature page to Sixth Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE BUSINESS CREDIT CORP.

 

as an Exiting Lender

 

 

 

 

 

 

 

By:

/s/ Julianne Low

 

Name:

Julianne Low

 

Title:

Senior Director

 

[Signature page to Sixth Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH

 

as an Exiting Lender

 

 

 

 

 

By:

/s/ Houssem Daly

 

Name:

Houssem Daly

 

Title:

Associate Director

 

 

 

 

 

 

 

By:

/s/ Darlene Arias

 

Name:

Darlene Arias

 

Title:

Director

 

[Signature page to Sixth Amended and Restated Credit Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF] EURODOLLAR BORROWING NOTICE

 

Date:                    , 20   

 

To:                             [JPMorgan Chase Bank, N.A.], as Agent for the
Lenders

 

This Borrowing Notice is furnished pursuant to Section 2.1.1(b) of that certain
Sixth Amended and Restated Credit Agreement (as may be amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
dated as of April 2, 2018, among USA COMPRESSION PARTNERS, LP, a Delaware
limited partnership (the “Borrower”), the Guarantors party thereto from time to
time, the Lenders party thereto from time to time, and JPMORGAN CHASE BANK,
N.A., as an LC Issuer and as Agent (as each term is defined therein). Unless
otherwise defined herein, capitalized terms used in this Borrowing Notice have
the meanings ascribed thereto in the Credit Agreement.

 

The Borrower hereby notifies the Agent of its request for the following
Eurodollar Advance:

 

1.                                      Borrowing Date of Eurodollar Advance
(must be a Business Day)(1):

 

2.                                      Aggregate Amount of the Eurodollar
Advance: $                 

 

3.                                      Duration of Interest Period:

 

 

One Month

                 

 

 

 

 

 

 

Two Months

                 

 

 

 

 

 

 

Three Months

                 

 

 

 

 

 

 

Six Months

                 

 

 

The Borrower hereby represents that, as of the date of this Borrowing Notice:

 

(a)                                 There exists no Default or Unmatured Default
and no Default or Unmatured Default shall immediately result from this Credit
Extension.

 

(b)                                 The representations and warranties contained
in Article V of the Credit Agreement are true and correct in all material
respects, except to the extent (i) any such representation or warranty is stated
to relate solely to an earlier date or (ii) any such representation or warranty
is subject to a materiality qualifier, in which case, it is true and correct in
all respects.

 

 

USA COMPRESSION PARTNERS, LP,

 

a Delaware limited partnership

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1) The Eurodollar Borrowing Notice to be submitted no later than at 12:00 noon
(Chicago time) on a day that is three (3) Business Days before the Borrowing
Date.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF] CONVERSION/CONTINUATION NOTICE

 

Date:                   , 20   

 

To:                             [JPMorgan Chase Bank, N.A.], as Agent for the
Lenders

 

This Conversion/Continuation Notice is furnished pursuant to Section 2.7 of that
certain Sixth Amended and Restated Credit Agreement (as may be amended,
restated, supplemented, or otherwise modified from time to time, the “Credit
Agreement”), dated as of April 2, 2018, among USA Compression Partners, LP, a
Delaware limited partnership (the “Borrower”), the Guarantors party thereto from
time to time, the Lenders party thereto from time to time, and JPMorgan Chase
Bank, N.A., as an LC Issuer and as Agent (as each term is defined therein).
Unless otherwise defined herein, capitalized terms used in this
Conversion/Continuation Notice have the meanings ascribed thereto in the Credit
Agreement.

 

The Borrower hereby notifies(1) the Agent of its request to [SELECT ONE]:

 

1.                                      convert the Floating Rate Advance in the
amount of $          into a Eurodollar Advance described below:

 

(a)                                 Date of conversion (must be a Business
Day):              

 

(b)                                 The duration of the Interest Period
applicable thereto:

 

                    month(s)(2)

 

 

 

2.                                      continue the Eurodollar Advance
described below:

 

(a)                                 Date of continuation (must be a Business
Day):              

 

(b)                                 Aggregate Amount of Advance:
$                            

 

(c)                                  The duration of the Interest Period
applicable thereto:

 

                    month(s)(2)

 

 

USA COMPRESSION PARTNERS, LP,

 

a Delaware limited partnership

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)  The Conversion/Continuation Notice to be submitted no later than at 1:00 pm
(Chicago time) on a day that is three (3) Business Days before the date of
requested conversion and continuation.

(2)  The Borrower may select an Interest Period of one, two, three and six
months.

 

Exhibit B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[FORM OF] REVOLVING NOTE

 

[Date]

 

USA COMPRESSION PARTNERS, LP, a Delaware limited partnership (the “Borrower”)
promises to pay to [                      ] (the “Lender”) the aggregate unpaid
principal amount of all Revolving Loans made by the Lender to the Borrower
pursuant to Article II of the Agreement (as hereinafter defined), in immediately
available funds at the main office of JPMorgan Chase Bank, N.A. (the “Agent”),
as Agent, together with interest on the unpaid principal amount hereof at the
rates and on the dates set forth in the Credit Agreement. The Borrower shall pay
the principal of and accrued and unpaid interest on the Revolving Loans and
Reimbursement Obligations in full on the Facility Termination Date.

 

The Lender shall, and is hereby authorized to, record on the schedule attached
hereto, or to otherwise record in accordance with its usual practice, the date
and amount of each Loan and the date and amount of each principal payment
hereunder.

 

This Note is one of the Notes issued pursuant to, and is entitled to the
benefits of, the Sixth Amended and Restated Credit Agreement, dated as of
April 2, 2018 (which, as it may be amended or modified and in effect from time
to time, is herein called the “Credit Agreement”), among the Borrower, the other
Loan Parties, the Lender and each of the other Lenders party thereto, the LC
Issuer, and the Agent, to which Credit Agreement reference is hereby made for a
statement of the terms and conditions governing this Note, including the terms
and conditions under which this Note may be prepaid or its maturity date
accelerated. This Note is secured pursuant to the Collateral Documents, as more
specifically described in the Credit Agreement, and reference is made thereto
for a statement of the terms and provisions thereof. Capitalized terms used
herein and not otherwise defined herein are used with the meanings attributed to
them in the Credit Agreement.

 

The Borrower hereby expressly waives any presentment, demand, protest, notice of
protest, notice of intent to accelerate, notice of acceleration or notice of any
kind except as expressly provided in the Agreement.

 

 

USA COMPRESSION PARTNERS, LP,

 

a Delaware limited partnership

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit C-1

--------------------------------------------------------------------------------


 

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL
TO
NOTE OF [            ],
DATED:  [         ]

 

Date

 

Principal
Amount of
Loan

 

Maturity
of Interest
Period

 

Principal
Amount
Paid

 

Unpaid
Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[FORM OF] COMPLIANCE CERTIFICATE

 

To:                             The Lenders party to the Sixth Amended and
Restated Credit Agreement Described Below

 

This Compliance Certificate is furnished pursuant to that certain Sixth Amended
and Restated Credit Agreement (as may be amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”), dated as of
April 2, 2018, among USA Compression Partners, LP, a Delaware limited
partnership (the “Borrower”), the Guarantors party thereto from time to time,
the Lenders party thereto from time to time, and JPMorgan Chase Bank, N.A., a
national banking association, as an LC Issuer and as Agent (as each term is
defined therein). Unless otherwise defined herein, capitalized terms used in
this Compliance Certificate have the meanings ascribed thereto in the Credit
Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

(1)                                 I am the duly elected              (1) of
the Borrower;

 

(2)                                 I have reviewed the terms of the Credit
Agreement and I have made, or have caused to be made under my supervision, a
detailed review of the transactions and conditions of the Borrower and its
Restricted Subsidiaries during the accounting period covered by the attached
financial statements;

 

(3)                                 The examinations described in
paragraph (2) above did not disclose, and I have no actual knowledge of, any
condition or event which constitutes a Default or Unmatured Default existing at
the end of the accounting period covered by the attached financial statements or
as of the date of this Certificate[, except as set forth below];

 

(4)                                 I hereby certify that, except as described
below, no Loan Party has changed (i) its name, (ii) its chief executive office,
(iii) principal place of business, (iv) the type of entity it is, or (v) its
state of incorporation or organization without having given the Agent the notice
required by Section 6.20[, except as set forth below];

 

(5)                                 Schedule I attached hereto sets forth
financial data and computations evidencing the Borrower’s compliance
Section 6.25 of the Credit Agreement all of which data and computations are, to
my knowledge, true and complete;

 

(6)                                 Schedule II attached hereto sets forth the
determination of the Applicable Margin to be paid for Credit Extensions
commencing on the fifth (5th) day following the delivery hereof;

 

(7)                                 Schedule III attached hereto sets forth the
Restricted Subsidiaries and Unrestricted Subsidiaries of the Borrower; and

 

(8)                                 Schedule IV attached hereto sets forth the
various reports and deliveries which are required at this time under the Credit
Agreement and the other Loan Documents and the status of compliance.

 

--------------------------------------------------------------------------------

(1)  Chief Financial Officer or Controller of the Borrower.

 

Exhibit D-1

--------------------------------------------------------------------------------


 

Described below are the exceptions, if any, to paragraphs (3) or (4). In respect
of paragraph (3), the descriptions below include the nature of the condition or
event, the period during which it has existed and the action which the Borrower
has taken, is taking, or proposes to take with respect to each such condition or
event.

 

The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this      day of
              ,      .

 

 

USA COMPRESSION PARTNERS, LP,

 

a Delaware limited partnership

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit D-2

--------------------------------------------------------------------------------


 

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

Compliance as of [Date] with
Provisions of Section 6.25
of the Credit Agreement

 

Exhibit D-3

--------------------------------------------------------------------------------


 

SCHEDULE II TO COMPLIANCE CERTIFICATE

 

Borrower’s Applicable Margin Calculation

 

Exhibit D-4

--------------------------------------------------------------------------------


 

SCHEDULE III TO COMPLIANCE CERTIFICATE

 

Restricted Subsidiaries and Unrestricted Subsidiaries of the Borrower

 

Exhibit D-5

--------------------------------------------------------------------------------


 

SCHEDULE IV TO COMPLIANCE CERTIFICATE

 

Reports and Deliveries Currently Due

 

Exhibit D-6

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[FORM OF] JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (this “Joinder”), dated as of           ,     , 20  , is
entered into between                                 , a                   (the
“New Subsidiary”) and JPMORGAN CHASE BANK, N.A., in its capacity as the agent
(the “Agent”) under that certain Sixth Amended and Restated Credit Agreement (as
may be amended, restated, supplemented, or otherwise modified from time to time,
the “Credit Agreement”), dated as of April 2, 2018, among USA COMPRESSION
PARTNERS, LP, a Delaware limited partnership (the “Borrower”), the Guarantors
party thereto from time to time, the Lenders party thereto from time to time,
and the Agent. All capitalized terms used herein and not otherwise defined shall
have the meanings set forth in the Credit Agreement.

 

The New Subsidiary and the Agent, for the benefit of the Lenders, hereby agree
as follows:

 

1.                                      The New Subsidiary hereby acknowledges,
agrees and confirms that, by its execution of this Joinder, the New Subsidiary
will be deemed to be a Loan Party under the Credit Agreement and a “Guarantor”
for all purposes of the Credit Agreement and shall have all of the obligations
of a Loan Party and a Guarantor thereunder as if it had executed the Credit
Agreement. The New Subsidiary hereby ratifies, as of the date hereof, and agrees
to be bound by, all of the terms, provisions and conditions contained in the
Credit Agreement including (a) all of the representations and warranties of the
Loan Parties set forth in Article V of the Credit Agreement, (b) all of the
covenants set forth in Article VI of the Credit Agreement, and (c) all of the
guaranty obligations set forth in Article XV of the Credit Agreement. Without
limiting the generality of the foregoing terms of this paragraph 1, the New
Subsidiary, subject to the limitations set forth in Section 15.10 of the Credit
Agreement, hereby guarantees, jointly and severally with the other Guarantors,
to the Agent and the Lenders, as provided in Article XV of the Credit Agreement,
the prompt payment and performance of the Guaranteed Obligations in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise) strictly in accordance with the terms thereof and agrees that if any
of the Guaranteed Obligations are not paid or performed in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise), the New Subsidiary will, jointly and severally together with the
other Guarantors, promptly pay and perform the same, without any demand or
notice whatsoever, and that in the case of any extension of time of payment or
renewal of any of the Guaranteed Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.

 

2.                                      If required, the New Subsidiary is,
simultaneously with the execution of this Agreement, executing and delivering
such Collateral Documents (and such other documents and instruments) as
requested by the Agent in accordance with the Credit Agreement.

 

3.                                      The address of the New Subsidiary for
purposes of Article XIII of the Credit Agreement is as follows: [      ].

 

4.                                      The New Subsidiary hereby waives
acceptance by the Agent and the Lenders of the guaranty by the New Subsidiary
upon the execution of this Agreement by the New Subsidiary.

 

5.                                      This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.

 

Exhibit E-1

--------------------------------------------------------------------------------


 

6.                                      THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Agent, for the benefit of the
Lenders, has caused the same to be accepted by its authorized officer, as of the
day and year first above written.

 

 

[NEW SUBSIDIARY]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Acknowledged and accepted:

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit E-2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

[FORM OF] ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between *[Insert
name of Assignor]* (the “Assignor”) and *[Insert name of Assignee]* (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Sixth Amended and Restated Credit Agreement,
identified below (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee. The Terms and Conditions set forth in Annex 1 attached hereto
(the “Standard Terms and Conditions”) are hereby agreed to and incorporated
herein by reference and made a part of this Assignment and Assumption as if set
forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Agent as contemplated below, the interest in and to all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto that represents the
amount and percentage interest identified below of all of the Assignor’s
outstanding rights and obligations under the respective facilities identified
below (including any letters of credit, guaranties and swingline loans included
in such facilities and, to the extent permitted to be assigned under applicable
law, all claims (including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity), suits, causes of
action and any other right of the Assignor against any Person whether known or
unknown arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby) (the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

 

1.

Assignor:

 

2.

Assignee:

 

*[and is an Affiliate/Approved

 

 

 

Fund of identify Lender](1)*

 

3.

Borrower:

USA Compression Partners, LP, a Delaware limited partnership

 

4.

Agent:

[JPMorgan Chase Bank, N.A.], as the agent under the Credit Agreement.

 

5.

Credit Agreement:

The Sixth Amended and Restated Credit Agreement, dated as of April 2, 2018,
among USA Compression Partners, LP, a Delaware limited partnership (the
“Borrower”), the Guarantors party thereto from time to time, the Lenders party
thereto from time to time, the Agent and the LC Issuer, as the same may be
amended, supplemented or otherwise modified from time to time.

 

--------------------------------------------------------------------------------

(1)Select as applicable.

 

Exhibit F-1

--------------------------------------------------------------------------------


 

6.

Assigned Interest:

 

Facility Assigned

 

Aggregate Amount of
Commitment/ Credit
Exposure for all
Lenders

 

Amount of
Commitment/ Credit
Exposure Assigned

 

Percentage Assigned of
Commitment/ Credit
Exposure

 

[Commitment]

 

$

 

 

$

 

 

 

%

 

7.

Trade Date(1):

 

Effective Date:                     , 20   [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER BY THE AGENT.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR:

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ASSIGNEE:

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Consented to and Accepted:

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Agent and LC Issuer

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(1) To be completed if the Assignor and the Assignee intend that the assignment
amount is to be determined as of the Trade Date.

 

Exhibit F-2

--------------------------------------------------------------------------------


 

USA COMPRESSION PARTNERS, LP

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

[NAME OF OTHER RELEVANT PARTY]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Exhibit F-2

--------------------------------------------------------------------------------


 

ANNEX 1
TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor. The Assignor represents and warrants
that (i) it is the legal and beneficial owner of the Assigned Interest, (ii) the
Assigned Interest is free and clear of any lien, encumbrance or other adverse
claim and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby.  Neither the Assignor nor any
of its officers, directors, employees, agents or attorneys shall be responsible
for (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency, perfection,
priority, collectability, or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document, (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document, (v) inspecting any of the property, books
or records of the Borrower, or any guarantor, or (vi) any mistake, error of
judgment, or action taken or omitted to be taken in connection with the Loans or
the Loan Documents.

 

1.2                               Assignee. The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iii) agrees that its payment instructions and notice instructions are as set
forth in Schedule 1 to this Assignment and Assumption, (iv) confirms that none
of the funds, monies, assets or other consideration being used to make the
purchase and assumption hereunder are “plan assets” as defined under ERISA and
that its rights, benefits and interests in and under the Loan Documents will not
be “plan assets” under ERISA, (v) it has received a copy of  the Credit
Agreement, together with copies of financial statements and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Agent or any other Lender, and
(vi) attached as Schedule 1 to this Assignment and Assumption is any
documentation required to be delivered by the Assignee with respect to its tax
status pursuant to the terms of the Credit Agreement, duly completed and
executed by the Assignee and (b) agrees that (i) it will, independently and
without reliance on the Agent, the Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.                                      Payments. The Assignee shall pay the
Assignor, on the Effective Date, the amount agreed to by the Assignor and the
Assignee.  From and after the [Effective Date]/[Trade Date], the Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the [Effective Date]/[Trade Date] and to the
Assignee for amounts which have accrued from and after the [Effective
Date]/[Trade Date].

 

3.                                      General Provisions. This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns. This Assignment and

 

Exhibit F-3

--------------------------------------------------------------------------------


 

Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption. 
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

****

 

Exhibit F-4

--------------------------------------------------------------------------------


 

ADMINISTRATIVE QUESTIONNAIRE

 

(Schedule to be supplied by Closing Unit or Trading Documentation Unit)

 

(For Forms call                 at                )

 

Exhibit F-5

--------------------------------------------------------------------------------


 

US AND NON-US TAX INFORMATION REPORTING REQUIREMENTS

 

(Schedule to be supplied by Closing Unit or Trading Documentation Unit)

 

(For Forms call                 at                )

 

Exhibit F-6

--------------------------------------------------------------------------------


 

EXHIBIT G

 

[FORM OF] BORROWING BASE CERTIFICATE

 

 

[g96161kw43i001.jpg]

BORROWING BASE CERTIFICATE

Report Number

 

 

 

Date Prepared

 

Borrower Number: 

Collateral Transactions Reported as of Date:

Date Received

 

 

Facility

 

 

 

 

 

 

 

 

 

 

 

 

 

Description

 

Revolver

 

Revolver

 

Revolver

 

Revolver

 

Revolver

 

 

 

Collateral Type

 

A/R

 

Accrued A/R

 

Inventory

 

Inventory

 

Compressors

 

TOTAL

 

1. Beginning Balance ( Previous report - Line 7)

 

 

 

 

 

 

 

 

 

 

 

 

 

2. Additions to Collateral (Gross Invoices)

 

 

 

 

 

 

 

 

 

 

 

 

 

(non-A/R cash in line 3, Purchases of inventory)

 

 

 

 

 

 

 

 

 

 

 

 

 

3. Deductions to Collateral (Cash)

 

 

 

 

 

 

 

 

 

 

 

 

 

4. Deductions to Collateral (Discounts, other)

 

 

 

 

 

 

 

 

 

 

 

 

 

5. Deductions to Collateral (Credit Memos)

 

 

 

 

 

 

 

 

 

 

 

 

 

6. Misc. Credits (Non-Dilutive)

 

 

 

 

 

 

 

 

 

 

 

 

 

(Interco Cash)(Inventory decreases or COGS)

 

 

 

 

 

 

 

 

 

 

 

 

 

7. Total Ending Collateral Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

8. Less Ineligible Collateral

 

 

 

 

 

 

 

 

 

 

 

 

 

9. Total Eligible Collateral

 

 

 

 

 

 

 

 

 

 

 

 

 

10. Advance Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

11. Gross Collateral Value (Line 9 x 10)

 

 

 

 

 

 

 

 

 

 

 

 

 

12. Reserves (Letters of Credit, etc.)

 

 

 

 

 

 

 

 

 

 

 

 

 

13. Net Available to Borrow (Line 11 less 12)

 

 

 

 

 

 

 

 

 

 

 

Credit Line Limit

 

14. Maximum Advance Limit

 

 

 

 

 

 

 

 

 

 

 

 

 

15. Maximum Borrowing Limit (Lesser of 13. or 14.) Total Line Limit is $.

 

 

 

 

 

 

 

 

 

 

 

 

 

Each Column reflects activity through (date):

 

 

 

 

 

 

 

 

 

 

 

 

 

LOAN STATUS

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

16. Previous Loan Balance (Previous Report Line 19.)

 

 

 

 

 

 

 

 

 

 

 

 

 

17. Less: A. Net Collections (Same as line 3)

 

 

 

 

 

 

 

 

 

 

 

 

 

B. Adjustments

 

 

 

 

 

 

 

 

 

 

 

 

 

C. Other

 

 

 

 

 

 

 

 

 

 

 

 

 

18. Add: A. Request for Funds

 

 

 

 

 

 

 

 

 

 

 

 

 

B. Return Items

 

 

 

 

 

 

 

 

 

 

 

 

 

C. Other (Interest, Fees, Misc.)

 

 

 

 

 

 

 

 

 

 

 

 

 

19. New Loan Balance

 

 

 

 

 

 

 

 

 

 

 

 

 

20. Minimum Availability

 

 

 

 

 

 

 

 

 

 

 

 

 

21. Letters of Credit Outstanding

 

 

 

 

 

 

 

 

 

 

 

 

 

22. Availability not Borrowed (Line 16. less Lines 17. through 21.)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The undersigned hereby certifies to JP Morgan Chase ("Bank") that (a) the
information provided herein is true, correct, complete and accurate, (b)
Borrower is in compliance with all terms, covenants, and conditions in the Sixth
Amended and Restated Credit Agreement between Bank and Borrower and in each of
the other Loan Documents and all of the representations and warranties made or
deemed to be made under the Loan Documents are true and correct as of the date
hereof and after giving effect to any Advance requested on this    day
of       2018 that no Default or Event of default has occurred and is
continuing.

 

BORROWER NAME:

AUTHORIZED SIGNATURE:

 

 

USA COMPRESSION PARTNERS LP AND SUBSIDIARIES

 

 

 

 

 

 

FOR BANK USE ONLY:

PROOF BY:

 

APPROVED BY:

 

 

Exhibit G-1

--------------------------------------------------------------------------------


 

EXHIBIT H

 

[FORM OF] TOTAL COMMITMENT INCREASE CERTIFICATE

 

[          ], 20[    ]

 

To:                             [JPMorgan Chase Bank, N.A.],
as Agent

 

The Borrower, the Agent, and certain Lenders (as each term is defined below)
have heretofore entered into that certain Sixth Amended and Restated Credit
Agreement (as may be amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”), dated as of April 2, 2018, among USA
COMPRESSION PARTNERS, LP, a Delaware limited partnership (the “Borrower”), the
Guarantors party thereto from time to time, the Lenders party thereto from time
to time, and JPMORGAN CHASE BANK, N.A., a national banking association, as an LC
Issuer and as Agent (as each term is defined therein). Capitalized terms not
otherwise defined herein shall have the meaning given to such terms in the
Credit Agreement.

 

This Commitment Increase Certificate is being delivered pursuant to
Section 2.1.1 of the Credit Agreement.

 

Please be advised that the undersigned (a) has agreed to increase its Commitment
under the Credit Agreement effective [          ], 201[    ] from $[          ]
to $[          ] and (b) shall continue to be a party in all respect to the
Credit Agreement and the other Loan Documents.

 

 

Very truly yours,

 

 

 

 

 

[                                          ],

 

as a Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

USA COMPRESSION PARTNERS, LP,

 

as the Borrower

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit H-1

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

 

 

 

 

[JPMorgan Chase Bank, N.A.],

 

as Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Exhibit H-2

--------------------------------------------------------------------------------


 

EXHIBIT I

 

[FORM OF] ADDITIONAL LENDER CERTIFICATE

 

[         ], 20[     ]

 

To:                             [JPMorgan Chase Bank, NA],
As Agent

 

The Borrower, the Agent and certain Lenders (as each term is defined below) have
heretofore entered into that certain Sixth Amended and Restated Credit Agreement
(as may be amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”), dated as of April 2, 2018, among USA COMPRESSION
PARTNERS, LP, a Delaware limited partnership (the “Borrower”), the Guarantors
party thereto from time to time, the Lenders party thereto from time to time,
and JPMORGAN CHASE BANK, N.A., as an LC Issuer and as Agent (as each term is
defined therein). Capitalized terms not otherwise defined herein shall have the
meaning given to such terms in the Credit Agreement.

 

The Additional Lender Certificate is being delivered pursuant to Section 2.1.1
of the Credit Agreement

 

Please be advised that the undersigned has agreed (a) to become a Lender under
the Credit Agreement effective [        ], 20[    ] with a Commitment of
$[         ] and (b) that it shall be a party in all respects to the Credit
Agreement and the other Loan Documents.

 

This Additional Lender Certificate is being delivered to the Agent together with
(i) if the Additional Lender is organized under the laws of a jurisdiction other
than the United States (or a state thereof or the District of Columbia), such
documentation as may be reasonably requested by the Agent, duly completed and
executed by the Additional Lender and (ii) an Administrative Questionnaire in
the form supplied by the Agent, duly completed by the Additional Lender.

 

Very truly yours,

 

 

 

 

 

 

 

 

 

 

[                         ],

 

 

as an Additional Lender

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

USA COMPRESSION PARTNERS, LP,

 

 

as the Borrower

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Exhibit A

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

 

 

 

 

[JPMorgan Chase Bank, N.A.],

 

as Agent, LC Issuer, and Swingline Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

COMMITMENT SCHEDULE

 

Lender

 

Commitment

 

JPMORGAN CHASE BANK, N.A.

 

$

225,000,000

 

BARCLAYS BANK PLC

 

$

125,000,000

 

REGIONS BANK

 

$

125,000,000

 

ROYAL BANK OF CANADA

 

$

125,000,000

 

WELLS FARGO BANK, N.A.

 

$

125,000,000

 

MUFG UNION BANK, N.A.

 

$

90,000,000

 

SUNTRUST BANK

 

$

90,000,000

 

THE BANK OF NOVA SCOTIA, HOUSTON BRANCH

 

$

90,000,000

 

PNC BANK, NATIONAL ASSOCIATION

 

$

80,000,000

 

BMO HARRIS BANK, N.A.

 

$

50,000,000

 

CATERPILLAR FINANCIAL SERVICES CORPORATION

 

$

50,000,000

 

FIFTH THIRD BANK

 

$

50,000,000

 

NATIXIS, NEW YORK BRANCH

 

$

50,000,000

 

NYCB SPECIALTY FINANCE COMPANY, LLC

 

$

50,000,000

 

SUMIMOTO MITSUI BANKING CORPORATION

 

$

50,000,000

 

CIT BANK, N.A.

 

$

40,000,000

 

CITIZENS BANK, N.A.

 

$

40,000,000

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

$

26,230,000

 

PRUDENTIAL LEGACY INSURANCE COMPANY OF NEW JERSEY

 

$

13,770,000

 

SIEMENS FINANCIAL SERVICES, INC.

 

$

35,000,000

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

$

20,000,000

 

RAYMOND JAMES BANK, N.A.

 

$

20,000,000

 

WEBSTER BUSINESS CREDIT CORPORATION

 

$

15,000,000

 

WOODFOREST NATIONAL BANK

 

$

15,000,000

 

TOTAL

 

$

1,600,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

PRICING SCHEDULE

 

 

 

Applicable Margin

 

Leverage Ratio
(annualized trailing three months)

 

Revolver
Eurodollar
Margin

 

Revolver
ABR
Margin

 

> 5.00 to 1.00

 

2.75

%

1.75

%

< 5.00 to 1.00 but > 4.00 to 1.00

 

2.50

%

1.50

%

< 4.00 to 1.00 but > 3.00 to 1.00

 

2.25

%

1.25

%

< 3.00 to 1.00

 

2.00

%

1.00

%

 

“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to Section 6.1 of this Agreement.

 

The applicable margins shall be determined in accordance with the foregoing
table based on the Borrower’s most recent Financials commencing with the
Financials for the period ending December 31, 2017; provided that prior to the
delivery of such Financials, the Revolving Eurodollar Margin shall be 2.50% and
the Revolver ABR Margin shall be 1.50%. Adjustments, if any, to the applicable
margins shall be effective five (5) Business Days after the Agent has received
the applicable Financials. If the Borrower fails to deliver the Financials to
the Agent at the time required pursuant to this Credit Agreement, then the
applicable margins shall be the highest applicable margins set forth in the
foregoing table until five (5) days after such Financials are so delivered.
Without limitation of any other provision of this Agreement or any other remedy
available to Agent or Lenders hereunder, to the extent that any financial
statements or any information contained in any Compliance Certificate delivered
hereunder shall be incorrect in any manner and the Borrower shall deliver to the
Agent or the Lenders corrected financial statements or other corrected
information in a Compliance Certificate (or otherwise), the Agent may
recalculate the Applicable Margin based upon such corrected financial statements
or such other corrected information and, upon written notice thereof to the
Borrower, the Loans shall bear interest based upon such recalculated Applicable
Margin retroactively from the date of delivery of the erroneous financial
statements or other erroneous information in question; it being understood that
the Borrower shall promptly pay any additional interest that would have been due
but for such incorrect information, and such payment shall result in any Default
or Unmatured Default that would have occurred as a result of a failure to pay
such interest to be automatically waived without any further action by the Agent
or any Lender.

 

--------------------------------------------------------------------------------